

Exhibit 10.3
Unity Software Inc.
2020 Equity Incentive Plan
Adopted by the Board of Directors: August 14, 2020
Approved by the Stockholders: September 5, 2020
1.GENERAL.
(a)Successor to and Continuation of Prior Plans. The Plan is the successor to
and continuation of the Prior Plans. As of the Effective Time, (i) no additional
awards may be granted under the Prior Plans; (ii) the Prior Plans’ Available
Reserve (plus any Returning Shares) will become available for issuance pursuant
to Awards granted under this Plan; and (iii) all outstanding awards granted
under the Prior Plans will remain subject to the terms of the Prior Plans
(except to the extent such outstanding awards result in Returning Shares that
become available for issuance pursuant to Awards granted under this Plan). All
Awards granted under this Plan will be subject to the terms of this Plan.
(b)Plan Purpose. The Company, by means of the Plan, seeks to secure and retain
the services of Employees, Directors and Consultants, to provide incentives for
such persons to exert maximum efforts for the success of the Company and any
Affiliate and to provide a means by which such persons may be given an
opportunity to benefit from increases in value of the Common Stock through the
granting of Awards.
(c)Available Awards. The Plan provides for the grant of the following Awards:
(i) Incentive Stock Options; (ii) Nonstatutory Stock Options; (iii) SARs; (iv)
Restricted Stock Awards; (v) RSU Awards; (vi) Performance Awards; and (vii)
Other Awards.
(d)Adoption Date; Effective Time. The Plan will come into existence on the
Adoption Date, but no Award may be granted prior to the Effective Time.
2.SHARES SUBJECT TO THE PLAN.
(a)Share Reserve. Subject to adjustment in accordance with Section 2(c) and any
adjustments as necessary to implement any Capitalization Adjustments, the
aggregate number of shares of Common Stock that may be issued pursuant to Awards
will not exceed 83,624,892 shares, which number is the sum of: (i) 26,440,457
new shares, plus (ii) a number of shares of Common Stock equal to the Prior
Plans’ Available Reserve, plus (iii) a number of shares of Common Stock equal to
the number of Returning Shares, if any, as such shares become available from
time to time. In addition, subject to any adjustments as necessary to implement
any Capitalization Adjustments, such aggregate number of shares of Common Stock
will automatically increase on January 1 of each year for a period of ten years
commencing on January 1, 2021 and ending on (and including) January 1, 2030, in
an amount equal to 5% of the total number of shares of Common Stock outstanding
on December 31 of the preceding year; provided, however, that the Board may act
prior to January 1st of a given year to provide that the increase for such year
will be a lesser number of shares of Common Stock.
(b)Aggregate Incentive Stock Option Limit. Notwithstanding anything to the
contrary in Section 2(a) and subject to any adjustments as necessary to
implement any Capitalization Adjustments, the aggregate maximum number of shares
of Common Stock that may be issued pursuant to the exercise of Incentive Stock
Options is 250,874,676 shares.
1

--------------------------------------------------------------------------------



(c)Share Reserve Operation.
(i)Limit Applies to Common Stock Issued Pursuant to Awards. For clarity, the
Share Reserve is a limit on the number of shares of Common Stock that may be
issued pursuant to Awards and does not limit the granting of Awards, except that
the Company will keep available at all times the number of shares of Common
Stock reasonably required to satisfy its obligations to issue shares pursuant to
such Awards. Shares may be issued in connection with a merger or acquisition as
permitted by, as applicable, Nasdaq Listing Rule 5635(c), NYSE Listed Company
Manual Section 303A.08, NYSE American Company Guide Section 711 or other
applicable rule, and such issuance will not reduce the number of shares
available for issuance under the Plan.
(ii)Actions that Do Not Constitute Issuance of Common Stock and Do Not Reduce
Share Reserve. The following actions do not result in an issuance of shares
under the Plan and accordingly do not reduce the number of shares subject to the
Share Reserve and available for issuance under the Plan: (1) the expiration or
termination of any portion of an Award without the shares covered by such
portion of the Award having been issued, (2) the settlement of any portion of an
Award in cash (i.e., the Participant receives cash rather than Common Stock),
(3) the withholding of shares that would otherwise be issued by the Company to
satisfy the exercise, strike or purchase price of an Award; or (4) the
withholding of shares that would otherwise be issued by the Company to satisfy a
tax withholding obligation in connection with an Award.
(iii)Reversion of Previously Issued Shares of Common Stock to Share Reserve. The
following shares of Common Stock previously issued pursuant to an Award and
accordingly initially deducted from the Share Reserve will be added back to the
Share Reserve and again become available for issuance under the Plan: (1) any
shares that are forfeited back to or repurchased by the Company because of a
failure to meet a contingency or condition required for the vesting of such
shares; (2) any shares that are reacquired by the Company to satisfy the
exercise, strike or purchase price of an Award; and (3) any shares that are
reacquired by the Company to satisfy a tax withholding obligation in connection
with an Award.
3.ELIGIBILITY AND LIMITATIONS.
(a)Eligible Award Recipients. Subject to the terms of the Plan, Employees,
Directors and Consultants are eligible to receive Awards.
(b)Specific Award Limitations.
(i)Limitations on Incentive Stock Option Recipients. Incentive Stock Options may
be granted only to Employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and (f) of the Code).
(ii)Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and any
Affiliates) exceeds $100,000 (or such other limit established in the Code) or
otherwise does not comply with the rules governing Incentive Stock Options, the
Options or portions thereof that exceed such limit (according to the order in
which they were granted) or otherwise do not comply with such rules will be
treated as Nonstatutory Stock Options, notwithstanding any contrary provision of
the applicable Option Agreement(s).
(iii)Limitations on Incentive Stock Options Granted to Ten Percent Stockholders.
A Ten Percent Stockholder may not be granted an Incentive Stock Option unless
(i) the exercise price of such Option is at least 110% of the Fair Market Value
on the date of grant of such Option and (ii) the Option is not exercisable after
the expiration of five years from the date of grant of such Option.
2

--------------------------------------------------------------------------------



(iv)Limitations on Nonstatutory Stock Options and SARs. Nonstatutory Stock
Options and SARs may not be granted to Employees, Directors and Consultants who
are providing Continuous Service only to any “parent” of the Company (as such
term is defined in Rule 405) unless the stock underlying such Awards is treated
as “service recipient stock” under Section 409A because the Awards are granted
pursuant to a corporate transaction (such as a spin off transaction) or unless
such Awards otherwise comply with the distribution requirements of Section 409A.
(c)Aggregate Incentive Stock Option Limit. The aggregate maximum number of
shares of Common Stock that may be issued pursuant to the exercise of Incentive
Stock Options is the number of shares specified in Section 2(b).
(d)Non-Employee Director Compensation Limit. The aggregate value of all
compensation granted or paid, as applicable, to any individual for service as a
Non-Employee Director with respect to any calendar year, including Awards
granted and cash fees paid by the Company to such Non-Employee Director, will
not exceed (i) $750,000 in total value or (ii) in the event such Non-Employee
Director is first appointed or elected to the Board during such calendar year,
$1,000,000 in total value, in each case calculating the value of any equity
awards based on the grant date fair value of such equity awards for financial
reporting purposes. For avoidance of doubt, compensation will count towards this
limit for the calendar year in which it was granted or earned, and not later
when distributed, in the event it is deferred.
4.OPTIONS AND STOCK APPRECIATION RIGHTS.
Each Option and SAR will have such terms and conditions as determined by the
Board. Each Option will be designated in writing as an Incentive Stock Option or
Nonstatutory Stock Option at the time of grant; provided, however, that if an
Option is not so designated, then such Option will be a Nonstatutory Stock
Option, and the shares purchased upon exercise of each type of Option will be
separately accounted for. Each SAR will be denominated in shares of Common Stock
equivalents. The terms and conditions of separate Options and SARs need not be
identical; provided, however, that each Option Agreement and SAR Agreement will
conform (through incorporation of provisions hereof by reference in the Award
Agreement or otherwise) to the substance of each of the following provisions:
(a)Term. Subject to Section 3(b) regarding Ten Percent Stockholders, no Option
or SAR will be exercisable after the expiration of ten years from the date of
grant of such Award or such shorter period specified in the Award Agreement.
(b)Exercise or Strike Price. Subject to Section 3(b) regarding Ten Percent
Stockholders, the exercise or strike price of each Option or SAR will not be
less than 100% of the Fair Market Value on the date of grant of such Award.
Notwithstanding the foregoing, an Option or SAR may be granted with an exercise
or strike price lower than 100% of the Fair Market Value on the date of grant of
such Award if such Award is granted pursuant to an assumption of or substitution
for another option or stock appreciation right pursuant to a Corporate
Transaction and in a manner consistent with the provisions of Sections 409A and,
if applicable, 424(a) of the Code.
(c)Exercise Procedure and Payment of Exercise Price for Options. In order to
exercise an Option, the Participant must provide notice of exercise to the Plan
Administrator in accordance with the procedures specified in the Option
Agreement or otherwise provided by the Company. The Board has the authority to
grant Options that do not permit all of the following methods of payment (or
otherwise restrict the ability to use certain methods) and to grant Options that
require the consent of the Company to utilize a particular method of payment.
The exercise price of an Option may be paid, to the extent permitted by
Applicable Law and as determined by the Board, by one or more of the following
methods of payment to the extent set forth in the Option Agreement:
(i)by cash or check, bank draft or money order payable to the Company;
(ii)pursuant to a “cashless exercise” program developed under Regulation T as
promulgated by the U.S. Federal Reserve Board that, prior to the issuance of the
Common Stock subject to the Option, results in either the receipt of cash (or
check) by the Company or the receipt of irrevocable instructions to pay the
exercise price to the Company from the sales proceeds;
3

--------------------------------------------------------------------------------



(iii)by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock that are already owned by the Participant free and clear
of any liens, claims, encumbrances or security interests, with a Fair Market
Value on the date of exercise that does not exceed the exercise price, provided
that (1) at the time of exercise the Common Stock is publicly traded, (2) any
remaining balance of the exercise price not satisfied by such delivery is paid
by the Participant in cash or other permitted form of payment, (3) such delivery
would not violate any Applicable Law or agreement restricting the redemption of
the Common Stock, (4) any certificated shares are endorsed or accompanied by an
executed assignment separate from certificate, and (5) such shares have been
held by the Participant for any minimum period necessary to avoid adverse
accounting treatment as a result of such delivery;
(iv)if the Option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value on the date of exercise that does not exceed the exercise
price, provided that (1) such shares used to pay the exercise price will not be
exercisable thereafter and (2) any remaining balance of the exercise price not
satisfied by such net exercise is paid by the Participant in cash or other
permitted form of payment; or
(v)in any other form of consideration that may be acceptable to the Board and
permissible under Applicable Law.
(d)Exercise Procedure and Payment of Appreciation Distribution for SARs. In
order to exercise any SAR, the Participant must provide notice of exercise to
the Plan Administrator in accordance with the SAR Agreement. The appreciation
distribution payable to a Participant upon the exercise of a SAR will not be
greater than an amount equal to the excess of (i) the aggregate Fair Market
Value on the date of exercise of a number of shares of Common Stock equal to the
number of Common Stock equivalents that are vested and being exercised under
such SAR, over (ii) the strike price of such SAR. Such appreciation distribution
may be paid to the Participant in the form of Common Stock or cash (or any
combination of Common Stock and cash) or in any other form of payment, as
determined by the Board and specified in the SAR Agreement.
(e)Transferability. Options and SARs may not be transferred to third party
financial institutions for value. The Board may impose such additional
limitations on the transferability of an Option or SAR as it determines. In the
absence of any such determination by the Board, the following restrictions on
the transferability of Options and SARs will apply, provided that except as
explicitly provided herein, neither an Option nor a SAR may be transferred for
consideration and provided, further, that if an Option is an Incentive Stock
Option, such Option may be deemed to be a Nonstatutory Stock Option as a result
of such transfer:
(i)Restrictions on Transfer. An Option or SAR will not be transferable, except
by will or by the laws of descent and distribution, and will be exercisable
during the lifetime of the Participant only by the Participant; provided,
however, that the Board may permit transfer of an Option or SAR in a manner that
is not prohibited by applicable tax and securities laws upon the Participant’s
request, including to a trust if the Participant is considered to be the sole
beneficial owner of such trust (as determined under Section 671 of the Code and
applicable U.S. state law) while such Option or SAR is held in such trust,
provided that the Participant and the trustee enter into a transfer and other
agreements required by the Company.
(ii)Domestic Relations Orders. Notwithstanding the foregoing, subject to the
execution of transfer documentation in a format acceptable to the Company and
subject to the approval of the Board or a duly authorized Officer, an Option or
SAR may be transferred pursuant to a domestic relations order.
(f)Vesting. The Board may impose such restrictions on or conditions to the
vesting and/or exercisability of an Option or SAR as determined by the Board.
Except as otherwise provided in the applicable Award Agreement or other written
agreement between a Participant and the Company, vesting of Options and SARs
will cease upon termination of the Participant’s Continuous Service.
4

--------------------------------------------------------------------------------



(g)Termination of Continuous Service for Cause. Except as explicitly otherwise
provided in the Award Agreement or other written agreement between a Participant
and the Company, if a Participant’s Continuous Service is terminated for Cause,
the Participant’s Options and SARs will terminate and be forfeited immediately
upon such termination of Continuous Service, and the Participant will be
prohibited from exercising any portion (including any vested portion) of such
Awards on and after the date of such termination of Continuous Service and the
Participant will have no further right, title or interest in such forfeited
Award, the shares of Common Stock subject to the forfeited Award, or any
consideration in respect of the forfeited Award.
(h)Post-Termination Exercise Period Following Termination of Continuous Service
for Reasons Other than Cause. Subject to Section 4(i), if a Participant’s
Continuous Service terminates for any reason other than for Cause, the
Participant may exercise his or her Option or SAR to the extent vested, but only
within the following period of time or, if applicable, such other period of time
provided in the Award Agreement or other written agreement between a Participant
and the Company; provided, however, that in no event may such Award be exercised
after the expiration of its maximum term (as set forth in Section 4(a)):
(i)three months following the date of such termination if such termination is a
termination without Cause (other than any termination due to the Participant’s
Disability or death);
(ii)12 months following the date of such termination if such termination is due
to the Participant’s Disability;
(iii)12 months following the date of such termination if such termination is due
to the Participant’s death; or
(iv)12 months following the date of the Participant’s death if such death occurs
following the date of such termination but during the period such Award is
otherwise exercisable (as provided in (i) or (ii) above).
Following the date of such termination, to the extent the Participant does not
exercise such Award within the applicable Post-Termination Exercise Period (or,
if earlier, prior to the expiration of the maximum term of such Award), such
unexercised portion of the Award will terminate, and the Participant will have
no further right, title or interest in terminated Award, the shares of Common
Stock subject to the terminated Award, or any consideration in respect of the
terminated Award.
(i)Restrictions on Exercise; Extension of Exercisability. A Participant may not
exercise an Option or SAR at any time that the issuance of shares of Common
Stock upon such exercise would violate Applicable Law. Except as otherwise
provided in the Award Agreement or other written agreement between a Participant
and the Company, if a Participant’s Continuous Service terminates for any reason
other than for Cause and, at any time during the last thirty days of the
applicable Post-Termination Exercise Period: (i) the exercise of the
Participant’s Option or SAR would be prohibited solely because the issuance of
shares of Common Stock upon such exercise would violate Applicable Law, or (ii)
the immediate sale of any shares of Common Stock issued upon such exercise would
violate the Company’s Trading Policy, then the applicable Post-Termination
Exercise Period will be extended to the last day of the calendar month that
commences following the date the Award would otherwise expire, with an
additional extension of the exercise period to the last day of the next calendar
month to apply if any of the foregoing restrictions apply at any time during
such extended exercise period, generally without limitation as to the maximum
permitted number of extensions; provided, however, that in no event may such
Award be exercised after the expiration of its maximum term (as set forth in
Section 4(a)).
(j)Whole Shares. Options and SARs may be exercised only with respect to whole
shares of Common Stock or their equivalents.
5

--------------------------------------------------------------------------------



5.AWARDS OTHER THAN OPTIONS AND STOCK APPRECIATION RIGHTS.
(a)Restricted Stock Awards and RSU Awards. Each Restricted Stock Award and RSU
Award will have such terms and conditions as determined by the Board; provided,
however, that each Restricted Stock Award Agreement and RSU Award Agreement will
conform (through incorporation of the provisions hereof by reference in the
Award Agreement or otherwise) to the substance of each of the following
provisions:
(i)Form of Award.
(1)BRSAs: To the extent consistent with the Company’s Bylaws, at the Board’s
election, shares of Common Stock subject to a Restricted Stock Award may be (i)
held in book entry form subject to the Company’s instructions until such shares
become vested or any other restrictions lapse, or (ii) evidenced by a
certificate, which certificate will be held in such form and manner as
determined by the Board. Unless otherwise determined by the Board, a Participant
will have voting and other rights as a stockholder of the Company with respect
to any shares subject to a Restricted Stock Award.
(2)RSUs: A RSU Award represents a Participant’s right to be issued on a future
date the number of shares of Common Stock that is equal to the number of
restricted stock units subject to the RSU Award. As a holder of a RSU Award, a
Participant is an unsecured creditor of the Company with respect to the
Company's unfunded obligation, if any, to issue shares of Common Stock in
settlement of such Award and nothing contained in the Plan or any RSU Agreement,
and no action taken pursuant to its provisions, will create or be construed to
create a trust of any kind or a fiduciary relationship between a Participant and
the Company or an Affiliate or any other person. A Participant will not have
voting or any other rights as a stockholder of the Company with respect to any
RSU Award (unless and until shares are actually issued in settlement of a vested
RSU Award).
(ii)Consideration.
(1)RSA: A Restricted Stock Award may be granted in consideration for (A) cash or
check, bank draft or money order payable to the Company, (B) past services to
the Company or an Affiliate, or (C) any other form of consideration as the Board
may determine and permissible under Applicable Law.
(2)RSU: Unless otherwise determined by the Board at the time of grant, a RSU
Award will be granted in consideration for the Participant’s services to the
Company or an Affiliate, such that the Participant will not be required to make
any payment to the Company (other than such services) with respect to the grant
or vesting of the RSU Award, or the issuance of any shares of Common Stock
pursuant to the RSU Award. If, at the time of grant, the Board determines that
any consideration must be paid by the Participant (in a form other than the
Participant’s services to the Company or an Affiliate) upon the issuance of any
shares of Common Stock in settlement of the RSU Award, such consideration may be
paid in any form of consideration as the Board may determine and permissible
under Applicable Law.
(iii)Vesting. The Board may impose such restrictions on or conditions to the
vesting of a Restricted Stock Award or RSU Award as determined by the Board.
Except as otherwise provided in the Award Agreement or other written agreement
between a Participant and the Company or an Affiliate, vesting of Restricted
Stock Awards and RSU Awards will cease upon termination of the Participant’s
Continuous Service.
6

--------------------------------------------------------------------------------



(iv)Termination of Continuous Service. Except as otherwise provided in the Award
Agreement or other written agreement between a Participant and the Company, if a
Participant’s Continuous Service terminates for any reason, (i) the Company may
receive through a forfeiture condition or a repurchase right any or all of the
shares of Common Stock held by the Participant under his or her Restricted Stock
Award that have not vested as of the date of such termination as set forth in
the Restricted Stock Award Agreement and (ii) any portion of his or her RSU
Award that has not vested will be forfeited upon such termination and the
Participant will have no further right, title or interest in the RSU Award, the
shares of Common Stock issuable pursuant to the RSU Award, or any consideration
in respect of the RSU Award.
(v)Dividends and Dividend Equivalents. Dividends or dividend equivalents may be
paid or credited, as applicable, with respect to any shares of Common Stock
subject to a Restricted Stock Award or RSU Award, as determined by the Board and
specified in the Award Agreement).
(vi)Settlement of RSU Awards. A RSU Award may be settled by the issuance of
shares of Common Stock or cash (or any combination thereof) or in any other form
of payment, as determined by the Board and specified in the RSU Award Agreement.
At the time of grant, the Board may determine to impose such restrictions or
conditions that delay such delivery to a date following the vesting of the RSU
Award.
(b)Performance Awards. With respect to any Performance Award, the length of any
Performance Period, the Performance Goals to be achieved during the Performance
Period, the other terms and conditions of such Award, and the measure of whether
and to what degree such Performance Goals have been attained will be determined
by the Board.
(c)Other Awards. Other Awards may be granted either alone or in addition to
Awards provided for under Section 4 and the preceding provisions of this Section
5. Subject to the provisions of the Plan, the Board will have sole and complete
discretion to determine the persons to whom and the time or times at which such
Other Awards will be granted, the number of shares of Common Stock (or the cash
equivalent thereof) to be granted pursuant to such Other Awards and all other
terms and conditions of such Other Awards.
6.ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.
(a)Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board shall appropriately and proportionately adjust: (i) the class(es) and
maximum number of shares of Common Stock subject to the Plan and the maximum
number of shares by which the Share Reserve may annually increase pursuant to
Section 2(a), (ii) the class(es) and maximum number of shares that may be issued
pursuant to the exercise of Incentive Stock Options pursuant to Section 2(b),
and (iii) the class(es) and number of securities and exercise price, strike
price or purchase price of Common Stock subject to outstanding Awards. The Board
shall make such adjustments, and its determination shall be final, binding and
conclusive. Notwithstanding the foregoing, no fractional shares or rights for
fractional shares of Common Stock shall be created in order to implement any
Capitalization Adjustment. The Board shall determine an equivalent benefit for
any fractional shares or fractional shares that might be created by the
adjustments referred to in the preceding provisions of this Section.
(b)Dissolution or Liquidation. Except as otherwise provided in the Award
Agreement, in the event of a dissolution or liquidation of the Company, all
outstanding Awards (other than Awards consisting of vested and outstanding
shares of Common Stock not subject to a forfeiture condition or the Company’s
right of repurchase) will terminate immediately prior to the completion of such
dissolution or liquidation, and the shares of Common Stock subject to the
Company’s repurchase rights or subject to a forfeiture condition may be
repurchased or reacquired by the Company notwithstanding the fact that the
holder of such Award is providing Continuous Service, provided, however, that
the Board may determine to cause some or all Awards to become fully vested,
exercisable and/or no longer subject to repurchase or forfeiture (to the extent
such Awards have not previously expired or terminated) before the dissolution or
liquidation is completed but contingent on its completion.
7

--------------------------------------------------------------------------------



(c)Corporate Transaction. The following provisions will apply to Awards in the
event of a Corporate Transaction except as set forth in Section 11, and unless
otherwise provided in the instrument evidencing the Award or any other written
agreement between the Company or any Affiliate and the Participant or unless
otherwise expressly provided by the Board at the time of grant of an Award.
(i)Awards May Be Assumed. In the event of a Corporate Transaction, any surviving
corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all Awards
outstanding under the Plan or may substitute similar awards for Awards
outstanding under the Plan (including but not limited to, awards to acquire the
same consideration paid to the stockholders of the Company pursuant to the
Corporate Transaction), and any reacquisition or repurchase rights held by the
Company in respect of Common Stock issued pursuant to Awards may be assigned by
the Company to the successor of the Company (or the successor’s parent company,
if any), in connection with such Corporate Transaction. A surviving corporation
or acquiring corporation (or its parent) may choose to assume or continue only a
portion of an Award or substitute a similar award for only a portion of an
Award, or may choose to assume or continue the Awards held by some, but not all
Participants. The terms of any assumption, continuation or substitution will be
set by the Board.
(ii)Awards Held by Current Participants. In the event of a Corporate Transaction
in which the surviving corporation or acquiring corporation (or its parent
company) does not assume or continue such outstanding Awards or substitute
similar awards for such outstanding Awards, then with respect to Awards that
have not been assumed, continued or substituted and that are held by
Participants whose Continuous Service has not terminated prior to the effective
time of the Corporate Transaction (referred to as the “Current Participants”),
the vesting of such Awards (and, with respect to Options and Stock Appreciation
Rights, the time when such Awards may be exercised) will be accelerated in full
to a date prior to the effective time of such Corporate Transaction (contingent
upon the effectiveness of the Corporate Transaction) as the Board determines
(or, if the Board does not determine such a date, to the date that is five days
prior to the effective time of the Corporate Transaction), and such Awards will
terminate if not exercised (if applicable) at or prior to the effective time of
the Corporate Transaction, and any reacquisition or repurchase rights held by
the Company with respect to such Awards will lapse (contingent upon the
effectiveness of the Corporate Transaction). With respect to the vesting of
Performance Awards that will accelerate upon the occurrence of a Corporate
Transaction pursuant to this subsection (ii) and that have multiple vesting
levels depending on the level of performance, unless otherwise provided in the
Award Agreement, the vesting of such Performance Awards will accelerate at 100%
of the target level upon the occurrence of the Corporate Transaction. With
respect to the vesting of Awards that will accelerate upon the occurrence of a
Corporate Transaction pursuant to this subsection (ii) and are settled in the
form of a cash payment, such cash payment will be made no later than 30 days
following the occurrence of the Corporate Transaction.
(iii)Awards Held by Persons other than Current Participants. In the event of a
Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue such outstanding
Awards or substitute similar awards for such outstanding Awards, then with
respect to Awards that have not been assumed, continued or substituted and that
are held by persons other than Current Participants, such Awards will terminate
if not exercised (if applicable) prior to the occurrence of the Corporate
Transaction; provided, however, that any reacquisition or repurchase rights held
by the Company with respect to such Awards will not terminate and may continue
to be exercised notwithstanding the Corporate Transaction.
(iv)Payment for Awards in Lieu of Exercise. Notwithstanding the foregoing, in
the event an Award will terminate if not exercised prior to the effective time
of a Corporate Transaction, the Board may provide, in its sole discretion, that
the holder of such Award may not exercise such Award but will receive a payment,
in such form as may be determined by the Board, equal in value, at the effective
time, to the excess, if any, of (1) the value of the property the Participant
would have received upon the exercise of the Award (including, at the discretion
of the Board, any unvested portion of such Award), over (2) any exercise price
payable by such holder in connection with such exercise.
8

--------------------------------------------------------------------------------



(d)Appointment of Stockholder Representative. As a condition to the receipt of
an Award under this Plan, a Participant will be deemed to have agreed that the
Award will be subject to the terms of any agreement governing a Corporate
Transaction involving the Company, including, without limitation, a provision
for the appointment of a stockholder representative that is authorized to act on
the Participant’s behalf with respect to any escrow, indemnities and any
contingent consideration.
(e)No Restriction on Right to Undertake Transactions. The grant of any Award
under the Plan and the issuance of shares pursuant to any Award does not affect
or restrict in any way the right or power of the Company or the stockholders of
the Company to make or authorize any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, any merger or consolidation of the Company, any issue of stock or of
options, rights or options to purchase stock or of bonds, debentures, preferred
or prior preference stocks whose rights are superior to or affect the Common
Stock or the rights thereof or which are convertible into or exchangeable for
Common Stock, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.
7.ADMINISTRATION.
(a)Administration by Board. The Board will administer the Plan unless and until
the Board delegates administration of the Plan to a Committee or Committees, as
provided in subsection (c) below.
(b)Powers of Board. The Board will have the power, subject to, and within the
limitations of, the express provisions of the Plan:
(i)To determine from time to time: (1) which of the persons eligible under the
Plan will be granted Awards; (2) when and how each Award will be granted; (3)
what type or combination of types of Award will be granted; (4) the provisions
of each Award granted (which need not be identical), including the time or times
when a person will be permitted to receive an issuance of Common Stock or other
payment pursuant to an Award; (5) the number of shares of Common Stock or cash
equivalent with respect to which an Award will be granted to each such person;
(6) the Fair Market Value applicable to an Award; and (7) the terms of any
Performance Award that is not valued in whole or in part by reference to, or
otherwise based on, the Common Stock, including the amount of cash payment or
other property that may be earned and the timing of payment.
(ii)To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Award Agreement, in a manner and to the
extent it deems necessary or expedient to make the Plan or Award fully
effective.
(iii)To settle all controversies regarding the Plan and Awards granted under it.
(iv)To accelerate the time at which an Award may first be exercised or the time
during which an Award or any part thereof will vest, notwithstanding the
provisions in the Award Agreement stating the time at which it may first be
exercised or the time during which it will vest.
(v)To prohibit the exercise of any Option, SAR or other exercisable Award during
a period of up to 30 days prior to the consummation of any pending stock
dividend, stock split, combination or exchange of shares, merger, consolidation
or other distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of Common Stock or the
share price of the Common Stock including any Corporate Transaction, for reasons
of administrative convenience.
(vi)To suspend or terminate the Plan at any time. Suspension or termination of
the Plan will not Materially Impair rights and obligations under any Award
granted while the Plan is in effect except with the written consent of the
affected Participant.
9

--------------------------------------------------------------------------------



(vii)To amend the Plan in any respect the Board deems necessary or advisable;
provided, however, that stockholder approval will be required for any amendment
to the extent required by Applicable Law. Except as provided above, rights under
any Award granted before amendment of the Plan will not be Materially Impaired
by any amendment of the Plan unless (1) the Company requests the consent of the
affected Participant, and (2) such Participant consents in writing.
(viii)To submit any amendment to the Plan for stockholder approval.
(ix)To approve forms of Award Agreements for use under the Plan and to amend the
terms of any one or more Awards, including, but not limited to, amendments to
provide terms more favorable to the Participant than previously provided in the
Award Agreement, subject to any specified limits in the Plan that are not
subject to Board discretion; provided however, that, a Participant’s rights
under any Award will not be Materially Impaired by any such amendment unless (1)
the Company requests the consent of the affected Participant, and (2) such
Participant consents in writing.
(x)Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Awards.
(xi)To adopt such procedures and sub-plans as are necessary or appropriate to
permit and facilitate participation in the Plan by, or take advantage of
specific tax treatment for Awards granted to, Employees, Directors or
Consultants who are non-U.S. nationals or employed outside the United States
(provided that Board approval will not be necessary for immaterial modifications
to the Plan or any Award Agreement to ensure or facilitate compliance with the
laws of the relevant non-U.S. jurisdiction).
(xii)To effect, at any time and from time to time, subject to the consent of any
Participant whose Award is Materially Impaired by such action, (1) the reduction
of the exercise price (or strike price) of any outstanding Option or SAR; (2)
the cancellation of any outstanding Option or SAR and the grant in substitution
therefor of (A) a new Option, SAR, Restricted Stock Award, RSU Award or Other
Award, under the Plan or another equity plan of the Company, covering the same
or a different number of shares of Common Stock, (B) cash and/or (C) other
valuable consideration (as determined by the Board); or (3) any other action
that is treated as a repricing under generally accepted accounting principles.
(c)Delegation to Committee.
(i)General. The Board may delegate some or all of the administration of the Plan
to a Committee or Committees. If administration of the Plan is delegated to a
Committee, the Committee will have, in connection with the administration of the
Plan, the powers theretofore possessed by the Board that have been delegated to
the Committee, including the power to delegate to another Committee or a
subcommittee of the Committee any of the administrative powers the Committee is
authorized to exercise (and references in this Plan to the Board will thereafter
be to the Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. Each Committee may retain the authority to concurrently
administer the Plan with the Committee or subcommittee to which it has delegated
its authority hereunder and may, at any time, revest in such Committee some or
all of the powers previously delegated. The Board may retain the authority to
concurrently administer the Plan with any Committee and may, at any time, revest
in the Board some or all of the powers previously delegated.
(ii)Rule 16b-3 Compliance. To the extent an Award is intended to qualify for the
exemption from Section 16(b) of the Exchange Act that is available under Rule
16b-3 of the Exchange Act, the Award will be granted by the Board or a Committee
that consists solely of two or more Non-Employee Directors, as determined under
Rule 16b-3(b)(3) of the Exchange Act and thereafter any action establishing or
modifying the terms of the Award will be approved by the Board or a Committee
meeting such requirements to the extent necessary for such exemption to remain
available.
10

--------------------------------------------------------------------------------



(d)Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board or any Committee in good faith will not be
subject to review by any person and will be final, binding and conclusive on all
persons.
(e)Delegation to an Officer. The Board or any Committee may delegate to one or
more Officers the authority to do one or both of the following (i) designate
Employees who are not Officers to be recipients of Options and SARs (and, to the
extent permitted by Applicable Law, other types of Awards) and, to the extent
permitted by Applicable Law, the terms thereof, and (ii) determine the number of
shares of Common Stock to be subject to such Awards granted to such Employees;
provided, however, that the resolutions or charter adopted by the Board or any
Committee evidencing such delegation will specify the total number of shares of
Common Stock that may be subject to the Awards granted by such Officer and that
such Officer may not grant an Award to himself or herself. Any such Awards will
be granted on the applicable form of Award Agreement most recently approved for
use by the Board or the Committee, unless otherwise provided in the resolutions
approving the delegation authority. Notwithstanding anything to the contrary
herein, neither the Board nor any Committee may delegate to an Officer who is
acting solely in the capacity of an Officer (and not also as a Director) the
authority to determine the Fair Market Value.
8.TAX WITHHOLDING.
(a)Withholding Authorization. As a condition to acceptance of any Award under
the Plan, a Participant authorizes withholding from payroll and any other
amounts payable to such Participant, and otherwise agree to make adequate
provision for (including), any sums required to satisfy any U.S. and/or non-U.S.
federal, state, or local tax or social insurance contribution withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with the exercise, vesting or settlement of such Award, as applicable.
Accordingly, a Participant may not be able to exercise an Award even though the
Award is vested, and the Company shall have no obligation to issue shares of
Common Stock subject to an Award, unless and until such obligations are
satisfied.
(b)Satisfaction of Withholding Obligation. To the extent permitted by the terms
of an Award Agreement, the Company may, in its sole discretion, satisfy any U.S.
and/or non-U.S. federal, state, or local tax or social insurance withholding
obligation relating to an Award by any of the following means or by a
combination of such means: (i) causing the Participant to tender a cash payment;
(ii) withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to the Participant in connection with the Award; (iii)
withholding cash from an Award settled in cash; (iv) withholding payment from
any amounts otherwise payable to the Participant; (v) by allowing a Participant
to effectuate a “cashless exercise” pursuant to a program developed under
Regulation T as promulgated by the U.S. Federal Reserve Board, or (vi) by such
other method as may be set forth in the Award Agreement.
11

--------------------------------------------------------------------------------



(c)No Obligation to Notify or Minimize Taxes; No Liability to Claims. Except as
required by Applicable Law, the Company has no duty or obligation to any
Participant to advise such holder as to the time or manner of exercising such
Award. Furthermore, the Company has no duty or obligation to warn or otherwise
advise such holder of a pending termination or expiration of an Award or a
possible period in which the Award may not be exercised. The Company has no duty
or obligation to minimize the tax consequences of an Award to the holder of such
Award and will not be liable to any holder of an Award for any adverse tax
consequences to such holder in connection with an Award. As a condition to
accepting an Award under the Plan, each Participant (i) agrees to not make any
claim against the Company, or any of its Officers, Directors, Employees or
Affiliates related to tax liabilities arising from such Award or other Company
compensation and (ii) acknowledges that such Participant was advised to consult
with his or her own personal tax, financial and other legal advisors regarding
the tax consequences of the Award and has either done so or knowingly and
voluntarily declined to do so. Additionally, each Participant acknowledges any
Option or SAR granted under the Plan is exempt from Section 409A only if the
exercise or strike price is at least equal to the “fair market value” of the
Common Stock on the date of grant as determined by the Internal Revenue Service
and there is no other impermissible deferral of compensation associated with the
Award. Additionally, as a condition to accepting an Option or SAR granted under
the Plan, each Participant agrees not make any claim against the Company, or any
of its Officers, Directors, Employees or Affiliates in the event that the U.S.
Internal Revenue Service asserts that such exercise price or strike price is
less than the “fair market value” of the Common Stock on the date of grant as
subsequently determined by the U.S. Internal Revenue Service.
(d)Withholding Indemnification. As a condition to accepting an Award under the
Plan, in the event that the amount of the Company’s and/or its Affiliate’s
withholding obligation in connection with such Award was greater than the amount
actually withheld by the Company and/or its Affiliates, each Participant agrees
to indemnify and hold the Company and/or its Affiliates harmless from any
failure by the Company and/or its Affiliates to withhold the proper amount.
9.MISCELLANEOUS.
(a)Source of Shares. The stock issuable under the Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.
(b)Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares
of Common Stock pursuant to Awards will constitute general funds of the Company.
(c)Corporate Action Constituting Grant of Awards. Corporate action constituting
a grant by the Company of an Award to any Participant will be deemed completed
as of the date of such corporate action, unless otherwise determined by the
Board, regardless of when the instrument, certificate, or letter evidencing the
Award is communicated to, or actually received or accepted by, the Participant.
In the event that the corporate records (e.g., Board consents, resolutions or
minutes) documenting the corporate action approving the grant contain terms
(e.g., exercise price, vesting schedule or number of shares) that are
inconsistent with those in the Award Agreement or related grant documents as a
result of a clerical error in the Award Agreement or related grant documents,
the corporate records will control and the Participant will have no legally
binding right to the incorrect term in the Award Agreement or related grant
documents.
(d)Stockholder Rights. No Participant will be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to such Award unless and until (i) such Participant has satisfied all
requirements for exercise of the Award pursuant to its terms, if applicable, and
(ii) the issuance of the Common Stock subject to such Award is reflected in the
records of the Company.
12

--------------------------------------------------------------------------------



(e)No Employment or Other Service Rights. Nothing in the Plan, any Award
Agreement or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto will confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Award was granted or affect the right of the Company or an Affiliate to
terminate at will and without regard to any future vesting opportunity that a
Participant may have with respect to any Award (i) the employment of an Employee
with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate, or (iii) the service of a Director pursuant to the Bylaws of
the Company or an Affiliate, and any applicable provisions of the corporate law
of the U.S. state or non-U.S. jurisdiction in which the Company or the Affiliate
is incorporated, as the case may be. Further, nothing in the Plan, any Award
Agreement or any other instrument executed thereunder or in connection with any
Award will constitute any promise or commitment by the Company or an Affiliate
regarding the fact or nature of future positions, future work assignments,
future compensation or any other term or condition of employment or service or
confer any right or benefit under the Award or the Plan unless such right or
benefit has specifically accrued under the terms of the Award Agreement and/or
Plan.
(f)Change in Time Commitment. In the event a Participant’s regular level of time
commitment in the performance of his or her services for the Company and any
Affiliates is reduced (for example, and without limitation, if the Participant
is an Employee of the Company and the Employee has a change in status from a
full-time Employee to a part-time Employee or takes an extended leave of
absence) after the date of grant of any Award to the Participant, the Board may
determine, to the extent permitted by Applicable Law, to (i) make a
corresponding reduction in the number of shares or cash amount subject to any
portion of such Award that is scheduled to vest or become payable after the date
of such change in time commitment, and (ii) in lieu of or in combination with
such a reduction, extend the vesting or payment schedule applicable to such
Award. In the event of any such reduction, the Participant will have no right
with respect to any portion of the Award that is so reduced or extended.
(g)Execution of Additional Documents. As a condition to accepting an Award under
the Plan, the Participant agrees to execute any additional documents or
instruments necessary or desirable, as determined in the Plan Administrator’s
sole discretion, to carry out the purposes or intent of the Award, or facilitate
compliance with securities and/or other regulatory requirements, in each case at
the Plan Administrator’s request.
(h)Electronic Delivery and Participation. Any reference herein or in an Award
Agreement to a “written” agreement or document will include any agreement or
document delivered electronically, filed publicly at www.sec.gov (or any
successor website thereto) or posted on the Company’s intranet (or other shared
electronic medium controlled by the Company to which the Participant has
access). By accepting any Award the Participant consents to receive documents by
electronic delivery and to participate in the Plan through any on-line
electronic system established and maintained by the Plan Administrator or
another third party selected by the Plan Administrator. The form of delivery of
any Common Stock (e.g., a stock certificate or electronic entry evidencing such
shares) shall be determined by the Company.
(i)Clawback/Recovery. All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other Applicable Law and any clawback policy that the Company otherwise adopts,
to the extent applicable and permissible under Applicable Law. In addition, the
Board may impose such other clawback, recovery or recoupment provisions in an
Award Agreement as the Board determines necessary or appropriate, including but
not limited to a reacquisition right in respect of previously acquired shares of
Common Stock or other cash or property upon the occurrence of Cause. No recovery
of compensation under such a clawback policy will be an event giving rise to a
Participant’s right to voluntarily terminate employment upon a “resignation for
good reason,” or for a “constructive termination” or any similar term under any
plan of or agreement with the Company.
13

--------------------------------------------------------------------------------



(j)Securities Law Compliance. A Participant will not be issued any shares in
respect of an Award unless either (i) the shares are registered under the
Securities Act; or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Each Award also
must comply with other Applicable Law governing the Award, and a Participant
will not receive such shares if the Company determines that such receipt would
not be in material compliance with Applicable Law.
(k)Transfer or Assignment of Awards; Issued Shares. Except as expressly provided
in the Plan or the form of Award Agreement, Awards granted under the Plan may
not be transferred or assigned by the Participant. After the vested shares
subject to an Award have been issued, or in the case of Restricted Stock and
similar awards, after the issued shares have vested, the holder of such shares
is free to assign, hypothecate, donate, encumber or otherwise dispose of any
interest in such shares provided that any such actions are in compliance with
the provisions herein, the terms of the Trading Policy and Applicable Law.
(l)Effect on Other Employee Benefit Plans. The value of any Award granted under
the Plan, as determined upon grant, vesting or settlement, shall not be included
as compensation, earnings, salaries, or other similar terms used when
calculating any Participant’s benefits under any employee benefit plan sponsored
by the Company or any Affiliate, except as such plan otherwise expressly
provides. The Company expressly reserves its rights to amend, modify, or
terminate any of the Company's or any Affiliate's employee benefit plans.
(m)Deferrals. To the extent permitted by Applicable Law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may also establish programs and procedures for deferral
elections to be made by Participants. Deferrals will be made in accordance with
the requirements of Section 409A.
(n)Section 409A. Unless otherwise expressly provided for in an Award Agreement,
the Plan and Award Agreements will be interpreted to the greatest extent
possible in a manner that makes the Plan and the Awards granted hereunder exempt
from Section 409A, and, to the extent not so exempt, in compliance with the
requirements of Section 409A. If the Board determines that any Award granted
hereunder is not exempt from and is therefore subject to Section 409A, the Award
Agreement evidencing such Award will incorporate the terms and conditions
necessary to avoid the consequences specified in Section 409A(a)(1) of the Code,
and to the extent an Award Agreement is silent on terms necessary for
compliance, such terms are hereby incorporated by reference into the Award
Agreement. Notwithstanding anything to the contrary in this Plan (and unless the
Award Agreement specifically provides otherwise), if the shares of Common Stock
are publicly traded, and if a Participant holding an Award that constitutes
“deferred compensation” under Section 409A is a “specified employee” for
purposes of Section 409A, no distribution or payment of any amount that is due
because of a “separation from service” (as defined in Section 409A without
regard to alternative definitions thereunder) will be issued or paid before the
date that is six months and one day following the date of such Participant’s
“separation from service” or, if earlier, the date of the Participant’s death,
unless such distribution or payment can be made in a manner that complies with
Section 409A, and any amounts so deferred will be paid in a lump sum on the day
after such six month period elapses, with the balance paid thereafter on the
original schedule.
(o)Choice of Law. This Plan and any controversy arising out of or relating to
this Plan shall be governed by, and construed in accordance with, the internal
laws of the State of Delaware, without regard to conflict of law principles that
would result in any application of any law other than the law of the State of
Delaware.
14

--------------------------------------------------------------------------------



10.COVENANTS OF THE COMPANY.
(a)Compliance with Law. The Company will seek to obtain from each regulatory
commission or agency, as may be deemed necessary, having jurisdiction over the
Plan such authority as may be required to grant Awards and to issue and sell
shares of Common Stock upon exercise or vesting of the Awards; provided,
however, that this undertaking will not require the Company to register under
the Securities Act the Plan, any Award or any Common Stock issued or issuable
pursuant to any such Award. If, after reasonable efforts and at a reasonable
cost, the Company is unable to obtain from any such regulatory commission or
agency the authority that counsel for the Company deems necessary or advisable
for the lawful issuance and sale of Common Stock under the Plan, the Company
will be relieved from any liability for failure to issue and sell Common Stock
upon exercise or vesting of such Awards unless and until such authority is
obtained. A Participant is not eligible for the grant of an Award or the
subsequent issuance of Common Stock pursuant to the Award if such grant or
issuance would be in violation of any Applicable Law.
11.ADDITIONAL RULES FOR AWARDS SUBJECT TO SECTION 409A.
(a)Application. Unless the provisions of this Section of the Plan are expressly
superseded by the provisions in the form of Award Agreement, the provisions of
this Section shall apply and shall supersede anything to the contrary set forth
in the Award Agreement for a Non-Exempt Award.
(b)Non-Exempt Awards Subject to Non-Exempt Severance Arrangements. To the extent
a Non-Exempt Award is subject to Section 409A due to application of a Non-Exempt
Severance Arrangement, the following provisions of this subsection (b) apply.
(i)If the Non-Exempt Award vests in the ordinary course during the Participant’s
Continuous Service in accordance with the vesting schedule set forth in the
Award Agreement, and does not accelerate vesting under the terms of a Non-Exempt
Severance Arrangement, in no event will the shares be issued in respect of such
Non-Exempt Award any later than the later of: (i) December 31st of the calendar
year that includes the applicable vesting date, or (ii) the 60th day that
follows the applicable vesting date.
(ii)If vesting of the Non-Exempt Award accelerates under the terms of a
Non-Exempt Severance Arrangement in connection with the Participant’s Separation
from Service, and such vesting acceleration provisions were in effect as of the
date of grant of the Non-Exempt Award and, therefore, are part of the terms of
such Non-Exempt Award as of the date of grant, then the shares will be earlier
issued in settlement of such Non-Exempt Award upon the Participant’s Separation
from Service in accordance with the terms of the Non-Exempt Severance
Arrangement, but in no event later than the 60th day that follows the date of
the Participant’s Separation from Service. However, if at the time the shares
would otherwise be issued the Participant is subject to the distribution
limitations contained in Section 409A applicable to “specified employees,” as
defined in Section 409A(a)(2)(B)(i) of the Code, such shares shall not be issued
before the date that is six months following the date of such Participant’s
Separation from Service, or, if earlier, the date of the Participant’s death
that occurs within such six month period.
(iii)If vesting of a Non-Exempt Award accelerates under the terms of a
Non-Exempt Severance Arrangement in connection with a Participant’s Separation
from Service, and such vesting acceleration provisions were not in effect as of
the date of grant of the Non-Exempt Award and, therefore, are not a part of the
terms of such Non-Exempt Award on the date of grant, then such acceleration of
vesting of the Non-Exempt Award shall not accelerate the issuance date of the
shares, but the shares shall instead be issued on the same schedule as set forth
in the Grant Notice as if they had vested in the ordinary course during the
Participant’s Continuous Service, notwithstanding the vesting acceleration of
the Non-Exempt Award. Such issuance schedule is intended to satisfy the
requirements of payment on a specified date or pursuant to a fixed schedule, as
provided under Treasury Regulations Section 1.409A-3(a)(4).
15

--------------------------------------------------------------------------------



(c)Treatment of Non-Exempt Awards Upon a Corporate Transaction for Employees and
Consultants. The provisions of this subsection (c) shall apply and shall
supersede anything to the contrary set forth in the Plan with respect to the
permitted treatment of any Non-Exempt Award in connection with a Corporate
Transaction if the Participant was either an Employee or Consultant upon the
applicable date of grant of the Non-Exempt Award.
(i)Vested Non-Exempt Awards. The following provisions shall apply to any Vested
Non-Exempt Award in connection with a Corporate Transaction:
(1)If the Corporate Transaction is also a Section 409A Change in Control then
the Acquiring Entity may not assume, continue or substitute the Vested
Non-Exempt Award. Upon the Section 409A Change in Control the settlement of the
Vested Non-Exempt Award will automatically be accelerated and the shares will be
immediately issued in respect of the Vested Non-Exempt Award. Alternatively, the
Company may instead provide that the Participant will receive a cash settlement
equal to the Fair Market Value of the shares that would otherwise be issued to
the Participant upon the Section 409A Change in Control.
(2)If the Corporate Transaction is not also a Section 409A Change in Control,
then the Acquiring Entity must either assume, continue or substitute each Vested
Non-Exempt Award. The shares to be issued in respect of the Vested Non-Exempt
Award shall be issued to the Participant by the Acquiring Entity on the same
schedule that the shares would have been issued to the Participant if the
Corporate Transaction had not occurred. In the Acquiring Entity’s discretion, in
lieu of an issuance of shares, the Acquiring Entity may instead substitute a
cash payment on each applicable issuance date, equal to the Fair Market Value of
the shares that would otherwise be issued to the Participant on such issuance
dates, with the determination of the Fair Market Value of the shares made on the
date of the Corporate Transaction.
(ii)Unvested Non-Exempt Awards. The following provisions shall apply to any
Unvested Non-Exempt Award unless otherwise determined by the Board pursuant to
subsection (e) of this Section.
(1)In the event of a Corporate Transaction, the Acquiring Entity shall assume,
continue or substitute any Unvested Non-Exempt Award. Unless otherwise
determined by the Board, any Unvested Non-Exempt Award will remain subject to
the same vesting and forfeiture restrictions that were applicable to the Award
prior to the Corporate Transaction. The shares to be issued in respect of any
Unvested Non-Exempt Award shall be issued to the Participant by the Acquiring
Entity on the same schedule that the shares would have been issued to the
Participant if the Corporate Transaction had not occurred. In the Acquiring
Entity’s discretion, in lieu of an issuance of shares, the Acquiring Entity may
instead substitute a cash payment on each applicable issuance date, equal to the
Fair Market Value of the shares that would otherwise be issued to the
Participant on such issuance dates, with the determination of Fair Market Value
of the shares made on the date of the Corporate Transaction.
(2)If the Acquiring Entity will not assume, substitute or continue any Unvested
Non-Exempt Award in connection with a Corporate Transaction, then such Award
shall automatically terminate and be forfeited upon the Corporate Transaction
with no consideration payable to any Participant in respect of such forfeited
Unvested Non-Exempt Award. Notwithstanding the foregoing, to the extent
permitted and in compliance with the requirements of Section 409A, the Board may
in its discretion determine to elect to accelerate the vesting and settlement of
the Unvested Non-Exempt Award upon the Corporate Transaction, or instead
substitute a cash payment equal to the Fair Market Value of such shares that
would otherwise be issued to the Participant, as further provided in subsection
(e)(ii) below. In the absence of such discretionary election by the Board, any
Unvested Non-Exempt Award shall be forfeited without payment of any
consideration to the affected Participants if the Acquiring Entity will not
assume, substitute or continue the Unvested Non-Exempt Awards in connection with
the Corporate Transaction.
16

--------------------------------------------------------------------------------



(3)The foregoing treatment shall apply with respect to all Unvested Non-Exempt
Awards upon any Corporate Transaction, and regardless of whether or not such
Corporate Transaction is also a Section 409A Change in Control.
(d)Treatment of Non-Exempt Awards Upon a Corporate Transaction for Non-Employee
Directors. The following provisions of this subsection (d) shall apply and shall
supersede anything to the contrary that may be set forth in the Plan with
respect to the permitted treatment of a Non-Exempt Director Award in connection
with a Corporate Transaction.
(i)If the Corporate Transaction is also a Section 409A Change in Control then
the Acquiring Entity may not assume, continue or substitute the Non-Exempt
Director Award. Upon the Section 409A Change in Control the vesting and
settlement of any Non-Exempt Director Award will automatically be accelerated
and the shares will be immediately issued to the Participant in respect of the
Non-Exempt Director Award. Alternatively, the Company may provide that the
Participant will instead receive a cash settlement equal to the Fair Market
Value of the shares that would otherwise be issued to the Participant upon the
Section 409A Change in Control pursuant to the preceding provision.
(ii)If the Corporate Transaction is not also a Section 409A Change in Control,
then the Acquiring Entity must either assume, continue or substitute the
Non-Exempt Director Award. Unless otherwise determined by the Board, the
Non-Exempt Director Award will remain subject to the same vesting and forfeiture
restrictions that were applicable to the Award prior to the Corporate
Transaction. The shares to be issued in respect of the Non-Exempt Director Award
shall be issued to the Participant by the Acquiring Entity on the same schedule
that the shares would have been issued to the Participant if the Corporate
Transaction had not occurred. In the Acquiring Entity’s discretion, in lieu of
an issuance of shares, the Acquiring Entity may instead substitute a cash
payment on each applicable issuance date, equal to the Fair Market Value of the
shares that would otherwise be issued to the Participant on such issuance dates,
with the determination of Fair Market Value made on the date of the Corporate
Transaction.
(e)If the RSU Award is a Non-Exempt Award, then the provisions in this Section
11(e) shall apply and supersede anything to the contrary that may be set forth
in the Plan or the Award Agreement with respect to the permitted treatment of
such Non-Exempt Award:
(i)Any exercise by the Board of discretion to accelerate the vesting of a
Non-Exempt Award shall not result in any acceleration of the scheduled issuance
dates for the shares in respect of the Non-Exempt Award unless earlier issuance
of the shares upon the applicable vesting dates would be in compliance with the
requirements of Section 409A.
(ii)The Company explicitly reserves the right to earlier settle any Non-Exempt
Award to the extent permitted and in compliance with the requirements of Section
409A, including pursuant to any of the exemptions available in Treasury
Regulations Section 1.409A-3(j)(4)(ix).
(iii)To the extent the terms of any Non-Exempt Award provide that it will be
settled upon a Change in Control or Corporate Transaction, to the extent it is
required for compliance with the requirements of Section 409A, the Change in
Control or Corporate Transaction event triggering settlement must also
constitute a Section 409A Change in Control. To the extent the terms of a
Non-Exempt Award provides that it will be settled upon a termination of
employment or termination of Continuous Service, to the extent it is required
for compliance with the requirements of Section 409A, the termination event
triggering settlement must also constitute a Separation From Service. However,
if at the time the shares would otherwise be issued to a Participant in
connection with a “separation from service” such Participant is subject to the
distribution limitations contained in Section 409A applicable to “specified
employees,” as defined in Section 409A(a)(2)(B)(i) of the Code, such shares
shall not be issued before the date that is six months following the date of the
Participant’s Separation From Service, or, if earlier, the date of the
Participant’s death that occurs within such six month period.
17

--------------------------------------------------------------------------------



(iv)The provisions in this subsection (e) for delivery of the shares in respect
of the settlement of a RSU Award that is a Non-Exempt Award are intended to
comply with the requirements of Section 409A so that the delivery of the shares
to the Participant in respect of such Non-Exempt Award will not trigger the
additional tax imposed under Section 409A, and any ambiguities herein will be so
interpreted.
12.SEVERABILITY.
If all or any part of the Plan or any Award Agreement is declared by any court
or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of the Plan or such Award Agreement
not declared to be unlawful or invalid. Any Section of the Plan or any Award
Agreement (or part of such a Section) so declared to be unlawful or invalid
shall, if possible, be construed in a manner which will give effect to the terms
of such Section or part of a Section to the fullest extent possible while
remaining lawful and valid.
13.TERMINATION OF THE PLAN.
The Board may suspend or terminate the Plan at any time. No Incentive Stock
Options may be granted after the tenth anniversary of the earlier of: (i) the
Adoption Date, or (ii) the date the Plan is approved by the Company’s
stockholders. No Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.
14.DEFINITIONS.
As used in the Plan, the following definitions apply to the capitalized terms
indicated below:
(a)“Acquiring Entity” means the surviving or acquiring corporation (or its
parent company) in connection with a Corporate Transaction.
(b)“Adoption Date” means the date the Plan is first approved by the Board or
Compensation Committee.
(c)“Affiliate” means, at the time of determination, any “parent” or “subsidiary”
of the Company as such terms are defined in Rule 405 promulgated under the
Securities Act. The Board may determine the time or times at which “parent” or
“subsidiary” status is determined within the foregoing definition.
(d)“Applicable Law” means shall mean the Code and any applicable U.S. or
non-U.S. securities, federal, state, material local or municipal or other law,
statute, constitution, principle of common law, resolution, ordinance, code,
edict, decree, rule, listing rule, regulation, judicial decision, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Body (including under
the authority of any applicable self-regulating organization such as the Nasdaq
Stock Market, New York Stock Exchange, or the Financial Industry Regulatory
Authority).
(e)“Award” means any right to receive Common Stock, cash or other property
granted under the Plan (including an Incentive Stock Option, a Nonstatutory
Stock Option, a Restricted Stock Award, a RSU Award, a SAR, a Performance Award
or any Other Award).
(f)“Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award. The Award Agreement
generally consists of the Grant Notice and the agreement containing the written
summary of the general terms and conditions applicable to the Award and which is
provided to a Participant along with the Grant Notice.
(g)“Board” means the board of directors of the Company (or its designee). Any
decision or determination made by the Board shall be a decision or determination
that is made in the sole discretion of the Board (or its designee), and such
decision or determination shall be final and binding on all Participants.
18

--------------------------------------------------------------------------------



(h)“Capitalization Adjustment” means any change that is made in, or other events
that occur with respect to, the Common Stock subject to the Plan or subject to
any Award after the Effective Time without the receipt of consideration by the
Company through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, large
nonrecurring cash dividend, stock split, reverse stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or any similar equity restructuring transaction, as that term is used
in Statement of Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor thereto). Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.
(i)“Cause” has the meaning ascribed to such term in any written agreement
between the Participant and the Company defining such term and, in the absence
of such agreement, such term means, with respect to a Participant, the
occurrence of any of the following events: (i) the Participant’s theft,
dishonesty, willful misconduct, breach of fiduciary duty for personal profit, or
falsification of any Company or Affiliate documents or records; (ii) the
Participant’s material failure to abide by the Company’s Code of Conduct or
other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct and policies of any Affiliate,
as applicable); (iii) the Participant’s unauthorized use, misappropriation,
destruction or diversion of any tangible or intangible asset or corporate
opportunity of the Company or any of its Affiliates (including, without
limitation, the Participant’s improper use or disclosure of Company or Affiliate
confidential or proprietary information); (iv) any intentional act by the
Participant which has a material detrimental effect on the Company’s or its
Affiliate’s reputation or business; (v) the Participant’s repeated failure or
inability to perform any reasonable assigned duties after written notice from
the Company (or its Affiliate, as applicable) of, and a reasonable opportunity
to cure, such failure or inability; (vi) any material breach by the Participant
of any employment or service agreement between the Participant and the Company
(or its Affiliate, as applicable), which breach is not cured pursuant to the
terms of such agreement; or (vii) the Participant’s conviction (including any
plea of guilty or nolo contendere) of any criminal act involving fraud,
dishonesty, misappropriation or moral turpitude, or which impairs the
Participant’s ability to perform his or her duties with the Company (or its
Affiliate, as applicable). The determination that a termination of the
Participant’s Continuous Service is either for Cause or without Cause will be
made by the Board with respect to Participants who are executive officers of the
Company and by the Company’s Chief Executive Officer with respect to
Participants who are not executive officers of the Company. Any determination by
the Company that the Continuous Service of a Participant was terminated with or
without Cause for the purposes of outstanding Awards held by such Participant
will have no effect upon any determination of the rights or obligations of the
Company or such Participant for any other purpose.
19

--------------------------------------------------------------------------------



(j)“Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events;
provided, however, to the extent necessary to avoid adverse personal income tax
consequences to the Participant in connection with an Award, also constitutes a
Section 409A Change in Control:
(i)any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction. Notwithstanding the foregoing, a
Change in Control shall not be deemed to occur (A) on account of the acquisition
of securities of the Company directly from the Company, (B) on account of the
acquisition of securities of the Company by an investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities, or
(C) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur;
(ii)there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) more than 50% of the combined
outstanding voting power of the parent of the surviving Entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction;
(iii)the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur, except for a liquidation into
a parent corporation;
(iv)there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than 50% of the combined voting power of the voting
securities of which are Owned by stockholders of the Company in substantially
the same proportions as their Ownership of the outstanding voting securities of
the Company immediately prior to such sale, lease, license or other disposition;
or
(v)individuals who, on the date the Plan is adopted by the Board, are members of
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the members of the Board; provided, however, that if the appointment
or election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes of this Plan, be considered as a
member of the Incumbent Board.
20

--------------------------------------------------------------------------------



Notwithstanding the foregoing or any other provision of this Plan, (A) the term
Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company, and (B) the definition of Change in Control (or any analogous term) in
an individual written agreement between the Company or any Affiliate and the
Participant shall supersede the foregoing definition with respect to Awards
subject to such agreement; provided, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply.
(k)“Code” means the U.S. Internal Revenue Code of 1986, as amended, including
any applicable regulations and guidance thereunder.
(l)“Committee” means the Compensation Committee and any other committee of one
or more Directors to whom authority has been delegated by the Board or
Compensation Committee in accordance with the Plan.
(m)“Common Stock” means the common stock of the Company.
(n)“Company” means Unity Software Inc., a Delaware corporation, and any
successor corporation thereto.
(o)“Compensation Committee” means the Compensation Committee of the Board.
(p)“Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, will not cause a
Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.
(q)“Continuous Service” means that the Participant’s service with the Company or
an Affiliate, whether as an Employee, Director or Consultant, is not interrupted
or terminated. A change in the capacity in which the Participant renders service
to the Company or an Affiliate as an Employee, Director or Consultant or a
change in the Entity for which the Participant renders such service, provided
that there is no interruption or termination of the Participant’s service with
the Company or an Affiliate, will not terminate a Participant’s Continuous
Service; provided, however, that if the Entity for which a Participant is
rendering services ceases to qualify as an Affiliate, as determined by the
Board, such Participant’s Continuous Service will be considered to have
terminated on the date such Entity ceases to qualify as an Affiliate. For
example, a change in status from an Employee of the Company to a Consultant of
an Affiliate or to a Director will not constitute an interruption of Continuous
Service. To the extent permitted by law, the Board or the chief executive
officer of the Company, in that party’s sole discretion, may determine whether
Continuous Service will be considered interrupted in the case of (i) any leave
of absence approved by the Board or chief executive officer, including sick
leave, military leave or any other personal leave, or (ii) transfers between the
Company, an Affiliate, or their successors. Notwithstanding the foregoing, a
leave of absence will be treated as Continuous Service for purposes of vesting
in an Award only to such extent as may be provided in the Company’s leave of
absence policy, in the written terms of any leave of absence agreement or policy
applicable to the Participant, or as otherwise required by law. In addition, to
the extent required for exemption from or compliance with Section 409A, the
determination of whether there has been a termination of Continuous Service will
be made, and such term will be construed, in a manner that is consistent with
the definition of “separation from service” as defined under U.S. Treasury
Regulation Section 1.409A-1(h) (without regard to any alternative definition
thereunder).
(r)“Corporate Transaction” means the consummation, in a single transaction or in
a series of related transactions, of any one or more of the following events:
(i)a sale or other disposition of all or substantially all, as determined by the
Board, of the consolidated assets of the Company and its Subsidiaries;
21

--------------------------------------------------------------------------------



(ii)a sale or other disposition of at least 50% of the outstanding securities of
the Company;
(iii)a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or
(iv)a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.
(s)“Director” means a member of the Board.
(t)“determine” or “determined” means as determined by the Board or the Committee
(or its designee) in its sole discretion.
(u)“Disability” means, with respect to a Participant, such Participant is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months, as provided in Section 22(e)(3) of the Code, and will
be determined by the Board on the basis of such medical evidence as the Board
deems warranted under the circumstances.
(v)“Effective Time” means the IPO Time, provided this Plan is approved by the
Company’s stockholders prior to the IPO Time.
(w)“Employee” means any person employed by the Company or an Affiliate. However,
service solely as a Director, or payment of a fee for such services, will not
cause a Director to be considered an “Employee” for purposes of the Plan.
(x)“Employer” means the Company or the Affiliate that employs the Participant.
(y)“Entity” means a corporation, partnership, limited liability company or other
entity.
(z)“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
(aa)“Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company; or (v) any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of
the Effective Time, is the Owner, directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities.
(bb)    “Fair Market Value” means, as of any date, unless otherwise determined
by the Board, the value of the Common Stock (as determined on a per share or
aggregate basis, as applicable) determined as follows:
(i)If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value will be the closing sales price
for such stock as quoted on such exchange or market (or the exchange or market
with the greatest volume of trading in the Common Stock) on the date of
determination, as reported in a source the Board deems reliable.
(ii)If there is no closing sales price for the Common Stock on the date of
determination, then the Fair Market Value will be the closing selling price on
the last preceding date for which such quotation exists.
22

--------------------------------------------------------------------------------



(iii)In the absence of such markets for the Common Stock, or if otherwise
determined by the Board, the Fair Market Value will be determined by the Board
in good faith and in a manner that complies with Sections 409A and 422 of the
Code.
(cc)    “Governmental Body” means any: (a) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) U.S. or non-U.S. federal, state, local, municipal, or other
government; (c) governmental or regulatory body, or quasi-governmental body of
any nature (including any governmental division, department, administrative
agency or bureau, commission, authority, instrumentality, official, ministry,
fund, foundation, center, organization, unit, body or Entity and any court or
other tribunal, and for the avoidance of doubt, any Tax authority) or other body
exercising similar powers or authority; or (d) self-regulatory organization
(including the Nasdaq Stock Market, New York Stock Exchange, and the Financial
Industry Regulatory Authority).
(dd)    “Grant Notice” means the notice provided to a Participant that he or she
has been granted an Award under the Plan and which includes the name of the
Participant, the type of Award, the date of grant of the Award, number of shares
of Common Stock subject to the Award or potential cash payment right, (if any),
the vesting schedule for the Award (if any) and other key terms applicable to
the Award.
(ee)    “Incentive Stock Option” means an option granted pursuant to Section 4
of the Plan that is intended to be, and qualifies as, an “incentive stock
option” within the meaning of Section 422 of the Code.
(ff)    “IPO Time” means the time of execution of the underwriting agreement
between the Company and the underwriter(s) managing the initial public offering
of the Common Stock, pursuant to which the Common Stock is priced for the
initial public offering.
(gg)    “Materially Impair” means any amendment to the terms of the Award that
materially adversely affects the Participant’s rights under the Award. A
Participant's rights under an Award will not be deemed to have been Materially
Impaired by any such amendment if the Board, in its sole discretion, determines
that the amendment, taken as a whole, does not materially impair the
Participant’s rights. For example, the following types of amendments to the
terms of an Award do not Materially Impair the Participant’s rights under the
Award: (i) imposition of reasonable restrictions on the minimum number of shares
subject to an Option that may be exercised, (ii) to maintain the qualified
status of the Award as an Incentive Stock Option under Section 422 of the Code;
(iii) to change the terms of an Incentive Stock Option in a manner that
disqualifies, impairs or otherwise affects the qualified status of the Award as
an Incentive Stock Option under Section 422 of the Code; (iv) to clarify the
manner of exemption from, or to bring the Award into compliance with or qualify
it for an exemption from, Section 409A; or (v) to comply with other Applicable
Laws.
(hh)    “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
(ii)    “Non-Exempt Award” means any Award that is subject to, and not exempt
from, Section 409A, including as the result of (i) a deferral of the issuance of
the shares subject to the Award which is elected by the Participant or imposed
by the Company or (ii) the terms of any Non-Exempt Severance Agreement.
(jj)    “Non-Exempt Director Award” means a Non-Exempt Award granted to a
Participant who was a Director but not an Employee on the applicable grant date.
23

--------------------------------------------------------------------------------



(kk)    “Non-Exempt Severance Arrangement” means a severance arrangement or
other agreement between the Participant and the Company that provides for
acceleration of vesting of an Award and issuance of the shares in respect of
such Award upon the Participant’s termination of employment or separation from
service (as such term is defined in Section 409A(a)(2)(A)(i) of the Code (and
without regard to any alternative definition thereunder) (“Separation from
Service”) and such severance benefit does not satisfy the requirements for an
exemption from application of Section 409A provided under Treasury Regulations
Section 1.409A-1(b)(4), 1.409A-1(b)(9) or otherwise.
(ll)    “Nonstatutory Stock Option” means any option granted pursuant to Section
4 of the Plan that does not qualify as an Incentive Stock Option.
(mm)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.
(nn)    “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
to purchase shares of Common Stock granted pursuant to the Plan.
(oo)    “Option Agreement” means a written agreement between the Company and the
Optionholder evidencing the terms and conditions of the Option grant. The Option
Agreement includes the Grant Notice for the Option and the agreement containing
the written summary of the general terms and conditions applicable to the Option
and which is provided to a Participant along with the Grant Notice. Each Option
Agreement will be subject to the terms and conditions of the Plan.
(pp)    “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.
(qq)    “Other Award” means an award valued in whole or in part by reference to,
or otherwise based on, Common Stock, including the appreciation in value thereof
(e.g., options or stock rights with an exercise price or strike price less than
100% of the Fair Market Value at the time of grant) that is not an Incentive
Stock Options, Nonstatutory Stock Option, SAR, Restricted Stock Award, RSU Award
or Performance Award.
(rr)    “Other Award Agreement” means a written agreement between the Company
and a holder of an Other Award evidencing the terms and conditions of an Other
Award grant. Each Other Award Agreement will be subject to the terms and
conditions of the Plan.
(ss)    “Own,” “Owned,” “Owner,” “Ownership” means that a person or Entity will
be deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.
(tt)    “Participant” means an Employee, Director or Consultant to whom an Award
is granted pursuant to the Plan or, if applicable, such other person who holds
an outstanding Award.
(uu)    “Performance Award” means an Award that may vest or may be exercised or
a cash award that may vest or become earned and paid contingent upon the
attainment during a Performance Period of certain Performance Goals and which is
granted under the terms and conditions of Section 5(b) pursuant to such terms as
are approved by the Board. In addition, to the extent permitted by Applicable
Law and set forth in the applicable Award Agreement, the Board may determine
that cash or other property may be used in payment of Performance Awards.
Performance Awards that are settled in cash or other property are not required
to be valued in whole or in part by reference to, or otherwise based on, the
Common Stock.
24

--------------------------------------------------------------------------------



(vv)    “Performance Criteria” means the one or more criteria that the Board
will select for purposes of establishing the Performance Goals for a Performance
Period. The Performance Criteria that will be used to establish such Performance
Goals may be based on any one of, or combination of, the following as determined
by the Board: earnings (including earnings per share and net earnings); earnings
before interest, taxes and depreciation; earnings before interest, taxes,
depreciation and amortization; total stockholder return; return on equity or
average stockholder’s equity; return on assets, investment, or capital employed;
stock price; margin (including gross margin); income (before or after taxes);
operating income measures; operating income after taxes; pre-tax profit;
operating cash flow; sales or revenue targets; increases in revenue or product
revenue; expenses and cost reduction goals; improvement in or attainment of
working capital levels; economic value added (or an equivalent metric); market
share; cash flow; cash flow per share; share price performance; debt reduction;
bookings measures; customer satisfaction; stockholders’ equity; capital
expenditures; debt levels; operating profit or net operating profit; workforce
diversity; growth of net income or operating income; billings; financing;
regulatory milestones; stockholder liquidity; corporate governance and
compliance; intellectual property; personnel matters; progress of internal
research; progress of partnered programs; partner satisfaction; budget
management; partner or collaborator achievements; internal controls, including
those related to the Sarbanes-Oxley Act of 2002; investor relations, analysts
and communication; implementation or completion of projects or processes;
employee retention; number of users, including unique users; strategic
partnerships or transactions (including in-licensing and out-licensing of
intellectual property); establishing relationships with respect to the
marketing, distribution and sale of the Company’s products; supply chain
achievements; co-development, co-marketing, profit sharing, joint venture or
other similar arrangements; individual performance goals; corporate development
and planning goals; and other measures of performance selected by the Board or
Committee.
(ww)    “Performance Goals” means, for a Performance Period, the one or more
goals established by the Board for the Performance Period based upon the
Performance Criteria. Performance Goals may be based on a Company-wide basis,
with respect to one or more business units, divisions, Affiliates, or business
segments, and in either absolute terms or relative to the performance of one or
more comparable companies or the performance of one or more relevant indices.
Unless specified otherwise by the Board (i) in the Award Agreement at the time
the Award is granted or (ii) in such other document setting forth the
Performance Goals at the time the Performance Goals are established, the Board
will appropriately make adjustments in the method of calculating the attainment
of Performance Goals for a Performance Period as follows: (1) to exclude
restructuring and/or other nonrecurring charges; (2) to exclude exchange rate
effects; (3) to exclude the effects of changes to generally accepted accounting
principles; (4) to exclude the effects of any statutory adjustments to corporate
tax rates; (5) to exclude the effects of items that are “unusual” in nature or
occur “infrequently” as determined under generally accepted accounting
principles; (6) to exclude the dilutive effects of acquisitions or joint
ventures; (7) to assume that any business divested by the Company achieved
performance objectives at targeted levels during the balance of a Performance
Period following such divestiture; (8) to exclude the effect of any change in
the outstanding shares of Common Stock of the Company by reason of any stock
dividend or split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common stockholders other than regular
cash dividends; (9) to exclude the effects of stock based compensation and the
award of bonuses under the Company’s bonus plans; (10) to exclude costs incurred
in connection with potential acquisitions or divestitures that are required to
expensed under generally accepted accounting principles; and (11) to exclude the
goodwill and intangible asset impairment charges that are required to be
recorded under generally accepted accounting principles. In addition, the Board
retains the discretion to reduce or eliminate the compensation or economic
benefit due upon attainment of Performance Goals and to define the manner of
calculating the Performance Criteria it selects to use for such Performance
Period. Partial achievement of the specified criteria may result in the payment
or vesting corresponding to the degree of achievement as specified in the Award
Agreement or the written terms of a Performance Cash Award.
25

--------------------------------------------------------------------------------



(xx)    “Performance Period” means the period of time selected by the Board over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to vesting or exercise of an Award.
Performance Periods may be of varying and overlapping duration, at the sole
discretion of the Board.
(yy)    “Plan” means this Unity Software Inc. 2020 Equity Incentive Plan, as
amended from time to time.
(zz)    “Plan Administrator” means the person, persons, and/or third-party
administrator designated by the Company to administer the day to day operations
of the Plan and the Company’s other equity incentive programs.
(aaa)    “Post-Termination Exercise Period” means the period following
termination of a Participant’s Continuous Service within which an Option or SAR
is exercisable, as specified in Section 4(h).
(bbb)    “Prior Plans’ Available Reserve” means the number of shares available
for the grant of new awards under the Prior Plans as of immediately prior to the
Effective Time.
(ccc)    “Prior Plans” means the Company’s 2009 Stock Plan and 2019 Stock Plan.
(ddd)    “Prospectus” means the document containing the Plan information
specified in Section 10(a) of the Securities Act.
(eee)    “Restricted Stock Award” or “RSA” means an Award of shares of Common
Stock which is granted pursuant to the terms and conditions of Section 5(a).
(fff)    “Restricted Stock Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. The Restricted Stock Award
Agreement includes the Grant Notice for the Restricted Stock Award and the
agreement containing the written summary of the general terms and conditions
applicable to the Restricted Stock Award and which is provided to a Participant
along with the Grant Notice. Each Restricted Stock Award Agreement will be
subject to the terms and conditions of the Plan.
(ggg)    “Returning Shares” means shares subject to outstanding stock awards
granted under the Prior Plans and that following the Effective Time: (A) are not
issued because such stock award or any portion thereof expires or otherwise
terminates without all of the shares covered by such stock award having been
issued; (B) are not issued because such stock award or any portion thereof is
settled in cash; (C) are forfeited back to or repurchased by the Company because
of the failure to meet a contingency or condition required for the vesting of
such shares; (D) are withheld or reacquired to satisfy the exercise, strike or
purchase price; or (E) are withheld or reacquired to satisfy a tax withholding
obligation; provided, however, that any such shares that are shares of Common
Stock shall instead be added to the Share Reserve as shares of Common Stock as
described in Section 2(a).
(hhh)    “RSU Award” or “RSU” means an Award of restricted stock units
representing the right to receive an issuance of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 5(a).
(iii)    “RSU Award Agreement” means a written agreement between the Company and
a holder of a RSU Award evidencing the terms and conditions of a RSU Award. The
RSU Award Agreement includes the Grant Notice for the RSU Award and the
agreement containing the written summary of the general terms and conditions
applicable to the RSU Award and which is provided to a Participant along with
the Grant Notice. Each RSU Award Agreement will be subject to the terms and
conditions of the Plan.
(jjj)    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
(kkk)    “Rule 405” means Rule 405 promulgated under the Securities Act.
(lll)    “Section 409A” means Section 409A of the Code and the regulations and
other guidance thereunder.
26

--------------------------------------------------------------------------------



(mmm)    “Section 409A Change in Control” means a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the Company’s assets, as provided in Section 409A(a)(2)(A)(v) of the Code and
Treasury Regulations Section 1.409A-3(i)(5) (without regard to any alternative
definition thereunder).
(nnn)    “Securities Act” means the U.S. Securities Act of 1933, as amended.
(ooo)    “Share Reserve” means the number of shares available for issuance under
the Plan as set forth in Section 2(a).
(ppp)    “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 4.
(qqq)    “SAR Agreement” means a written agreement between the Company and a
holder of a SAR evidencing the terms and conditions of a SAR grant. The SAR
Agreement includes the Grant Notice for the SAR and the agreement containing the
written summary of the general terms and conditions applicable to the SAR and
which is provided to a Participant along with the Grant Notice. Each SAR
Agreement will be subject to the terms and conditions of the Plan.
(rrr)    “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding Common Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, stock of any other class or classes of such corporation
will have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, Owned by the Company, and
(ii) any partnership, limited liability company or other entity in which the
Company has a direct or indirect interest (whether in the form of voting or
participation in profits or capital contribution) of more than 50%.
(sss)    “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any
Affiliate.
(ttt)    “Trading Policy” means the Company’s policy permitting certain
individuals to sell Company shares only during certain "window" periods and/or
otherwise restricts the ability of certain individuals to transfer or encumber
Company shares, as in effect from time to time.
(uuu)    “Unvested Non-Exempt Award” means the portion of any Non-Exempt Award
that had not vested in accordance with its terms upon or prior to the date of
any Corporate Transaction.
(vvv)    “Vested Non-Exempt Award” means the portion of any Non-Exempt Award
that had vested in accordance with its terms upon or prior to the date of a
Corporate Transaction.



27

--------------------------------------------------------------------------------



Unity Software Inc.
Stock Option Grant Notice
(2020 Equity Incentive Plan)
Unity Software Inc. (the “Company”), pursuant to its 2020 Equity Incentive Plan
(the “Plan”), has granted to you (“Optionholder”) an option to purchase the
number of shares of the Common Stock set forth below (the “Option”). Your Option
is subject to all of the terms and conditions as set forth herein and in the
Plan and the Global Stock Option Agreement, including any country-specific
appendices thereto (the “Appendix”), all of which are attached hereto and
incorporated herein in their entirety. Capitalized terms not explicitly defined
herein but defined in the Plan or the Global Stock Option Agreement (including
the Appendix) shall have the meanings set forth in the Plan or the Global Stock
Option Agreement, as applicable.

Optionholder:Date of Grant:Vesting Commencement Date:Number of Shares of Common
Stock Subject to Option:Exercise Price (Per Share):Total Exercise
Price:Expiration Date:

Type of Grant:[Incentive Stock Option] OR [Nonstatutory Stock Option]Exercise
and Vesting Schedule:Subject to the Optionholder’s Continuous Service through
each applicable vesting date, the Option will vest as follows:[__________]If the
Optionholder’s Continuous Service terminates because of the Optionholder’s death
(i) within the first year of Optionholder’s Continuous Service, then 50% of the
Number of Shares of Common Stock Subject to Option as set forth above shall vest
effective as of immediately prior to the effective time of such termination or
(ii) on or following the first year of Optionholder’s Continuous Service, then
100% of the Number of Shares of Common Stock Subject to Option set forth above
shall vest effective as of immediately prior to the effective time of such
termination.

Optionholder Acknowledgements: By your signature below or by electronic
acceptance or authentication in a form authorized by the Company, you understand
and agree that:
•The Option is governed by this Stock Option Grant Notice, and the provisions of
the Plan and the Global Stock Option Agreement (including the Appendix), all of
which are made a part of this document. This Grant Notice, the Global Stock
Option Agreement and the Appendix (collectively, the “Agreement”) may not be
modified, amended or revised except in a writing signed by you and a duly
authorized officer of the Company, unless otherwise provided in the Plan.
•If the Option is an Incentive Stock Option, it (plus other outstanding
Incentive Stock Options granted to you) cannot be first exercisable for more
than $100,000 in value (measured by exercise price) in any calendar year. Any
excess over $100,000 is a Nonstatutory Stock Option.
•You consent to receive the Agreement, the Plan, the Prospectus and any other
Plan-related documents by electronic delivery and to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
•You have read and are familiar with the provisions of the Plan, the Agreement
and the Prospectus. In the event of any conflict between the provisions in this
Agreement (including the Grant Notice, the Global Option Agreement and the
Appendix) or the Prospectus and the terms of the Plan, the terms of the Plan
shall control.
1

--------------------------------------------------------------------------------



•This Agreement sets forth the entire understanding between you and the Company
regarding the acquisition of Common Stock and supersedes all prior oral and
written agreements, promises and/or representations on that subject with the
exception of other equity awards previously granted to you and any written
employment agreement, offer letter, severance agreement, written severance plan
or policy, or other written agreement between the Company and you in each case
that specifies the terms that should govern this Option.
•Counterparts may be delivered via facsimile, electronic mail (including pdf or
any electronic signature complying with the U.S. federal ESIGN Act of 2000,
Uniform Electronic Transactions Act or other applicable law) or other
transmission method and any counterpart so delivered will be deemed to have been
duly and validly delivered and be valid and effective for all purposes.

UNITY SOFTWARE INC.OPTIONHOLDER:By:SignatureSignatureTitle:Date:Date:



2

--------------------------------------------------------------------------------



Unity Software Inc.
2020 Equity Incentive Plan
Global Stock Option Agreement
As reflected by your Stock Option Grant Notice (“Grant Notice”) Unity Software
Inc. (the “Company”) has granted you an option under its 2020 Equity Incentive
Plan (the “Plan”) to purchase a number of shares of Common Stock at the exercise
price indicated in your Grant Notice (the “Option”). Capitalized terms not
explicitly defined in this Global Stock Option Agreement but defined in the
Grant Notice or the Plan shall have the meanings set forth in the Grant Notice
or Plan, as applicable. The terms of your Option as specified in the Grant
Notice and this Global Stock Option Agreement, including the Appendix, as
defined below, constitute your Agreement (the Grant Notice, Global Stock Option
Agreement and Appendix, collectively, are referred to as the “Agreement”).
The general terms and conditions applicable to your Option are as follows:
1.GOVERNING PLAN DOCUMENT. Your Option is subject to all the provisions of the
Plan. Your Option is further subject to all interpretations, amendments, rules
and regulations, which may from time to time be promulgated and adopted pursuant
to the Plan. In the event of any conflict between the Option Agreement and the
provisions of the Plan, the provisions of the Plan shall control.
2.EXERCISE.
(a)You may generally exercise the vested portion of your Option for whole shares
of Common Stock at any time during its term by delivery of payment of the
exercise price and applicable withholding taxes and other required documentation
to the Plan Administrator in accordance with the exercise procedures established
by the Plan Administrator, which may include an electronic submission. Please
review the Plan, which may restrict or prohibit your ability to exercise your
Option during certain periods.
(b)To the extent permitted by Applicable Law, you may pay your Option exercise
price as follows:
i.cash, check, bank draft or money order;
ii.subject to Company and/or Committee consent at the time of exercise, pursuant
to a “cashless exercise” program as further described in the Plan if at the time
of exercise the Common Stock is publicly traded;
iii.subject to Company and/or Committee consent at the time of exercise, by
delivery of previously owned shares of Common Stock as further described in the
Plan; or
iv.subject to Company and/or Committee consent at the time of exercise, if the
Option is a Nonstatutory Stock Option, by a “net exercise” arrangement as
further described in the Plan.
3.TERM. You may not exercise your Option before the commencement of its term or
after its term expires. The term of your option commences on the Date of Grant
and expires upon the earliest of the following:
(a)immediately upon the termination of your Continuous Service for Cause;
(b)three (3) months after the termination of your Continuous Service for any
reason other than Cause, Disability or death;
(c)12 months after the termination of your Continuous Service due to your
Disability;
(d)12 months after your death if you die during your Continuous Service;
3

--------------------------------------------------------------------------------



(e)immediately upon a Corporate Transaction if the Board has determined that the
Option will terminate in connection with a Corporate Transaction,
(f)the Expiration Date indicated in your Grant Notice; or
(g)the day before the 10th anniversary of the Date of Grant.
Notwithstanding the foregoing, if you die during the period provided in Section
3(b), the term of your Option shall not expire until the earlier of (i) 12
months after your death, (ii) upon any termination of the Option in connection
with a Corporate Transaction, (iii) the Expiration Date indicated in your Grant
Notice, or (iv) the day before the tenth anniversary of the Date of Grant.
Additionally, the Post-Termination Exercise Period of your Option may be
extended as provided in the Plan.
To obtain the U.S. federal income tax advantages associated with an Incentive
Stock Option, the Code requires that at all times beginning on the date of grant
of your Option and ending on the day three months before the date of your
Option’s exercise, you must be an employee of the Company or an Affiliate,
except in the event of your death or Disability. If the Company provides for the
extended exercisability of your Option under certain circumstances for your
benefit, your Option will not necessarily be treated as an Incentive Stock
Option if you exercise your Option more than three months after the date your
employment terminates.
4.WITHHOLDING OBLIGATIONS. Regardless of any action taken by the Company or, if
different, the Affiliate to which you provide Continuous Service (the “Service
Recipient”) with respect to any income tax, social insurance, payroll tax,
fringe benefits tax, payment on account or other tax-related items associated
with the grant or exercise of the Option or sale of the underlying Common Stock
or other tax-related items related to your participation in the Plan and legally
applicable to you (the “Tax Liability”), you hereby acknowledge and agree that
the Tax Liability is your ultimate responsibility and may exceed the amount, if
any, actually withheld by the Company or the Service Recipient. You further
acknowledge that the Company and the Service Recipient (a) make no
representations or undertakings regarding any Tax Liability in connection with
any aspect of this Option, including, but not limited to, the grant, vesting or
exercise of the Option, the issuance of Common Stock pursuant to such exercise,
the subsequent sale of shares of Common Stock, and the payment of any dividends
on the Shares; and (b) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Option to reduce or eliminate your
Tax Liability or achieve a particular tax result. Further, if you are subject to
Tax Liability in more than one jurisdiction, you acknowledge that the Company
and/or the Service Recipient (or former service recipient, as applicable) may be
required to withhold or account for Tax Liability in more than one jurisdiction.
4

--------------------------------------------------------------------------------



As further provided in the Plan, you may not exercise your Option unless the
applicable withholding obligations with respect to the Tax Liability are
satisfied, and at the time you exercise your Option, in whole or in part, or at
the time of any other applicable tax withholding event with respect to your
Option, you hereby authorize the Company and any applicable Service Recipient to
satisfy any applicable withholding obligations with regard to the Tax Liability
by one or a combination of the following methods: (i) withholding from your
payroll and any other amounts payable to you, in accordance with Applicable
Laws; (ii) withholding from the proceeds of the sale of shares of Common Stock
issued upon exercise of the Option (including by means of a “cashless exercise”
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board to the extent permitted by the Company, or by means of the Company
acting as your agent to sell sufficient shares of Common Stock for the proceeds
to settle such withholding requirements, on your behalf pursuant to this
authorization without further consent); (iii) withholding shares of Common Stock
otherwise issuable to you upon the exercise of the Option, provided that to the
extent necessary to qualify for an exemption from application of Section 16(b)
of the Exchange Act, if applicable, such share withholding procedure will be
subject to the express prior approval of the Board or the Company’s Compensation
Committee; or (iv) any other method determined by the Company to be in
compliance with Applicable Law. Furthermore, you agree to pay the Company or the
Service Recipient any amount the Company or the Service Recipient may be
required to withhold, collect or pay as a result of your participation in the
Plan or that cannot be satisfied by the means previously described. In the event
that the amount of the Company’s or applicable Service Recipient’s withholding
obligation in connection with your Option was greater than the amount actually
withheld by the Company, you agree to indemnify and hold the Company and the
applicable Service Recipient harmless from any failure by the Company or the
applicable Service Recipient to withhold the proper amount.
The Company may withhold or account for your Tax Liability by considering
statutory withholding amounts or other withholding rates applicable in your
jurisdiction(s), including (1) maximum applicable rates, in which case you may
receive a refund of any over-withheld amount in cash (whether from applicable
tax authorities or the Company) and will have no entitlement to the equivalent
amount in Common Stock or (2) minimum or such other applicable rates, in which
case you may be solely responsible for paying any additional Tax Liability to
the applicable tax authorities. If the Tax Liability withholding obligation is
satisfied by withholding shares of Common Stock, for tax purposes, you are
deemed to have been issued the full number of shares of Common Stock subject to
the exercised portion of the Option, notwithstanding that a number of the shares
of Common Stock is held back solely for the purpose of paying such Tax
Liability.
You may not be able to exercise your Option even though the Option is vested,
and the Company shall have no obligation to issue shares of Common Stock subject
to your Option, unless and until such Tax Liability withholding obligations are
satisfied, as determined by the Company.
5.INCENTIVE STOCK OPTION DISPOSITION REQUIREMENT. If your option is an Incentive
Stock Option, you must notify the Company in writing within 15 days after the
date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two years after the date of your
option grant or within one year after such shares of Common Stock are
transferred upon exercise of your option.
6.TRANSFERABILITY. Except as otherwise provided in the Plan, your Option is not
transferable, except by will or by the applicable laws of descent and
distribution, and is exercisable during your life only by you.
7.CORPORATE TRANSACTION. Your Option is subject to the terms of any agreement
governing a Corporate Transaction involving the Company, including, without
limitation, a provision for the appointment of a stockholder representative that
is authorized to act on your behalf with respect to any escrow, indemnities and
any contingent consideration.
5

--------------------------------------------------------------------------------



8.NO LIABILITY FOR TAXES. As a condition to accepting the Option, you hereby (a)
agree to not make any claim against the Company, or any of its Officers,
Directors, Employees or Affiliates related to any Tax Liability arising from the
Option or any other compensation from the Company or the Service Recipient and
(b) acknowledge that you were advised to consult with your own personal tax,
financial and other legal advisors regarding the tax consequences of the Option
and have either done so or knowingly and voluntarily declined to do so.
Additionally, you acknowledge that the Option is exempt from Section 409A only
if the exercise price is at least equal to the “fair market value” of the Common
Stock on the date of grant as determined by the U.S. Internal Revenue Service
and there is no other impermissible deferral of compensation associated with the
Option. Additionally, as a condition to accepting the Option, you agree not make
any claim against the Company, or any of its Officers, Directors, Employees or
Affiliates in the event that the U.S. Internal Revenue Service asserts that such
exercise is less than the “fair market value” of the Common Stock on the date of
grant as subsequently determined by the U.S. Internal Revenue Service.
9.SEVERABILITY. If any part of this Agreement or the Plan is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid will, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
10.OTHER DOCUMENTS. You hereby acknowledge receipt of or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Prospectus. In addition, you acknowledge
receipt of the Company’s Trading Policy.
11.QUESTIONS. If you have questions regarding these or any other terms and
conditions applicable to your Option, including a summary of the applicable U.S.
federal income tax consequences, please see the Prospectus.
12.LOCK-UP. By accepting the Option, you agree that you will not sell, dispose
of, transfer, make any short sale of, grant any option for the purchase of, or
enter into any hedging or similar transaction with the same economic effect as a
sale with respect to any shares of Common Stock or other securities of the
Company held by you, for a period of one hundred eighty (180) days following the
effective date of a registration statement of the Company filed under the
Securities Act or such longer period as the underwriters or the Company will
request to facilitate compliance with FINRA Rule 2241 or any successor or
similar rules or regulation (the “Lock-Up Period”); provided, however, that
nothing contained in this section will prevent the exercise of a repurchase
option, if any, in favor of the Company during the Lock-Up Period. You further
agree to execute and deliver such other agreements as may be reasonably
requested by the Company or the underwriters that are consistent with the
foregoing or that are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your shares of Common Stock until the end of such
period. You also agree that any transferee of any shares of Common Stock (or
other securities) of the Company held by you will be bound by this Section 12.
The underwriters of the Company’s stock are intended third party beneficiaries
of this Section 12 and will have the right, power and authority to enforce the
provisions hereof as though they were a party hereto.
13.VENUE. For purposes of any action, lawsuit, or other proceedings brought to
enforce this Agreement, relating to it, or arising from it, the parties hereby
submit to and consent to the sole and exclusive jurisdiction of the courts of
the State of California, or the federal courts for Northern District of
California, and no other courts, where this grant is made and/or to be
performed.
14.WAIVER. You acknowledge that a waiver by the Company of any provision, or
breach thereof, of this Agreement on any occasion shall not operate or be
construed as a waiver of such provision on any other occasion or as a waiver of
any other provision of this Agreement, or of any subsequent breach by you or any
other Participant.
6

--------------------------------------------------------------------------------



15.APPENDIX. Notwithstanding any provisions in this Agreement, the Option grant
shall be subject to any additional or different terms and conditions set forth
in the Appendix to this Global Stock Option Agreement for your country (the
“Appendix”) set forth as Exhibit A to this Global Stock Option Agreement.
Moreover, if you relocate to one of the countries included in the Appendix, the
additional or different terms and conditions for such country will apply to you,
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Global Stock Option Agreement.
* * * *
7

--------------------------------------------------------------------------------



EXHIBIT A
Unity Software Inc.
2020 Equity Incentive Plan
Appendix to Global Stock Option Agreement
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Option
granted to you under the Plan if you reside and/or work outside of the United
States. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Plan and/or the Global Stock Option Agreement to which
this Appendix is attached.
If you are a citizen or resident of a country other than the one in which you
are currently working and/or residing, transfer to another country after the
Date of Grant, or are considered a resident of another country for local law
purposes, the Company shall, in its discretion, determine the extent to which
the terms and conditions contained herein shall be applicable to you.
Notifications
This Appendix also includes information regarding securities, exchange controls,
tax, and certain other issues of which you should be aware with respect to your
participation in the Plan. The information is provided solely for your
convenience and is based on the securities, exchange control, tax, and other
laws in effect in the respective countries as of July 2020. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
you not rely on the information noted herein as the only source of information
relating to the consequences of your participation in the Plan because the
information may be out of date by the time you vest in or exercises this Option
or sell any shares of Common Stock.
In addition, the information contained in this Appendix is general in nature and
may not apply to your particular situation, and the Company is not in a position
to assure you of any particular result. Accordingly, you should seek appropriate
professional advice as to how the Applicable Laws in your country may apply to
your situation.
Finally, you understand that if you are a citizen or resident of a country other
than the one in which you are currently residing and/or working, transfer to
another country after the Date of Grant, or are considered a resident of another
country for local law purposes, the notifications contained herein may not be
applicable to you in the same manner.
TERMS AND CONDITIONS APPLICABLE TO NON-U.S. PARTICIPANTS
In accepting this Option, you acknowledge, understand and agree to the
following:
1.Data Privacy Information. The Company is located at 30 3rd Street, San
Francisco, CA 94103, United States, and grants Awards to employees of the
Company and its Affiliates, at the Company’s sole discretion. If you would like
to participate in the Plan, please review the following information about the
Company’s data processing practices.
The following provision applies to Participants who work and/or reside outside
the European Union/European Economic Area.
Data Collection and Usage. You hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of your personal
data as described in the Grant Notice and the Agreement by and among, as
applicable, the Company, the Service Recipient and other Affiliates for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.
8

--------------------------------------------------------------------------------



Data Processing. You understands that the Company and the Service Recipient may
hold certain personal information about you, including, without limitation, your
name, home address, email address and telephone number, date of birth, social
insurance number, passport or other identification number, salary, nationality
and citizenship, job title, any shares of Common Stock or directorships held in
the Company, details of all Awards or other entitlements to shares of Common
Stock, granted, canceled, exercised, vested, unvested or outstanding in your
favor (“Data”), for the purpose of implementing, administering and managing the
Plan.
Stock Plan Administration, Data Transfer, Retention and Data Subject Rights. You
understand that the Data will be transferred to Charles Schwab & Co., Inc.
(including its affiliated companies) (“Schwab”) and /or Equity Plan Solutions
(“EPS”), which are assisting the Company with the implementation, administration
and management of the Plan. You understand that the recipients of the Data may
be located in your country of work and/or residence, or elsewhere, and that any
recipient’s country may have different data privacy laws and protections than
your country of work and/or residence. You understand that you may request a
list with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorizes the
Company, Schwab, EPS and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purpose of implementing, administering and
managing your participation in the Plan. You understand that Data will be held
only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view the
Data, request additional information about the storage and processing of the
Data, require any necessary amendments to the Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing your local
human resources representative. Further, you understand that you are providing
the consents herein on a purely voluntary basis. If you do not consent, or if
you later seek to revoke your consent, your Continuous Service will not be
affected; the only consequence of refusing or withdrawing your consent is that
the Company would not be able to grant you the Option or other equity awards or
administer or maintain such awards. Therefore, you understand that refusal or
withdrawal of consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.
The following provision applies to Participants who work and/or reside inside
the European Union/European Economic Area (including the United Kingdom).
Data Collection and Usage. The Company, the Service Recipient, and other
Affiliates collect, process, transfer and use personal data about you that is
necessary for the purpose of implementing, administering and managing the Plan.
This personal data may include your name, home address, email address and
telephone number, date of birth, social insurance number, passport or other
identification number, salary, nationality and citizenship, job title, any
shares of Common Stock or directorships held in the Company, details of all
Awards or other entitlements to shares of Common Stock, granted, canceled,
exercised, vested, unvested or outstanding in your favor (“Data”), which the
Company receives from you or the Service Recipient.
Purposes and Legal Bases of Processing. The Company processes the Data for the
purpose of performing its contractual obligations under the Agreement, granting
Options, implementing, administering and managing your participation in the
Plan. The legal basis for the processing of the Data by the Company and the
third party service providers described below is the necessity of the data
processing for the Company to perform its contractual obligations under the
Agreement and for the Company’s legitimate business interests of managing the
Plan and generally administering employee equity awards.
9

--------------------------------------------------------------------------------



Stock Plan Administration Service Providers. The Company transfers Data to
Charles Schwab & Co., Inc. (including its affiliated companies) (“Schwab”)
and/or Equity Plan Solutions (“EPS”), independent service providers with
operations, relevant to the Company, in Canada and the United States, which
assist the Company with the implementation, administration and management of the
Plan. In the future, the Company may select a different service provider and
share your Data with another service provider that serves in a similar manner.
The Company’s service provider may open an account for you to receive and trade
shares of Common Stock. The processing of your Data will take place through both
electronic and non-electronic means. You may be asked to agree on separate terms
and data processing practices with Schwab or EPS, with such agreement being a
condition of the ability to participate in the Plan.
International Data Transfers. You understand that the recipients of the Data may
be located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than your country. You understand that you may request a list with the names and
addresses of any then-current recipients of the Data by contacting your local
human resources representative. When transferring Data to its affiliates, Schwab
and EPS, the Company provides appropriate safeguards described in the Company’s
applicable policy on data privacy.
Data Retention. The Company will use your Data only as long as is necessary to
implement, administer and manage your participation in the Plan or as required
to comply with legal or regulatory obligations, including under tax, exchange
control, securities, and labor laws. When the Company no longer needs your Data,
the Company will remove it from its systems. The Company may keep some of your
Data longer to satisfy legal or regulatory obligations and the Company’s legal
basis for such use would be necessity to comply with legal obligations.
Contractual Requirement. Your provision of Data and its processing as described
above is a contractual requirement and a condition to your ability to
participate in the Plan. You understands that, as a consequence of your refusing
to provide Data, the Company may not be able to allow you to participate in the
Plan, grant Options to you or administer or maintain such Options. However, your
participation in the Plan and your acceptance of the Option Agreement are purely
voluntary. While you will not receive Options if you decide against
participating in the Plan or providing Data as described above, your career and
salary will not be affected in any way.
Data Subject Rights. You have a number of rights under data privacy laws in your
country. Depending on where you are based, your rights may include the right to
(i) request access or copies of your Data the Company processes, (ii) rectify
incorrect Data and/or delete your Data, (iii) restrict processing of your Data,
(iv) portability of your Data, (v) lodge complaints with the competent data
protection authorities in your country and/or (vi) obtain a list with the names
and addresses of any recipients of your Data. To receive clarification regarding
your rights or to exercise your rights please contact the Company at Unity
Software Inc., stockadmin@unity3d.com, Attn: Stock Administrator.
2.Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country, you may be subject to insider trading restrictions
and/or market abuse laws in applicable jurisdictions, which may affect your
ability to directly or indirectly, accept, acquire, sell or attempt to sell or
otherwise dispose of shares of Common Stock or rights to the shares of Common
Stock, or rights linked to the value of Common Stock during such times as you
are considered to have “inside information” regarding the Company (as defined by
the Applicable Laws). Local insider trading laws and regulations may prohibit
the cancellation or amendment of orders placed by you before possessing the
inside information. Furthermore, you may be prohibited from (i) disclosing
inside information to any third party, including fellow employees (other than on
a “need to know” basis) and (ii) “tipping” third parties or causing them to
otherwise buy or sell securities. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. You acknowledge
that it is your responsibility to comply with any applicable restrictions, and
you should speak to your personal advisor on this matter.
10

--------------------------------------------------------------------------------



3.Language. You acknowledge that you are sufficiently proficient in English, or
have consulted with an advisor who is sufficiently proficient in English, so as
to allow you to understand the terms and conditions of this Agreement.
Furthermore, if you have received this Agreement, or any other document related
to the Option and/or the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
4.Foreign Asset/Account Reporting Requirements. You acknowledge that there may
be certain foreign asset and/or account, exchange control and/or tax reporting
requirements which may affect your ability to acquire or hold shares of Common
Stock acquired under the Plan or cash received from participating in the Plan
(including any proceeds arising from the sale of shares of Common Stock or the
payment of any cash dividends on the Common Stock) in a bank or brokerage
account outside your country. Applicable Laws may require that you report such
accounts, assets, the balances therein, the value thereof and/or the
transactions related thereto to the applicable authorities in such country. You
also may be required to repatriate sale proceeds or other funds received as a
result of participating in the Plan to your country through a designated bank or
broker within a certain time after receipt. It is your responsibility to be
compliant with such regulations and you should speak with your personal advisor
on this matter.
5.Additional Acknowledgments and Agreements. In accepting this Option, you also
acknowledge, understand and agree that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
(b)the grant of the Option is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of options, or
benefits in lieu of options, even if options have been granted in the past;
(c)all decisions with respect to future option or other grants, if any, will be
at the sole discretion of the Company;
(d)the Option grant and your participation in the Plan shall not create a right
to employment or be interpreted as forming an employment or service contract
with the Company, the Service Recipient, or any Affiliate, and shall not
interfere with the ability of the Company, the Service Recipient or any
Affiliate, as applicable, to terminate your employment or service relationship
at any time;
(e)You are voluntarily participating in the Plan;
(f)the Option and any shares of Common Stock acquired under the Plan, and the
income from and value of same, are not intended to replace any pension rights or
compensation;
(g)The Option and the shares of Common Stock subject to the Option, and the
income from and value of same, are an extraordinary item of compensation outside
the scope of your employment or service contract, if any, and is not to be
considered part of your normal or expected compensation for any purpose,
including calculating severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, holiday pay, pension or retirement
benefits or similar payments.
(h)the future value of the Common Stock underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;
(i)if the underlying shares of Common Stock do not increase in value, the Option
will have no value;
(j)if you exercise the Option and acquire shares of Common Stock, the value of
such Common Stock may increase or decrease in value, even below the Exercise
Price;
(k)unless otherwise agreed with the Company, the Option and the shares of Common
Stock underlying the Option, and the income from and value of same, are not
granted as consideration for, or in connection with, service you may provide as
a director of an Affiliate;
11

--------------------------------------------------------------------------------



(l)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the termination of your Continuous
Service (for any reason whatsoever, whether or not later found to be invalid or
in breach of Applicable Laws in the jurisdiction where you are employed or the
terms of your employment or service agreement, if any);
(m)for purposes of the Option, your Continuous Service will be considered
terminated as of the date you are no longer actively providing service
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of Applicable Laws in the jurisdiction where you are
providing service or the terms of your employment or service agreement, if any),
and unless otherwise determined by the Company or provided in the Agreement,
your right to vest in the Option and the period (if any) during which you may
exercise the Option after such termination of your Continuous Service will
terminate as of such date and will not be extended by any notice period (e.g.,
your period of Continuous Service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
Applicable Laws in the jurisdiction where you are providing service or the terms
of your employment or service agreement, if any); the Committee shall have the
exclusive discretion to determine when you are no longer actively providing
service for purposes of your Option grant (including whether you may still be
considered to be providing service while on a leave of absence);
(n)unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
(o)the Option and the shares of Common Stock subject to the Option are not part
of normal or expected compensation or salary for any purpose; and
(p)neither the Company, the Service Recipient nor any Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of the Option or of any amounts
due to you pursuant to the exercise of the Option or the subsequent sale of any
shares of Common Stock acquired upon exercise.
BELGIUM
Notifications
Foreign Asset / Account Tax Reporting Information. Belgian residents are
required to report any security or bank accounts (including brokerage accounts)
opened and maintained outside Belgium on their annual tax return. In a separate
report, they must provide the National Bank of Belgium with certain details
regarding such foreign accounts (including the account number, bank name and
country in which such account was opened). The forms to complete this report are
available on the website of the National Bank of Belgium.
Tax Notification. Affirmatively accepting stock options in writing within 60
days after the date of the Option offer (i.e., the date on which you are first
notified in writing of the material terms and conditions of the Option grant),
will result in taxation of the Option on the 60th day after the offer date. If
the Option is accepted more than 60 days after the Option offer, the Option will
be taxed at exercise. You should consult with your personal tax advisor to
ensure compliance with applicable tax obligations.
CANADA
Terms and Conditions
Method of Payment. The following provision supplements and modifies Section 2(b)
of the Global Stock Option Agreement:
12

--------------------------------------------------------------------------------



For avoidance of doubt, you are prohibited from surrendering shares of Common
Stock that you already own to pay the Exercise Price or any Tax Liability in
connection with the exercise of the Option. The Company reserves the right to
permit this method of payment depending upon the development of local law.
Termination of Service. The following provision replaces Section 5(m) of the
Terms and Conditions Applicable to All Non-U.S. Participants set forth above:
For purposes of the Option, your Continuous Service will be considered
terminated as of the date that is the earliest of (i) the date of termination of
your Continuous Service, (ii) the date you receive notice of termination from
the Service Recipient, and (iii) the date you are no longer actively providing
service (regardless of the reason for such termination and whether or not later
found to be invalid or in breach of Canadian labor laws or the terms of your
employment or service agreement, if any), and unless otherwise determined by the
Company or provided in the Agreement, your right to vest in the Option and the
period (if any) during which you may exercise the Option after such termination
of your Continuous Service will terminate as of such date and will not be
extended by any notice period (e.g., your period of Continuous Service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under Canadian employment laws or the terms of your employment
or service agreement, if any); the Committee shall have the exclusive discretion
to determine when you are no longer actively providing services for purposes of
your Option grant (including whether you may still be considered to be providing
services while on a leave of absence). Notwithstanding the foregoing, if
applicable employment standards legislation explicitly requires continued
entitlement to vesting during a statutory notice period, your right to vest in
the Option under the Plan, if any, will terminate effective as of the last day
of the your minimum statutory notice period, but you will not earn or be
entitled to pro-rated vesting if the vesting date falls after the end of the
your statutory notice period, nor will you be entitled to any compensation for
lost vesting;
The following provisions will apply if you are a resident of Quebec:
Authorization to Release and Transfer Necessary Personal Information. The
following provision supplements Section 1 of the Terms and Conditions Applicable
to All Non-U.S. Participants set forth above:
You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company and/or any Affiliate to disclose and discuss the Plan with
their advisors. You further authorizes the Company and any Affiliate to record
such information and to keep such information in your employee file.
French Language Provision. The parties acknowledge that it is their express wish
that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la Convention,
ainsi que de tous documents, avis et procédures judiciaires, exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à, la présente
convention.
Notifications
Securities Law Information. The sale or other disposal of the shares of Common
Stock acquired at exercise of the Option may not take place within Canada. You
will be permitted to sell or dispose of any shares of Common Stock under the
Plan only if such sale or disposal takes place outside Canada on the facilities
on which such shares are traded (i.e., the New York Stock Exchange).
13

--------------------------------------------------------------------------------



Foreign Asset/Account Reporting Information. You are required to report any
foreign specified property on form T1135 (Foreign Income Verification Statement)
if the total value of the foreign specified property exceeds C$100,000 at any
time in the year. Foreign specified property includes shares of Common Stock
acquired under the Plan, and may include the Option. The Option must be reported
(generally at a nil cost) if the $100,000 cost threshold is exceeded because of
other foreign specified property you hold. If shares of Common Stock are
acquired, their cost generally is the adjusted cost base (“ACB”) of the Shares.
The ACB ordinarily would equal the fair market value of the Common Stock at the
time of acquisition, but if you own other Shares, this ACB may have to be
averaged with the ACB of the other shares of Common Stock. The form must be
filed by April 30 of the following year. You should consult with your personal
legal advisor to ensure compliance with applicable reporting obligations.
CHINA
Terms and Conditions
The following provisions apply to you if you are a People’s Republic of China
(“PRC”) national:
Exercise of Option. The following provision supplements and modifies Sections 2
and 3 of the Global Stock Option Agreement.
Due to legal restrictions, the Option shall become exercisable by you only at
such time as the shares of Common Stock are not subject to a market stand-off or
lock-up agreement and all necessary exchange control and other approvals from
the PRC State Administration of Foreign Exchange or its local counterpart
(“SAFE”) have been received for Options granted under the Plan, as determined by
the Company in its sole discretion (the “Liquidity Date”). Unless otherwise
determined by the Committee, to exercise the Option, you must pay the Exercise
Price by a “Cashless Exercise” as described in Section 2(b)(ii) of the Global
Stock Option Agreement, and the net cash proceeds from such exercise will be
remitted to you in accordance with applicable exchange control law. In the event
shares of Common Stock are issued upon exercise of the Option, the Company has
discretion to arrange for the sale of the shares of Common Stock issued, either
immediately upon exercise or at any time thereafter and the Company may require
you to hold such shares of Common Stock in a designated brokerage account.
In the event your Continuous Service terminates after the Liquidity Date, all
unvested Options will be forfeited and you must exercise any vested Options
within such time as required by the Company’s SAFE approval (but in no event
beyond the applicable time limit set forth in the Grant Notice and Global Stock
Option Agreement). However, if your Continuous Service with terminates prior to
the Liquidity Date for any reason other than Cause, and you are unable to
exercise the Option within the applicable time period specified in Section 3 of
the Global Stock Option Agreement due to the legal restrictions described above,
the Option, to the extent vested and unexercised on the date on which your
Continuous Service terminated, may be exercised by you at any time prior to the
expiration of twenty-four (24) months after the date on which your Continuous
Service terminated or within such shorter period as required by the Company’s
SAFE approval, but in any event no later than the Expiration Date.
If or to the extent the Company is unable to obtain or maintain SAFE approval,
the Option may not be exercised and no shares of Common Stock subject to the
Options shall be issued.
Exchange Control Obligations. You understand and agree that you will be required
to immediately repatriate to China the proceeds from the sale of any shares of
Common Stock acquired under the Plan and any cash dividends paid on such shares
of Common Stock. You further understand that such repatriation of proceeds may
need to be effected through a special bank account established by the Company
(or an Affiliate), and you hereby consent and agree that any sale proceeds and
cash dividends may be transferred to such special account by the Company (or an
Affiliate) on your behalf prior to being delivered to you and that no interest
shall be paid with respect to funds held in such account.
14

--------------------------------------------------------------------------------



The proceeds may be paid to you in U.S. dollars or local currency at the
Company’s discretion. If the proceeds are paid to you in U.S. dollars, you
understands that a U.S. dollar bank account in China must be established and
maintained so that the proceeds may be deposited into such account. If the
proceeds are paid to you in local currency, you acknowledge that the Company (or
an Affiliate) is under no obligation to secure any particular exchange
conversion rate and that the Company (or an Affiliate) may face delays in
converting the proceeds to local currency due to exchange control restrictions.
You agree to bear any currency fluctuation risk between the time the shares of
Common Stock are sold and the net proceeds are converted into local currency and
distributed to you. You further agree to comply with any other requirements that
may be imposed by the Company (or an Affiliate) in the future in order to
facilitate compliance with exchange control requirements in China.
COLOMBIA
Terms and Conditions
Nature of Grant. Pursuant to article 127 of the Colombian Labor Code, neither
the Option nor any proceeds or other funds you may receive pursuant to the
Option will be considered a salary payment for any legal purpose, including, but
not limited to, determining vacation pay, termination indemnities, payroll taxes
or social insurance contributions. In consequence, the Option and any proceeds
or other funds you may receive pursuant to the Option will be considered as
non-salary payments as per Article 128 of the Colombian Labor Code (as amended
by Article 15 of Law 50 of 1990) and Article 17 of Law 344 of 1996.
Notifications
Securities Law Information. The shares of Common Stock are not and will not be
registered in the Colombian registry of publicly traded securities (Registro
Nacional de Valores y Emisores) and, therefore, the shares of Common Stock may
not be offered to the public in Colombia. Nothing in the Grant Notice, the
Agreement, the Plan or any other document related to the Option shall be
construed as the making of a public offer of securities in Colombia.
Exchange Control Information. You are responsible for complying with any and all
Colombian foreign exchange requirements in connection with the Option, any
shares of Common Stock acquired and funds remitted out of or into Colombia in
connection with the Plan. This may include, among others, reporting obligations
to the Central Bank (Banco de la República) and, in certain circumstances,
repatriation requirements. You are responsible for ensuring your compliance with
any applicable requirements and should speak to your personal legal advisor on
this matter.
Foreign Asset / Account Tax Reporting Information. You must file an annual
return providing details of assets held abroad to the Colombian Tax Office
(Dirección de Impuestos y Aduanas Nacionales). If the individual value of these
assets exceeds a certain threshold (currently 3,580 UVT or approximately COP
118,698,000), you must identify and characterize each asset, specify the
jurisdiction in which it is located, and provide its value.
You should consult with your personal legal advisor to ensure compliance with
the applicable requirements.
DENMARK
Terms and Conditions
Stock Option Act Notification. You acknowledge you have been provided with an
Employer statement translated into Danish, which is being provided to comply
with the Danish Stock Option Act. The Employer statement is attached hereto as
Exhibit B.
15

--------------------------------------------------------------------------------



Notifications
Foreign Asset / Account Tax Reporting Information. If you establish an account
holding shares of Common Stock or cash outside Denmark, you must report the
account to the Danish Tax Administration. The form which should be used in this
respect can be obtained from a local bank.
FINLAND
There are no country-specific terms.
FRANCE
Terms and Conditions
Option Type. The Option is not intended to qualify for specific tax or social
security treatment in France.
Language Consent. By accepting the Option, you confirm having read and
understood the documents relating to this grant (the Plan and the Agreement),
which were provided in English language. You accepts the terms of those
documents accordingly.
En acceptant l’attribution, vous confirmez ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan et ce Contrat) qui ont été
communiqués en langue anglaise. Vous acceptez les termes en connaissance de
cause.
Notifications
Foreign Asset/Account Reporting Notification. French residents holding cash or
securities (including shares of Common Stock acquired under the Plan) outside
France must declare such accounts to the French Tax Authorities when filing
their annual tax returns.
GERMANY
Notifications
Exchange Control Notification. Cross-border payments in excess of €12,500
(including transactions made in connection with the sale of securities) must be
reported monthly to the German Federal Bank (Bundesbank). If you make or receive
a payment in excess of this amount in connection with your participation in the
Plan, you must report the payment to Bundesbank electronically using the
“General Statistics Reporting Portal” (“Allgemeines Meldeportal Statistik”)
available via Bundesbank’s website (www.bundesbank.de).
Foreign Asset/Account Reporting Notification. If your acquisition of shares of
Common Stock under the Plan leads to a “qualified participation” at any point
during the calendar year, you will need to report the acquisition when you file
your tax return for the relevant year. A qualified participation is attained if
(i) the value of the shares of Common Stock acquired exceeds EUR 150,000 or (ii)
in the unlikely event you hold shares of Common Stock exceeding 10% of the total
Common Stock. However, if the shares of Common Stock are listed on a recognized
U.S. stock exchange and you own less than 1% of the Company, this requirement
will not apply to you.
16

--------------------------------------------------------------------------------



IRELAND
Notifications
Director Notification Obligation. Directors, shadow directors or secretaries of
an Irish Affiliate must notify the Irish Affiliate in writing within five
business days of receiving or disposing of an interest in the Company (e.g.,
Options granted under the Plan, shares of Common Stock, etc.), or within five
business days of becoming aware of the event giving rise to the notification
requirement or within five business days of becoming a director or secretary if
such an interest exists at the time, but only to the extent such individuals own
1% or more of the total Common Stock. If applicable, this notification
requirement also applies with respect to the interests of the spouse or children
under the age of 18 of the director, shadow director or secretary (whose
interests will be attributed to the director, shadow director or secretary).
JAPAN
Notifications
Exchange Control Notification. If you pay more than ¥30,000,000 in a single
transaction for the purchase of shares of Common Stock when you exercise the
Option, you must file a Payment Report with the Ministry of Finance through the
Bank of Japan by the 20th day of the month following the month in which the
payment was made. The precise reporting requirements vary depending on whether
the relevant payment is made through a bank in Japan.
Foreign Asset / Account Reporting Information. You will be required to report
details of any assets held outside Japan as of December 31st to the extent such
assets have a total net fair market value exceeding ¥50,000,000. Such report
will be due by March 15th each year. You should consult with your personal tax
advisor as to whether the reporting obligation applies to you and whether the
requirement extends to any outstanding Options, shares of Common Stock and/or
cash acquired under the Plan.
Please note that a Payment Report is required independently from a Securities
Acquisition Report. Therefore, you must file both a Payment Report and a
Securities Acquisition Report if the total amount you pay in a single
transaction for exercising the Option and purchasing shares of Common Stock
exceeds ¥50,000,000.
LITHUANIA
Terms and Conditions
Language Consent. By accepting the Option, you unambiguously and irrevocably
confirm having read and understood the documents relating to the option right
(the Plan and the Agreement), which were prepared and provided in English
language. You confirm and declare fully and wholly accepting the terms of those
documents accordingly.
Priimdamas Opcioną, Dalyvis nedviprasmiškai ir neatšaukiamai patvirtina, jog,
perskaitė ir suprato dokumentus susijusius su opciono teise (Planą ir Sutartį),
kurie yra parengti ir pateikti anglų kalba. Atitinkamai, Dalyvis patvirtina ir
pareiškia, jog pilvai ir visiškai sutinka su šiuose dokumentuose išdėstytomis
sąlygomis.
Notifications
Foreign Asset / Account Reporting Information. Lithuanian residents holding
shares of Common Stock acquired under the Plan outside Lithuania (in the
securities accounts open with the non-Lithuanian brokers, credit institutions or
similar) have to declare their foreign accounts where such securities are held
to State Tax Inspectorate of the Republic of Lithuania (“STI”).
Tax Reporting Requirements. You must file an annual tax return providing details
of income received from abroad (including income in kind – the shares of Common
Stock once they are obtained under the title of ownership) to the STI.
17

--------------------------------------------------------------------------------



NETHERLANDS
There are no country-specific terms.
SINGAPORE
Terms and Conditions
Restriction on Sale of Shares. The Option is subject to section 257 of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and you will not be
able to make any subsequent offer to sell or sale of the shares of Common Stock
in Singapore, unless such offer or sale is made (1) after six (6) months from
the Date of Grant or (2) pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the SFA.
Notifications
Securities Law Notice. The offer of the Plan, the grant of the Option, and the
value of the underlying shares of Common Stock on exercise are being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
SFA. The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore.
Director Notification. You understand and acknowledge that if you are a
director, associate director or shadow director of a Singapore Affiliate, you
are subject to certain notification requirements under the Singapore Companies
Act, regardless of whether you are a Singapore resident or employed in
Singapore. Among these requirements is an obligation to notify the Singapore
Affiliate in writing when you receive an interest (e.g., Options or shares of
Common Stock) in the Company. In addition, you must notify the Singapore
Affiliate when you sell shares of Common Stock (including when you sell shares
of Common Stock acquired under the Plan). These notifications must be made
within two days of acquiring or disposing of any interest in the Company. In
addition, a notification must be made of your interests in the Company within
two days of becoming a director, associate director or shadow director.
SOUTH KOREA
Notifications
Foreign Asset / Account Tax Reporting Information. Korean residents must declare
all foreign financial accounts (e.g., non-Korean bank accounts, brokerage
accounts) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 500 million (or an equivalent
amount in foreign currency). You should consult with your personal tax advisor
to ensure compliance with the applicable requirements.
SPAIN
Terms and Conditions
Nature of Grant. The following provision supplements Section 5 of the Terms and
Conditions Applicable to All Non-U.S. Participants set forth above:
In accepting the Option, you acknowledge that you consent to participation in
the Plan and have received a copy of the Plan.
18

--------------------------------------------------------------------------------



You understand that the Company has unilaterally, gratuitously, and in its sole
discretion decided to grant Options under the Plan to Employees, Consultants,
and Directors throughout the world. The decision is a limited decision that is
entered into upon the express assumption and condition that any grant will not
economically or otherwise bind the Company or any Affiliate on an ongoing basis.
Consequently, you understand that the Option is granted on the assumption and
condition that the Option and any shares of Common Stock acquired under the Plan
are not part of any employment contract (either with the Company or any other
Affiliate) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation), or any other right whatsoever. In
addition, you understand that this grant would not be made but for the
assumptions and conditions referred to above; thus, you acknowledge and freely
accept that, should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then any grant of or right to the
Option shall be null and void.
You understand and agree that, as a condition of the grant of the Option, unless
otherwise provided in the Agreement, the termination of your Continuous Service
for any reason (including the reasons listed below) will automatically result in
the loss of the Option to the extent the Option has not vested and become
exercisable as of the date you are no longer actively providing service. In
particular, unless otherwise provided in the Agreement, you understand and agree
that any unvested portion of the Option as of the date you are no longer
actively providing service and any vested portion of the Option not exercised
within the post-termination exercise period set out in this Agreement will be
forfeited without entitlement to the underlying shares of Common Stock or to any
amount of indemnification in the event of a termination of your Continuous
Service by reason of, but not limited to, resignation, retirement, disciplinary
dismissal adjudged to be with cause, disciplinary dismissal adjudged or
recognized to be without good cause (i.e., subject to a “despido improcedente”),
individual or collective dismissal on objective grounds, whether adjudged or
recognized to be with or without cause, material modification of the terms of
employment under Article 41 of the Workers’ Statute, relocation under Article 40
of the Workers’ Statute, Article 50 of the Workers’ Statute, unilateral
withdrawal by the Service Recipient and under Article 10.3 of the Royal Decree
1382/1985. You acknowledge that you have read and specifically accept the
conditions referred to in the Global Stock Option Agreement as well as Section 5
of the Terms and Conditions Applicable to All Non-U.S. Participants (as
supplemented by this provision).
Notifications
Securities Law Information. No “offer of securities to the public,” within the
meaning of Spanish law, has taken place or will take place in the Spanish
territory in connection with the Option. The Plan, the Agreement and any other
documents evidencing the grant of the Option have not been, nor will they be,
registered with the Comisión Nacional del Mercado de Valores (the Spanish
securities regulator), and none of those documents constitutes a public offering
prospectus.
Exchange Control Information. The acquisition, ownership and disposition of
stock in a foreign company (including shares of Common Stock) must be declared
for statistical purposes to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”), the Bureau for Commerce and Investments, which is a
department of the Ministry of Economy and Competitiveness. Generally, the
declaration must be made in January for shares of Common Stock acquired or
disposed of during the prior year and/or for shares of Common Stock owned as of
December 31 of the prior year; however, if the value of the Common Stock
acquired or sold exceeds €1,502,530 (or you holds 10% or more of the share
capital of the Company or such other amount that would entitle you to join the
Board), the declaration must be filed within one month of the acquisition or
disposition, as applicable.
In addition, you may be required to declare electronically to the Bank of Spain
any foreign accounts (including brokerage accounts held abroad), any foreign
instruments (including any shares of Common Stock acquired under the Plan) and
any transactions with non-Spanish residents (including any payments of shares of
Common Stock made to you by the Company) depending on the value of such accounts
and instruments and the amount of the transactions during the relevant year as
of December 31 of the relevant year.
19

--------------------------------------------------------------------------------



Foreign Asset/Account Reporting Information. You are required to report rights
or assets deposited or held outside of Spain (including shares of Common Stock
acquired under the Plan or cash proceeds from the sale of such shares of Common
Stock) as of December 31 of each year, if the value of such rights or assets
exceeds €50,000 per type of right or asset. After such rights and/or assets are
initially reported, the reporting obligation will apply for subsequent years
only if the value of any previously-reported rights or assets increases by more
than €20,000 or if the ownership of the assets is transferred or relinquished
during the year.
The exchange control and foreign asset / account reporting requirements in Spain
are complex. You should consult your personal legal and tax advisors to ensure
compliance with the applicable requirements.
SWEDEN
Terms and Conditions
Authorization to Withhold. The following provision supplements Section 4 of the
Global Stock Option Agreement:
Without limiting the Company’s or the Service Recipient’s authority to satisfy
their withholding obligations for any Tax Liability as set forth in Section 4 of
the Global Stock Option Agreement, in accepting the Option, you authorize the
Company and/or the Service Recipient to withhold or sell shares of Common Stock
otherwise deliverable to you upon exercise to satisfy any Tax Liability,
regardless of whether the Company or the Service Recipient has a withholding
obligation on any such Tax Liability.
TAIWAN
Terms and Conditions
Securities Law Information. The offer of participation in the Plan is available
only for Employees and Consultants. The offer of participation in the Plan is
not a public offer of securities by a Taiwanese company.
Data Privacy. The following provision supplements Section 1 of the Terms and
Conditions Applicable to All Non-U.S. Participants set forth above:
You hereby acknowledge having read and understood Section 1 of the Terms and
Conditions Applicable to All Non-U.S. Participants set forth above and, by
participating in the Plan, agree to such terms. In this regard, upon request of
the Company or an Affiliate, you agree to provide any executed data privacy
consent form (or any other agreements or consents that may be required by the
Company or an Affiliate) that the Company and/or an Affiliate may deem necessary
under applicable data privacy laws, either now or in the future. You understand
that you will not be able to participate in the Plan if you fail to execute any
such consent or agreement.
Notifications
Exchange Control Information. Taiwanese residents may acquire and remit foreign
currency (including proceeds from the sale of shares of Common Stock) into and
out of Taiwan up to a certain amount per year. You understand that if you are a
Taiwanese resident, and the transaction amount exceeds US $500,000 in a single
transaction, you may need to submit a foreign exchange transaction form and
provide supporting documentation to the satisfaction of the remitting bank.
20

--------------------------------------------------------------------------------



UNITED KINGDOM
Terms and Conditions
Tax Responsibility and Satisfaction. The following provision supplements Section
4 of the Global Stock Option Agreement:
Income tax and national insurance contributions may arise on exercise of (or any
other dealing in) the Option, and you agree as a condition of exercise of the
Option to meet any such Tax Liability, including your primary Class 1 and the
Service Recipient’s secondary Class 1 national insurance contributions (“NICs”)
arising on exercise of the Option for which the Service Recipient is required to
account to Her Majesty’s Revenue and Customs (“HMRC”). It is a condition of
exercise of the Option that, if required by the Company or any Affiliate, you
enter into such arrangements as the Company or any Affiliate may require for
satisfaction of those Tax Liabilities. You acknowledge that you may be required
as a condition of exercise of the Option to enter into a joint election whereby
the Service Recipient’s liability for NICs is transferred to you on terms set
out in the election and approved by HMRC.
Without limitation to Section 4 of the Global Stock Option Agreement, you agree
that you are responsible for all Tax Liability and hereby covenant to pay all
such Tax Liability, as and when requested by the Company or an Affiliate or by
HMRC (or any other tax authority or any other relevant authority). You also
agree to indemnify and keep indemnified the Company and its Affiliates against
any Tax Liability they are required to pay or withhold or have paid or will pay
to HMRC (or any other tax authority or any other relevant authority) on your
behalf.
Notwithstanding the foregoing, if you are a director or executive officer
(within the meaning of Section 13(k) of the Exchange Act), you understand that
you may not be able to indemnify the Company for the amount of any withholding
obligation for Tax Liability not collected from or paid by you, in case the
indemnification could be considered to be a loan. In this case, the Tax
Liability not collected or paid within 90 days of the end of the U.K. tax year
in which the taxable event occurs may constitute a benefit to you on which
additional income tax and NICs may be payable. You understand that you will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for paying to the
Company and/or an Affiliate (as appropriate) the amount of any employee NICs due
on this additional benefit, which may also be recovered from you by any of the
means referred to in Section 4 of the Global Stock Option Agreement.

Participant:Date:

21

--------------------------------------------------------------------------------



EXHIBIT B
Unity Software Inc.
2020 Equity Incentive Plan
Denmark - Employer Statement

AFTALE OM TILDELING AF AKTIEOPTIONER, HERUNDER ERKLÆRING I HENHOLD TIL
AKTIEOPTIONSLOVENAGREEMENT CONCERNING GRANTING OF OPTIONS, INCLUDING STATEMENT
PURSUANT TO THE DANISH STOCK OPTION ACTUnity Technologies ApS
Loevstraede 5, DK-1152
København K
Danmark
(det “Danske Selskab”)Unity Technologies ApS
Loevstraede 5, DK-1152
Copenhagen K
Denmark
(the “Danish Company”)ogandDen i Tildelingsmeddelelsen anførte Optionsindehaver
(“Medarbejderen”)The Optionholder named in the Grant Notice
(the “Employee”)and
Unity Software Inc.
30 3rd Street
San Francisco, California 94103
USA
(“Selskabet”)
Unity Software Inc.
30 3rd Street
San Francisco, California 94103
USA
(the “Company”)
indgået denne aftale (den “Danske Aftale”) i relation til de aktieoptioner
(“Optioner”), som Selskabet har tildelt Medarbejderen. Den Danske Aftale udgør
endvidere en erklæring til Medarbejderen i henhold til lov om brug af køberet
eller tegningsret til aktier m.v. i ansættelsesforhold (“Aktieoptionsloven”) §
3, stk. 1. have entered into this agreement (the “Danish Agreement”) concerning
the stock options (the “Options”) granted by the Company to the Employee. The
Danish Agreement also constitutes a statement to the Employee pursuant to
section 3 (1) of the Danish Act on the exercise of stock acquisition rights or
stock subscription rights in employment relationships, etc. (the “Stock Option
Act”).I tilfælde af uoverensstemmelser mellem den Danske Aftale og
Medarbejderens ansættelsesaftale med det Danske Selskab har den Danske Aftale
forrang.In the event of any discrepancies between the Danish Agreement and the
Employee’s contract of employment with the Danish Company, this Danish Agreement
shall prevail.

22

--------------------------------------------------------------------------------




Selskabet har vedtaget et aktieoptionsprogram, der omfatter medarbejdere i
Selskabet og dettes tilknyttede virksomheder, herunder det Danske Selskabs
medarbejdere. Vilkårene for aktieoptionsprogrammet, der også omfatter de
Optioner, der tildeles i medfør af den Danske Aftale, er fastsat i “Unity
Software Inc. 2020 Equity Incentive Plan” (“Planen”) og “Unity Software Inc.
Global Stock Option Agreement and Stock Option Grant Notice
(“Aktieoptionsaftalen”) (Planen og Aktieoptionsaftalen benævnes herefter samlet
“Aktieoptionsprogrammet”). Denne Danske Aftale er betinget af Medarbejderens
indgåelse af Aktieoptionsaftalen.The Company has adopted a stock option program
covering the employees of the Company and its affiliates, including the
employees of the Danish Company. The terms of the stock option program, which
also include the Options granted under the Danish Agreement, are set forth in
the Unity Software Inc. 2020 Equity Incentive Plan (the “Plan”) and the Unity
Software Inc. Global Stock Option Agreement and Stock Option Grant Notice (the
“Stock Option Agreement”), (the Plan and Stock Option Agreement are hereinafter
referred to as the “Stock Option Program”). This Danish Agreement is contingent
on the Employee’s concurrent execution of the Stock Option Agreement.Vilkårene i
Aktieoptionsprogrammet finder anvendelse på Medarbejderens Optioner, medmindre
den Danske Aftale fastsætter vilkår, der fraviger vilkårene i
Aktieoptionsprogrammet. I sådanne tilfælde har den Danske Aftales vilkår
forrang.The terms of the Stock Option Program apply to the Employee’s Options,
unless the Danish Agreement stipulates terms that deviate from the terms of the
Stock Option Program. In such situations, the terms of the Danish Agreement
shall prevail.Definitioner anvendt i den Danske Aftale skal have samme betydning
som i Aktieoptionsprogrammet, medmindre andet følger af den Danske Aftale.The
definitions of the Danish Agreement shall have the same meaning as the
definitions of the Stock Option Program, unless otherwise provided by the Danish
Agreement.

1OPTIONER OG VEDERLAG1OPTIONS AND CONSIDERATION1.1Medarbejderen tildeles løbende
efter Selskabets Bestyrelses ("Bestyrelsen") diskretionære beslutning Optioner,
der giver ret til at købe aktier (“Aktier”) i Selskabet. Optionerne tildeles
vederlagsfrit.1.1The Employee is granted Options on a current basis at the
discretion of the Company’s Board of Directors (the “Board”) entitling the
Employee to purchase shares of common stock (“Shares”) in the Company. The
Options are granted free of charge.1.2Købsprisen pr. Aktie (“Købsprisen”), der
betales ved udnyttelse af en Option, svarer til Markedsprisen pr. aktie for
Selskabets aktier på Optionens tildelingsdag som fastsat af Bestyrelsen og i
Planens punkt 4(b). 1.2The exercise price per Share (the “Exercise Price”) at
which an Option may be exercised shall be equivalent to the Fair Market Value
per share of the Company’s common stock on the effective date of the grant of
the Option as determined by the Board and as further specified in Section 4(b)
of the Plan. 2KRITERIER ELLER BETINGELSER FOR TILDELINGEN2CRITERIA OR CONDITIONS
FOR THE GRANT

23

--------------------------------------------------------------------------------




2.1Medarbejdere, konsulenter og bestyrelsesmedlemmer i Selskabet eller en
tilknyttet virksomhed, der er udpeget af Lønudvalget på Optionens tildelingsdag,
er berettigede til at deltage i Aktieoptionsprogrammet2.1Employees, consultants
and directors of the Company or an affiliate of the Company designated by the
Committee on the effective date of the grant may be eligible to participate.
3ØVRIGE VILKÅR3OTHER TERMS AND CONDITIONS3.1Optionerne tildeles i
overensstemmelse med Aktieoptionsprogrammet.3.1The Options are granted under the
Stock Option Program.3.2Optionerne tildeles efter Lønudvalgets skøn i
Aktieprogrammets løbetid. 3.2The Options are granted at the discretion of the
Committee during the term of the Stock Option Program.3.3Optionerne optjenes
efter følgende i Tildelingsmeddelelsen anførte skema.3.3The Options shall vest
according to the schedule set forth in the Grant Notice.3.4Modningen er betinget
af, at Medarbejderen er ansat i det Danske Selskab eller en anden med Selskabet
koncernforbundet enhed, og der tildeles ikke Optioner og Optioner modnes ikke
efter ansættelsesforholdets ophør, uanset årsag hertil, jf. dog nedenfor.
Modningen af Optioner påvirkes ikke af lovreguleret orlov.3.4The vesting of
Options is conditional on the Employee being employed with the Danish Company or
another entity in the Company group and no Options are granted or shall vest
after the termination of such employment, regardless of the reason for such
termination, cf. however below. The vesting of Options is not influenced by
statutory leave.4UDNYTTELSE4EXERCISE4.1Modnede Optioner kan udnyttes som fastsat
i punkt 3.3.4.1Outstanding Options may be exercised once vested as stated in
clause 3.3. 4.2Ikke-modnede Optioner kan ikke udnyttes medmindre Bestyrelsen
træffer anden beslutning herom.4.2Unvested Options cannot be exercised, unless
determined otherwise specified by the Board.4.3Optionerne bortfalder på
ti-årsdagen for tildeling.4.3Options expire no later than 10 years after the
date of grant.5OPSIGELSE5TERMINATION

24

--------------------------------------------------------------------------------




5.1I tilfælde af, at Medarbejderens ansættelsesforhold ophører på grund af
Medarbejderens handicap, kan Optionen, i det omfang denne ikke er udnyttet og
kan udnyttes for modnede aktier på tidspunktet, hvor Medarbejderens ansættelse
ophører, til enhver tid udnyttes af Medarbejderen (eller Medarbejderens værge
eller juridiske repræsentant) inden udløbet af en periode på tolv (12) måneder
efter fratrædelsesdatoen, men under ingen omstændigheder senere end Optionens
Udløbsdato. 5.1If the Employee’s employment terminates because of the disability
of the Employee, the Option, to the extent unexercised and exercisable for
vested shares on the date on which the Employee’s employment terminated, may be
exercised by the Employee (or the Employee’s guardian or legal representative)
at any time prior to the expiration of twelve (12) months after the employment
terminates, but in any event no later than the Option Expiration Date.5.2I
tilfælde af, at Medarbejderens ansættelsesforhold ophører på grund af
Medarbejderens død, kan Optionen, i det omfang denne ikke er udnyttet og kan
udnyttes for modnede aktier på tidspunktet, hvor Medarbejderens ansættelse
ophører, til enhver tid udnyttes af Medarbejderens juridiske repræsentant eller
anden person, som har opnået ret til at udnytte Optionen som følge af
Medarbejderens død, inden udløbet af en periode på tolv (12) måneder efter
fratrædelsesdatoen, men under ingen omstændigheder senere end Optionens
Udløbsdato. Medarbejderens ansættelse anses for ophørt på grund af død, hvis
Medarbejderen dør inden for tre (3) måneder efter fratrædelsesdatoen. Endvidere
kan, i det i Tildelingsmeddelelsen anførte omfang, modningen af ikke-modnede
Optioner accelereres efter fratræden på grund af død. 5.2If the Employee’s
employment terminates because of the death of the Employee, the Option, to the
extent unexercised and exercisable for vested shares on the date on which the
Employee’s employment terminated, may be exercised by the Employee’s legal
representative or other person who acquired the right to exercise the Option by
reason of the Employee’s death at any time prior to the expiration of twelve
(12) months after the employment terminates, but in any event no later than the
Option Expiration Date. The Employee’s employment shall be deemed to have
terminated on account of death if the Participant dies within three (3) months
after the employment terminates. Further, to the extent set forth in the Grant
Notice, the vesting of unvested Options may be accelerated upon termination due
to death.5.3I tilfælde af det Danske Selskabs opsigelse/bortvisning som følge af
Medarbejderens misligholdelse af ansættelsesaftalen bortfalder Medarbejderens
ikke- udnyttede Optioner uden kompensation pr. ansættelsesforholdets ophør.5.3If
the Danish Company terminates/summarily dismisses the Employee due the
Employee’s breach of the employment agreement, all Options, which have not been
exercised at the time of termination, will lapse without further notice or
compensation as of the date the employment terminates.

25

--------------------------------------------------------------------------------




5.4I tilfælde af det Danske Selskabs opsigelse af Medarbejderen af andre
årsager, bortset fra handicap, død eller misligholdelse af ansættelsesaftalen,
kan Optionen, i det omfang denne ikke er udnyttet og kan udnyttes for modnede
aktier på tidspunktet, hvor Medarbejderens ansættelse ophører, til enhver tid
udnyttes af Medarbejderen inden udløbet af en periode på tre (3) måneder efter
fratrædelsesdatoen, men under ingen omstændigheder senere end Optionens
Udløbsdato.5.4If the Danish Company terminates/dismisses the Employee for any
other reason, except Disability, death or breach of the employment agreement,
the Option, to the extent unexercised and exercisable for vested shares by the
Employee on the date on which the Employee’s employment is terminated, may be
exercised by the Employee at any time prior to the expiration of three (3)
months after the employment terminates, but in any event no later than the
Option Expiration Date.6REGULERING AF OPTIONER6ADJUSTMENT OF THE
OPTIONS6.1Regulering ved kapitalændringer6.1Adjustment in connection with
capital changesVed en ændring i antallet af udestående Ordinære Aktier som følge
af en ændring i Selskabets
kapitalstruktur uden vederlag såsom aktieudbytte, rekapitalisering, aktiesplit,
omvendt aktiesplit, opdeling og omklassificering, kan der, som yderligere
reguleret i Aktieoptionsprogrammet, gennemføres justeringer, der kan påvirke
Aktieoptionsprogrammet, herunder en justering af antallet af samt klassen af de
Ordinære Aktier, der kan opnås i henhold til Programmet, af Købsprisen pr. aktie
og af det antal Ordinære Aktier for hver option i henhold til Programmet, der
endnu ikke er udnyttet.As further set out in the Stock Option Program, if the
number of outstanding shares of Common Stock is changed by a modification in the
capital structure of the Company without consideration such as a stock dividend,
recapitalization, stock split, reverse stock split, subdivision or
reclassification then adjustments may be made that may impact the Stock Option
Program including adjusting of the number and class of Common Stock that may be
delivered under the Stock Option Program, the Exercise Price per share and the
number of shares of Common Stock covered by each option under the Stock Option
Program which has not yet been exercised.6.2Andre ændringer6.2Other
changesSåfremt der sker ændring i Selskabets ejerforhold, kan der ske andre
ændringer i Aktieoptionsprogrammet, som beskrevet deri.If there is a change in
control of the Company adjustments may be made to the Stock Option Program as
further set out therein.6.3Lønudvalgets regulering af Optioner6.3Committee’s
regulation of OptionsLønudvalgets
bemyndigelse til at regulere Optionerne i de i punkt 6 omhandlede situationer er
underlagt punkt 6 i Planen og punkt 7 i Aktieoptionsaftalen.The Committee’s
authority to regulate the Options in the situations comprised by this section 6
shall be governed by section 6 of the Plan and section 7 of the Stock Option
Agreement.7ØKONOMISKE ASPEKTER VED DELTAGELSE I ORDNINGEN7THE FINANCIAL ASPECTS
OF PARTICIPATING IN THE SCHEME

26

--------------------------------------------------------------------------------




7.1Optionerne er risikobetonede værdipapirer, der er afhængige af aktiemarkedet
og Selskabets resultater. Som følge heraf er der ingen garanti for, at
udnyttelsen af Optionerne udløser en fortjeneste. Optionerne skal ikke medregnes
ved opgørelsen af feriepenge, fratrædelsesgodtgørelse, godtgørelse eller
kompensation fastsat ved lov, pension og lignende.7.1The Options are risky
securities influenced by the capital market and the Company’s results.
Consequently, there is no guarantee that the exercise of the Options will
trigger a profit. The Options are not to be included in the calculation of
holiday allowance, severance pay, statutory allowance and compensation, pension
and similar payments.8SKATTEMÆSSIGE FORHOLD8TAX MATTERS8.1De skattemæssige
konsekvenser for Medarbejderen som følge af tildelingen af Optionerne og den
efterfølgende udnyttelse heraf er det Danske Selskab og Selskabet uvedkommende.
Det Danske Selskab opfordrer Medarbejderen til selvstændigt at indhente
rådgivning om den skattemæssige behandling af tildeling og udnyttelse af
Optionerne.8.1Any tax consequences for the Employee arising out of the Options
and the exercise thereof are of no concern to the Danish Company or the Company.
The Danish Company encourages the Employee to obtain individual tax advice in
relation to the effect of grant and exercise of the Options.9OVERDRAGELSE OG
PANTSÆTNING AF WARRANTS MV.9TRANSFER AND PLEDGING OF OPTIONS, ETC.9.1Optionerne
er personlige og kan hverken sælges, bortgives, pantsættes eller på anden måde
overdrages til tredjemand, frivilligt eller ved udlæg.9.1The Options are
personal instruments that cannot be sold, given away, pledged or otherwise
transferred to a third party, whether voluntarily or by execution.9.2Udover at
udgøre en selvstændig erklæring i henhold til Aktieoptionsloven § 3, stk. 1,
udgør Aftalen en integreret del af Medarbejderens ansættelsesaftale med det
Danske Selskab og er undergivet dansk lovgivning.9.2In addition to constituting
a statement in accordance with section 3 (1) of the Danish Stock Option Act,
this Agreement constitutes an integral part of the Employee’s contract of
employment with the Danish Company and is subject to Danish law.




27

--------------------------------------------------------------------------------



Unity Software Inc.
2020 Equity Incentive Plan
RSU Award Grant Notice
Unity Software Inc. (the “Company”) has awarded to you (the “Participant”) the
number of restricted stock units specified and on the terms set forth below (the
“RSU Award”). Your RSU Award is subject to all of the terms and conditions as
set forth herein and in the Company’s 2020 Equity Incentive Plan (the “Plan”)
and the Global Restricted Stock Unit Award Agreement, including any
country-specific appendices thereto (the “Appendix”), which are attached hereto
and incorporated herein in their entirety. Capitalized terms not explicitly
defined herein but defined in the Plan or the Global Restricted Stock Unit Award
Agreement shall have the meanings set forth in the Plan or the Agreement.

Participant:Date of Grant:Vesting Commencement Date:Number of Restricted Stock
Units:

Vesting
Schedule:[___________________________________________________].Notwithstanding
the foregoing, except as set forth below, vesting shall terminate upon the
Participant’s termination of Continuous Service.If the Participant’s Continuous
Service terminates because of the Participant’s death (i) within the first year
of the Participant’s Continuous Service, then 50% of the Number of Restricted
Stock Units as set forth above shall vest effective as of immediately prior to
the effective time of such termination or (ii) on or following the first year of
the Participant’s Continuous Service, then 100% of the Number of Restricted
Stock Units set forth above shall vest effective as of immediately prior to the
effective time of such termination.Issuance Schedule:One share of Common Stock
shall be issued for each restricted stock unit which vests at the time set forth
in Section 5 of the Global Restricted Stock Unit Award Agreement.

Participant Acknowledgements: By your signature below or by electronic
acceptance or authentication in a form authorized by the Company, you understand
and agree that:
•The RSU Award is governed by this RSU Award Grant Notice (the “Grant Notice”),
and the provisions of the Plan and the Global Restricted Stock Unit Award
Agreement (including the Appendix), all of which are made a part of this
document. This Grant Notice, the Global Restricted Stock Unit Award Agreement
and the Appendix (collectively, the “Agreement”) may not be modified, amended or
revised except in a writing signed by you and a duly authorized officer of the
Company, unless otherwise provided in the Plan.
•You have read and are familiar with the provisions of the Plan, the Agreement
and the Prospectus. In the event of any conflict between the provisions in this
Agreement (including the Grant Notice, the Global Restricted Stock Unit Award
Agreement and the Appendix) or the Prospectus and the terms of the Plan, the
terms of the Plan shall control.
•The Agreement sets forth the entire understanding between you and the Company
regarding the acquisition of Common Stock and supersedes all prior oral and
written agreements, promises and/or representations on that subject with the
exception of: (i) other equity awards previously granted to you, and (ii) any
written employment agreement, offer letter, severance agreement, written
severance plan or policy, or other written agreement between the Company and you
in each case that specifies the terms that should govern this RSU Award.
1

--------------------------------------------------------------------------------



•You consent to receive the Agreement, the Plan, the Prospectus and any other
Plan-related documents by electronic delivery and to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
•Counterparts may be delivered via facsimile, electronic mail (including pdf or
any electronic signature complying with the U.S. federal ESIGN Act of 2000,
Uniform Electronic Transactions Act or other applicable law) or other
transmission method and any counterpart so delivered will be deemed to have been
duly and validly delivered and be valid and effective for all purposes.

UNITY SOFTWARE INC.PARTICIPANT:By:SignatureSignatureTitle:Date:Date:

2


--------------------------------------------------------------------------------



Unity Software Inc.
2020 Equity Incentive Plan
Global Restricted Stock Unit Award Agreement (RSU Award)
As reflected by your RSU Award Grant Notice (“Grant Notice”) Unity Software Inc.
(the “Company”) has granted you a RSU Award under its 2020 Equity Incentive Plan
(the “Plan”) for the number of restricted stock units as indicated in your Grant
Notice (the “RSU Award”). The terms of your RSU Award as specified in this
Global Restricted Stock Unit Award Agreement for your RSU Award, including the
Appendix as defined below and the Grant Notice constitute your Agreement (the
Grant Notice, Global Restricted Stock Unit Award Agreement and Appendix,
collectively, are referred to as the “Agreement”). Defined terms not explicitly
defined in this Global Restricted Stock Unit Award Agreement but defined in the
Grant Notice or the Plan shall have the same definitions as in the Grant Notice
or Plan, as applicable
The general terms applicable to your RSU Award are as follows:
1.Governing Plan Document. Your RSU Award is subject to all the provisions of
the Plan, including but not limited to the provisions in:
(a)Section 6 of the Plan regarding the impact of a Capitalization Adjustment,
dissolution, liquidation, or Corporate Transaction on your RSU Award;
(b)Section 9(e) of the Plan regarding the Company’s retained rights to terminate
your Continuous Service notwithstanding the grant of the RSU Award; and
(c)Section 8(c) of the Plan regarding the tax consequences of your RSU Award.
Your RSU Award is further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the RSU Award Agreement and the
provisions of the Plan, the provisions of the Plan shall control.
2.GRANT OF THE RSU AWARD. This RSU Award represents your right to be issued on a
future date the number of shares of Common Stock that is equal to the Number of
Restricted Stock Units indicated in the Grant Notice as modified to reflect any
Capitalization Adjustment and subject to your satisfaction of the vesting
conditions set forth therein (the “Restricted Stock Units”). Any additional
Restricted Stock Units that become subject to the RSU Award pursuant to
Capitalization Adjustments as set forth in the Plan, if any, shall be subject,
in a manner determined by the Board, to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as applicable
to the other Restricted Stock Units covered by your RSU Award.
3.DIVIDENDS. You shall receive no benefit or adjustment to your RSU Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment as provided in the Plan; provided,
however, that this sentence shall not apply with respect to any shares of Common
Stock that are delivered to you in connection with your RSU Award after such
shares have been delivered to you.
3

--------------------------------------------------------------------------------



4.WITHHOLDING OBLIGATIONS.
(a)Regardless of any action taken by the Company or, if different, the Affiliate
to which you provide Continuous Service (the “Service Recipient”) with respect
to any income tax, social insurance, payroll tax, fringe benefits tax, payment
on account or other tax-related items associated with the grant or vesting of
the RSU Award or sale of the underlying Common Stock or other tax-related items
related to your participation in the Plan and legally applicable to you (the
“Tax Liability”), you hereby acknowledge and agree that the Tax Liability is
your ultimate responsibility and may exceed the amount, if any, actually
withheld by the Company or the Service Recipient. You further acknowledge that
the Company and the Service Recipient (i) make no representations or
undertakings regarding any Tax Liability in connection with any aspect of this
RSU Award, including, but not limited to, the grant or vesting of the RSU Award,
the issuance of Common Stock pursuant to such vesting, the subsequent sale of
shares of Common Stock, and the payment of any dividends on the Common Stock;
and (ii) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the RSU Award to reduce or eliminate your Tax
Liability or achieve a particular tax result. Further, if you are subject to Tax
Liability in more than one jurisdiction, you acknowledge that the Company and/or
the Service Recipient (or former service recipient, as applicable) may be
required to withhold or account for Tax Liability in more than one jurisdiction.
As further provided in Section 8 of the Plan, you hereby authorize the Company
and any applicable Service Recipient to satisfy any applicable withholding
obligations with regard to the Tax Liability by any of the following means or by
a combination of such means: (1) causing you to pay any portion of the Tax
Liability in cash; (2) withholding from any compensation otherwise payable to
you by the Company or the Service Recipient; (3) withholding shares of Common
Stock from the shares of Common Stock issued or otherwise issuable to you in
connection with the Award ; provided, however, that to the extent necessary to
qualify for an exemption from application of Section 16(b) of the Exchange Act,
if applicable, such share withholding procedure will be subject to the express
prior approval of the Board or the Company’s Compensation Committee; and/or (iv)
permitting or requiring you to enter into a “same day sale” commitment, if
applicable, with a broker-dealer that is a member of the Financial Industry
Regulatory Authority (a “FINRA Dealer”), pursuant to this authorization and
without further consent, whereby you irrevocably elect to sell a portion of the
shares of Common Stock to be delivered in connection with your Restricted Stock
Units to satisfy the Tax Liability and whereby the FINRA Dealer irrevocably
commits to forward the proceeds necessary to satisfy the Tax Liability directly
to the Company or the Service Recipient. Furthermore, you agree to pay the
Company or the Service Recipient any amount the Company or the Service Recipient
may be required to withhold, collect or pay as a result of your participation in
the Plan or that cannot be satisfied by the means previously described. In the
event the obligation of the Company or applicable Service Recipient with respect
to the Tax Liability arises prior to the delivery to you of Common Stock or it
is determined after the delivery of Common Stock to you that the amount of the
Tax Liability was greater than the amount withheld by the Company and/or the
Service Recipient (as applicable), you agree to indemnify and hold the Company
and/or the Service Recipient (as applicable) harmless from any failure by the
Company or the applicable Service Recipient to withhold the proper amount.
(b)The Company may withhold or account for your Tax Liability by considering
statutory withholding amounts or other withholding rates applicable in your
jurisdiction(s), including (i) maximum applicable rates, in which case you may
receive a refund of any over-withheld amount in cash (whether from applicable
tax authorities or the Company) and will have no entitlement to the equivalent
amount in Common Stock or (ii) minimum or such other applicable rates, in which
case you may be solely responsible for paying any additional Tax Liability to
the applicable tax authorities. If the Tax Liability is satisfied by withholding
shares of Common Stock, for tax purposes, you are deemed to have been issued the
full number of shares of Common Stock subject to the vested portion of the RSU
Award, notwithstanding that a number of the shares of Common Stock is held back
solely for the purpose of paying the Tax Liability.
4

--------------------------------------------------------------------------------



(c)You acknowledge that you may not participate in the Plan and the Company
shall have no obligation to deliver shares of Common Stock until you have fully
satisfied the Tax Liability, as determined by the Company. Unless any
withholding obligation for the Tax Liability is satisfied, the Company shall
have no obligation to deliver to you any Common Stock in respect of the RSU
Award.
5.DATE OF ISSUANCE.
(a)The issuance of shares in respect of the Restricted Stock Units is intended
to comply with U.S. Treasury Regulations Section 1.409A-3(a) and will be
construed and administered in such a manner. Subject to the satisfaction of the
Tax Liability withholding obligation, if any, in the event one or more
Restricted Stock Units vests, the Company shall issue to you one (1) share of
Common Stock for each vested Restricted Stock Unit. Each issuance date
determined by this paragraph is referred to as an “Original Issuance Date.”
(b)If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur on the next following business day. In addition,
if:
(i)the Original Issuance Date does not occur (1) during an “open window period”
applicable to you, as determined by the Company in accordance with the Company’s
then-effective policy on trading in Company securities, or (2) on a date when
you are otherwise permitted to sell shares of Common Stock on an established
stock exchange or stock market (including but not limited to under a previously
established written trading plan that meets the requirements of Rule 10b5-1
under the Exchange Act and was entered into in compliance with the Company’s
policies (a “10b5-1 Arrangement)), and
(ii)either (1) a Tax Liability withholding obligation does not apply, or (2) the
Company decides, prior to the Original Issuance Date, (A) not to satisfy the Tax
Liability withholding obligation by withholding shares of Common Stock from the
shares otherwise due, on the Original Issuance Date, to you under this Award,
and (B) not to permit you to enter into a “same day sale” commitment with a
broker-dealer (including but not limited to a commitment under a 10b5-1
Arrangement) and (C) not to permit you to pay your Tax Liability in cash,
then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Common Stock in the open public market, but in no event later than
December 31 of the calendar year in which the Original Issuance Date occurs
(that is, the last day of your taxable year in which the Original Issuance Date
occurs), or, if and only if permitted in a manner that complies with U.S.
Treasury Regulations Section 1.409A-1(b)(4), no later than the date that is the
15th day of the third calendar month of the applicable year following the year
in which the shares of Common Stock under this Award are no longer subject to a
“substantial risk of forfeiture” within the meaning of U.S. Treasury Regulations
Section 1.409A-1(d).
6.TRANSFERABILITY. Except as otherwise provided in the Plan, your RSU Award is
not transferable, except by will or by the applicable laws of descent and
distribution
7.CORPORATE TRANSACTION. Your RSU Award is subject to the terms of any agreement
governing a Corporate Transaction involving the Company, including, without
limitation, a provision for the appointment of a stockholder representative that
is authorized to act on your behalf with respect to any escrow, indemnities and
any contingent consideration.
8.NO LIABILITY FOR TAXES. As a condition to accepting the RSU Award, you hereby
(a) agree to not make any claim against the Company, or any of its Officers,
Directors, Employees or Affiliates related to Tax Liability arising from the RSU
Award or other compensation from the Company or the Service Recipient and (b)
acknowledge that you were advised to consult with your own personal tax,
financial and other legal advisors regarding the tax consequences of the RSU
Award and have either done so or knowingly and voluntarily declined to do so.
5

--------------------------------------------------------------------------------



9.SEVERABILITY. If any part of this Agreement or the Plan is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid will, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
10.OTHER DOCUMENTS. You hereby acknowledge receipt of or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Prospectus. In addition, you acknowledge
receipt of the Company’s Trading Policy.
11.QUESTIONS. If you have questions regarding these or any other terms and
conditions applicable to your RSU Award, including a summary of the applicable
U.S. federal income tax consequences, please see the Prospectus.
12.LOCK-UP. By accepting this RSU Award, you agree that you will not sell,
dispose of, transfer, make any short sale of, grant any option for the purchase
of, or enter into any hedging or similar transaction with the same economic
effect as a sale with respect to any shares of Common Stock or other securities
of the Company held by you, for a period of one hundred eighty (180) days
following the effective date of a registration statement of the Company filed
under the Securities Act or such longer period as the underwriters or the
Company will request to facilitate compliance with FINRA Rule 2241 or any
successor or similar rules or regulation (the “Lock-Up Period”); provided,
however, that nothing contained in this section will prevent the exercise of a
repurchase option, if any, in favor of the Company during the Lock-Up Period.
You further agree to execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriters that are consistent with
the foregoing or that are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your shares of Common Stock until the end of such
period.  You also agree that any transferee of any shares of Common Stock (or
other securities) of the Company held by you will be bound by this Section 12.
The underwriters of the Company’s stock are intended third party beneficiaries
of this Section 12 and will have the right, power and authority to enforce the
provisions hereof as though they were a party hereto.
13.VENUE. For purposes of any action, lawsuit, or other proceedings brought to
enforce this Agreement, relating to it, or arising from it, the parties hereby
submit to and consent to the sole and exclusive jurisdiction of the courts of
the State of California, or the federal courts for Northern District of
California, and no other courts, where this grant is made and/or to be
performed.
14.WAIVER. You acknowledge that a waiver by the Company of any provision, or
breach thereof, of this Agreement on any occasion shall not operate or be
construed as a waiver of such provision on any other occasion or as a waiver of
any other provision of this Agreement, or of any subsequent breach by you or any
other Participant.
15.APPENDIX. Notwithstanding any provisions in this Agreement, the RSU Award
shall be subject to any additional or different terms and conditions set forth
in the Appendix to this Global Restricted Stock Unit Award Agreement for your
country (the “Appendix”) set forth as Exhibit A to this Global Restricted Stock
Unit Award Agreement. Moreover, if you relocate to one of the countries included
in the Appendix, the additional or different terms and conditions for such
country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Global Restricted
Stock Unit Award Agreement.
****
6

--------------------------------------------------------------------------------



EXHIBIT A
Unity Software Inc.
2020 Equity Incentive Plan
Appendix to Global Restricted Stock Unit Award Agreement
Terms and Conditions
This Appendix includes additional terms and conditions that govern the RSU Award
granted to you under the Plan if you reside and/or work outside of the United
States. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Plan and/or the Global Restricted Stock Unit Award
Agreement to which this Appendix is attached.
If you are a citizen or resident of a country other than the one in which you
are currently working and/or residing, transfer to another country after the
Date of Grant, or are considered a resident of another country for local law
purposes, the Company shall, in its discretion, determine the extent to which
the terms and conditions contained herein shall be applicable to you.
Notifications
This Appendix also includes information regarding securities, exchange controls,
tax, and certain other issues of which you should be aware with respect to your
participation in the Plan. The information is provided solely for the
convenience of you and is based on the securities, exchange control, tax, and
other laws in effect in the respective countries as of July 2020. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information noted herein as the only source
of information relating to the consequences of your participation in the Plan
because the information may be out of date by the time you vest in the RSU Award
or sell any shares of Common Stock acquired at vesting of the RSU Award.
In addition, the information contained in this Appendix is general in nature and
may not apply to your particular situation, and the Company is not in a position
to assure you of any particular result. Accordingly, you should seek appropriate
professional advice as to how the applicable laws in your country may apply to
your situation.
Finally, you understand that if you are a citizen or resident of a country other
than the one in which you are currently residing and/or working, transfer to
another country after the Date of Grant, or are considered a resident of another
country for local law purposes, the notifications contained herein may not be
applicable to you in the same manner.
TERMS AND CONDITIONS APPLICABLE TO NON-U.S. PARTICIPANTS
In accepting the RSU Award, you acknowledge, understand and agree to the
following:
1.Data Privacy Information. The Company is located at 30 3rd Street, San
Francisco, CA 94103, United States, and grants Awards to employees of the
Company and its Affiliates, at the Company’s sole discretion. If you would like
to participate in the Plan, please review the following information about the
Company’s data processing practices.
The following provision applies to Participants who work and/or reside outside
the European Union/European Economic Area.
Data Collection and Usage. You hereby explicitly and unambiguously consent to
the collection, use and transfer, in electronic or other form, of your personal
data as described in the Grant Notice and the Agreement by and among, as
applicable, the Company, the Service Recipient and other Affiliates for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.
7

--------------------------------------------------------------------------------



Data Processing. You understand that the Company and the Service Recipient may
hold certain personal information about you, including, without limitation, your
name, home address, email address and telephone number, date of birth, social
insurance number, passport or other identification number, salary, nationality
and citizenship, job title, any shares of Common Stock or directorships held in
the Company, details of all Awards or other entitlements to shares of Common
Stock, granted, canceled, exercised, vested, unvested or outstanding in your
favor (“Data”), for the purpose of implementing, administering and managing the
Plan.
Stock Plan Administration, Data Transfer, Retention and Data Subject Rights. You
understand that the Data will be transferred to the Charles Schwab & Co., Inc.
(including its affiliated companies) (“Schwab”), Equity Plan Solutions (“EPS”),
and/or such other stock plan service provider as the Company may select to
assist the Company with the implementation, administration and management of the
Plan. You understand that the recipients of the Data may be located in your
country of work and/or residence, or elsewhere, and that any recipient’s country
may have different data privacy laws and protections than your country of work
and/or residence. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the Company, Schwab, EPS and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view the Data, request additional information about the
storage and processing of the Data, require any necessary amendments to the Data
or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing your local human resources representative. Further, you
understand that you are providing the consents herein on a purely voluntary
basis. If you do not consent, or if you later seek to revoke your consent, your
Continuous Service will not be affected; the only consequence of refusing or
withdrawing your consent is that the Company would not be able to grant you the
RSU Award or other equity awards or administer or maintain such awards.
Therefore, you understand that refusal or withdrawal of consent may affect your
ability to participate in the Plan. For more information on the consequences of
your refusal to consent or withdrawal of consent, you understand that you may
contact your local human resources representative.
The following provision applies to Participants who work and/or reside inside
the European Union/European Economic Area (including the United Kingdom).
Data Collection and Usage. The Company, the Service Recipient, and other
Affiliates collect, process, transfer and use personal data about you that is
necessary for the purpose of implementing, administering and managing the Plan.
This personal data may include your name, home address, email address and
telephone number, date of birth, social insurance number, passport or other
identification number, salary, nationality and citizenship, job title, any
shares of Common Stock or directorships held in the Company, details of all
Awards or other entitlements to shares of Common Stock, granted, canceled,
exercised, vested, unvested or outstanding in your favor (“Data”), which the
Company receives from you or the Service Recipient.
Purposes and Legal Bases of Processing. The Company processes the Data for the
purpose of performing its contractual obligations under the Agreement, granting
RSU Award, implementing, administering and managing your participation in the
Plan. The legal basis for the processing of the Data by the Company and the
third party service providers described below is the necessity of the data
processing for the Company to perform its contractual obligations under the
Agreement and for the Company’s legitimate business interests of managing the
Plan and generally administering employee equity awards.
8

--------------------------------------------------------------------------------



Stock Plan Administration Service Providers. The Company transfers Data to
Charles Schwab & Co., Inc. (including its affiliated companies) (“Schwab”),
Equity Plan Solutions (“EPS”), independent service providers with operations,
relevant to the Company, in Canada and the United States, and/or such other
stock plan service provider as the Company may select to assist the Company with
the implementation, administration and management of the Plan. In the future,
the Company may select a different service provider and share your Data with
another service provider that serves in a similar manner. The Company’s service
provider may open an account for you to receive and trade shares of Common
Stock. The processing of your Data will take place through both electronic and
non-electronic means. You may be asked to agree on separate terms and data
processing practices with Schwab, EPS, or such other stock plan service provider
as may be selected by the Company, with such agreement being a condition of the
ability to participate in the Plan.
International Data Transfers. You understand that the recipients of the Data may
be located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than your country. You understand that you may request a list with the names and
addresses of any then-current recipients of the Data by contacting your local
human resources representative. When transferring Data to its affiliates,
Schwab, EPS, or such other stock plan service provider as may be selected by the
Company, the Company provides appropriate safeguards described in the Company’s
applicable policy on data privacy.
Data Retention. The Company will use your Data only as long as is necessary to
implement, administer and manage your participation in the Plan or as required
to comply with legal or regulatory obligations, including under tax, exchange
control, securities, and labor laws. When the Company no longer needs your Data,
the Company will remove it from its systems. The Company may keep some of your
Data longer to satisfy legal or regulatory obligations and the Company’s legal
basis for such use would be necessary to comply with legal obligations.
Contractual Requirement. Your provision of Data and its processing as described
above is a contractual requirement and a condition to your ability to
participate in the Plan. You understand that, as a consequence of your refusing
to provide Data, the Company may not be able to allow you to participate in the
Plan, grant RSU Awards to you or administer or maintain such RSU Awards.
However, your participation in the Plan and your acceptance of the Agreement are
purely voluntary. While you will not receive the RSU Award if you decide against
participating in the Plan or providing Data as described above, your career and
salary will not be affected in any way.
Data Subject Rights. You have a number of rights under data privacy laws in your
country. Depending on where you are based, your rights may include the right to
(i) request access or copies of your Data the Company processes, (ii) rectify
incorrect Data and/or delete your Data, (iii) restrict processing of your Data,
(iv) portability of your Data, (v) lodge complaints with the competent data
protection authorities in your country and/or (vi) obtain a list with the names
and addresses of any recipients of your Data. To receive clarification regarding
your rights or to exercise your rights please contact the Company at Unity
Software Inc., stockadmin@unity3d.com, Attn: Stock Administrator.
2.Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country, you may be subject to insider trading restrictions
and/or market abuse laws in applicable jurisdictions, which may affect your
ability to directly or indirectly accept, acquire, sell or attempt to sell or
otherwise dispose of shares of Common Stock or rights to the shares of Common
Stock, or rights linked to the value of Common Stock during such times as you
are considered to have “inside information” regarding the Company (as defined by
the Applicable Laws). Local insider trading laws and regulations may prohibit
the cancellation or amendment of orders placed by you before possessing the
inside information. Furthermore, you may be prohibited from (i) disclosing
inside information to any third party, including fellow employees (other than on
a “need to know” basis) and (ii) “tipping” third parties or causing them to
otherwise buy or sell securities. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. You acknowledge
that it is your responsibility to comply with any applicable restrictions, and
you should speak to your personal advisor on this matter.
9

--------------------------------------------------------------------------------



3.Language. You acknowledge that you are sufficiently proficient in English, or
have consulted with an advisor who is sufficiently proficient in English, so as
to allow you to understand the terms and conditions of this Agreement.
Furthermore, if you have received this Agreement, or any other document related
to the RSU Award and/or the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.
4.Foreign Asset/Account Reporting Requirements. You acknowledge that there may
be certain foreign asset and/or account, exchange control and/or tax reporting
requirements which may affect your ability to acquire or hold shares of Common
Stock acquired under the Plan or cash received from participating in the Plan
(including any proceeds arising from the sale of shares of Common Stock or the
payment of any cash dividends on the Common Stock) in a bank or brokerage
account outside your country. The applicable laws of your country may require
that you report such accounts, assets, the balances therein, the value thereof
and/or the transactions related thereto to the applicable authorities in such
country. You also may be required to repatriate sale proceeds or other funds
received as a result of participating in the Plan to your country through a
designated bank or broker within a certain time after receipt. It is your
responsibility to be compliant with such regulations and you should speak with
your personal advisor on this matter.
5.Additional Acknowledgments and Agreements. In accepting the RSU Award, you
also acknowledge, understand and agree that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
(b)the grant of the RSU Award is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of restricted
stock units, or benefits in lieu of restricted stock units, even if restricted
stock units have been granted in the past;
(c)all decisions with respect to future RSU Awards or other grants, if any, will
be at the sole discretion of the Company;
(d)the RSU Award and your participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or service contract with
the Company, the Service Recipient, or any other Affiliate, and shall not
interfere with the ability of the Company, the Service Recipient or any other
Affiliate, as applicable, to terminate your employment or service relationship
at any time;
(e)You are voluntarily participating in the Plan;
(f)the RSU Award and any shares of Common Stock acquired under the Plan, and the
income from and value of same, are not intended to replace any pension rights or
compensation;
(g)the RSU Award and the shares of Common Stock subject to the RSU Award, and
the income from and value of same, are an extraordinary item of compensation
outside the scope of your employment or service contract, if any, and are not to
be considered part of your normal or expected compensation for any purpose,
including calculating severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, holiday pay, pension or retirement
benefits or similar payments.
(h)the future value of the shares of Common Stock underlying the RSU Award is
unknown, indeterminable, and cannot be predicted with certainty;
(i)unless otherwise agreed with the Company, the RSU Award and the shares of
Common Stock underlying the RSU Award, and the income from and value of same,
are not granted as consideration for, or in connection with, service you may
provide as a director of an Affiliate;
10

--------------------------------------------------------------------------------



(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSU Award resulting from the termination of your Continuous
Service (for any reason whatsoever, whether or not later found to be invalid or
in breach of labor laws in the jurisdiction where you are employed or providing
service or the terms of your employment or service agreement, if any);
(k)for purposes of the RSU Award, your Continuous Service will be considered
terminated as of the date you are no longer actively providing service
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of Applicable Laws in the jurisdiction where you are
providing service or the terms of your employment or service agreement, if any),
and unless otherwise determined by the Company or provided in the Agreement,
your right to vest in the RSU Award will terminate as of such date and will not
be extended by any notice period (e.g., your period of Continuous Service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under Applicable Laws in the jurisdiction where you are
providing service or the terms of your employment or service agreement, if any);
the Committee shall have the exclusive discretion to determine when you are no
longer actively providing service for purposes of the RSU Award (including
whether you may still be considered to be providing service while on a leave of
absence);
(l)unless otherwise provided in the Plan or by the Company in its discretion,
the RSU Award and the benefits evidenced by this Agreement do not create any
entitlement to have the RSU Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of the
Company;
(m)the RSU Award and the shares of Common Stock subject to the RSU Award are not
part of normal or expected compensation or salary for any purpose; and
(n)neither the Company, the Service Recipient nor any Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of the RSU Award or of any
amounts due to you pursuant to the vesting of the RSU Award or the subsequent
sale of any shares of Common Stock acquired upon vesting.
BELGIUM
Notifications
Foreign Asset / Account Tax Reporting Information. Belgian residents are
required to report any security or bank accounts (including brokerage accounts)
opened and maintained outside Belgium on their annual tax return. In a separate
report, they must provide the National Bank of Belgium with certain details
regarding such foreign accounts (including the account number, bank name and
country in which such account was opened). The forms to complete this report are
available on the website of the National Bank of Belgium.
CANADA
Terms and Conditions
Settlement. The following provision supplements Section 5 of the Global
Restricted Stock Unit Award Agreement:
Notwithstanding any discretion in the Plan or anything to the contrary in this
Agreement, the RSU Award shall be settled only in shares of Common Stock. This
provision is without prejudice to the application of Section 4 of the Global
Restricted Stock Unit Award Agreement.
11

--------------------------------------------------------------------------------



Termination of Service. The following provision replaces Section 5(k) of the
Terms and Conditions Applicable to All Non-U.S. Participants set forth above:
For purposes of the RSU Award, your Continuous Service will be considered
terminated as of the date that is the earliest of (i) the date of termination of
your Continuous Service, (ii) the date you receive notice of termination from
the Service Recipient, and (iii) the date you are no longer actively providing
service (regardless of the reason for such termination and whether or not later
found to be invalid or in breach of Canadian employment laws or the terms of
your employment or service agreement, if any), and unless otherwise determined
by the Company or provided in the Agreement, your right to vest in the RSU Award
will terminate as of such date and will not be extended by any notice period
(e.g., your period of Continuous Service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
Canadian employment laws or the terms of your employment or service agreement,
if any); the Committee shall have the exclusive discretion to determine when you
are no longer actively providing service for purposes of your RSU Award
(including whether you may still be considered to be providing service while on
a leave of absence). Notwithstanding the foregoing, if applicable employment
standards legislation explicitly requires continued entitlement to vesting
during a statutory notice period, your right to vest in the RSU Award under the
Plan, if any, will terminate effective as of the last day of the your minimum
statutory notice period, but you will not earn or be entitled to pro-rated
vesting if the vesting date falls after the end of the your statutory notice
period, nor will you be entitled to any compensation for lost vesting;
The following provisions will apply if you are a resident of Quebec:
Authorization to Release and Transfer Necessary Personal Information. The
following provision supplements Section 1 of the Terms and Conditions Applicable
to All Non-U.S. Participants set forth above:
You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company and/or any Affiliate to disclose and discuss the Plan with
their advisors. You further authorize the Company and any Affiliate to record
such information and to keep such information in your employee file.
French Language Provision. The parties acknowledge that it is their express wish
that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la Convention,
ainsi que de tous documents, avis et procédures judiciaires, exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à, la présente
convention.
Notifications
Securities Law Information. The sale or other disposal of the Shares acquired at
vesting of the RSU may not take place within Canada. You will be permitted to
sell or dispose of any shares of Common Stock under the Plan only if such sale
or disposal takes place outside Canada on the facilities on which such shares
are traded (i.e., the New York Stock Exchange).
12

--------------------------------------------------------------------------------



Foreign Asset/Account Reporting Information. You are required to report any
foreign specified property on form T1135 (Foreign Income Verification Statement)
if the total value of the foreign specified property exceeds C$100,000 at any
time in the year. Foreign specified property includes shares of Common Stock
acquired under the Plan, and may include the RSU Award. The RSU Award must be
reported (generally at a nil cost) if the $100,000 cost threshold is exceeded
because of other foreign property you hold. If shares of Common Stock are
acquired, their cost generally is the adjusted cost base (“ACB”) of the shares
of Common Stock. The ACB ordinarily would equal the fair market value of the
Common Stock at the time of acquisition, but if you own other shares of Common
Stock, this ACB may have to be averaged with the ACB of the other shares of
Common Stock. The form must be filed by April 30 of the following year. You
should consult with your personal legal advisor to ensure compliance with
applicable reporting obligations.
CHINA
Terms and Conditions
The following provisions apply to you if you are a People’s Republic of China
(“PRC”) national:
Vesting of RSU Award. The following provision supplements Section 5 of the
Global Restricted Stock Unit Award Agreement.
In addition to the vesting schedule set forth in the Grant Notice, the vesting
of the RSU Award is conditioned on the Company’s completion of a registration of
the Plan with the PRC State Administration of Foreign Exchange, or its local
counterpart (“SAFE”) and on the continued effectiveness of such registration
(the “SAFE Registration Requirement”). In the event that the SAFE Registration
Requirement has not been met prior to any date(s) on which the RSU Award is
otherwise scheduled to vest, the vesting date for any such RSU Award shall
instead occur once the SAFE Registration Requirement is met, as determined by
the Company in its sole discretion (the “Actual Vesting Date”).
If or to the extent the Company is unable to complete or maintain the SAFE
registration, no shares of Common Stock subject to the RSU Award for which a
SAFE registration cannot be completed or maintained shall be issued.
Forced Sale of Shares. The Company has discretion to arrange for the sale of the
shares of Common Stock issued upon settlement of the RSU Award, either
immediately upon settlement or at any time thereafter. In any event, if your
Continuous Service is terminated, you will be required to sell all shares of
Common Stock acquired upon settlement of the RSU Award within such time period
as required by the Company in accordance with SAFE requirements. Any shares of
Common Stock remaining in your brokerage account at the end of this period shall
be sold by the broker (on your behalf and you hereby authorize such sale). You
agree to sign any additional agreements, forms and/or consents that reasonably
may be requested by the Company (or the Company’s designated broker) to
effectuate the sale of shares of Common Stock (including, without limitation, as
to the transfer of the sale proceeds and other exchange control matters noted
below) and shall otherwise cooperate with the Company with respect to such
matters. You acknowledge that neither the Company nor the designated broker is
under any obligation to arrange for the sale of shares of Common Stock at any
particular price (it being understood that the sale will occur in the market)
and that broker’s fees and similar expenses may be incurred in any such sale. In
any event, when the shares of Common Stock are sold, the sale proceeds, less any
withholding of Tax Liability, broker’s fees or commissions, and any similar
expenses of the sale will be remitted to you in accordance with applicable
exchange control laws and regulations.
Due to fluctuations in the price of the Common Stock and/or the U.S. Dollar
exchange rate between the settlement date and (if later) the date on which the
shares of Common Stock are sold, the sale proceeds may be more or less than the
fair market value of the shares of Common Stock on the vesting date (which is
the amount relevant to determining your Tax Liability). You understand and
agrees that the Company is not responsible for the amount of any loss you may
incur and that the Company assumes no liability for any fluctuation in the price
of Common Stock and/or U.S. Dollar exchange rate.
13

--------------------------------------------------------------------------------



Shares Must Remain With Company’s Designated Broker. You agree to hold any
shares of Common Stock received upon settlement of the RSU Award with the
Company’s designated broker until the shares of Common Stock are sold. The
limitation shall apply to all shares of Common Stock issued to you under the
Plan, whether or not you remain in Continuous Service.
Exchange Control Obligations. You understand and agree that you will be required
to immediately repatriate to China the proceeds from the sale of any shares of
Common Stock acquired under the Plan and any cash dividends paid on such shares
of Common Stock. You further understand that such repatriation of proceeds may
need to be effected through a special bank account established by the Company
(or an Affiliate), and you hereby consent and agree that any sale proceeds and
cash dividends may be transferred to such special account by the Company (or an
Affiliate) on your behalf prior to being delivered to you and that no interest
shall be paid with respect to funds held in such account.
The proceeds may be paid to you in U.S. dollars or local currency at the
Company’s discretion. If the proceeds are paid to you in U.S. dollars, you
understand that a U.S. dollar bank account in China must be established and
maintained so that the proceeds may be deposited into such account. If the
proceeds are paid to you in local currency, you acknowledge that the Company
(and its Affiliates) are under no obligation to secure any particular exchange
conversion rate and that the Company (and its Affiliates) may face delays in
converting the proceeds to local currency due to exchange control restrictions.
You agree to bear any currency fluctuation risk between the time the shares of
Common Stock are sold and the net proceeds are converted into local currency and
distributed to you. You further agree to comply with any other requirements that
may be imposed by the Company (or its Affiliates) in the future in order to
facilitate compliance with exchange control requirements in China.
COLOMBIA
Terms and Conditions
Nature of Grant. Pursuant to article 127 of the Colombian Labor Code, neither
the RSU Award nor any proceeds or other funds you may receive pursuant to the
RSU Award will be considered a salary payment for any legal purpose, including,
but not limited to, determining vacation pay, termination indemnities, payroll
taxes or social insurance contributions. In consequence, the RSU Award and any
proceeds or other funds you may receive pursuant to the RSU Award will be
considered as non-salary payments as per Article 128 of the Colombian Labor Code
(as amended by Article 15 of Law 50 of 1990) and Article 17 of Law 344 of 1996.
Notifications
Securities Law Information. The Shares are not and will not be registered in the
Colombian registry of publicly traded securities (Registro Nacional de Valores y
Emisores) and, therefore, the Shares may not be offered to the public in
Colombia. Nothing in the Grant Notice, the Agreement, the Plan or any other
document related to the RSU Award shall be construed as the making of a public
offer of securities in Colombia.
Exchange Control Information. You are responsible for complying with any and all
Colombian foreign exchange requirements in connection with the RSU Award, any
shares of Common Stock acquired and funds remitted into Colombia in connection
with the Plan. This may include, among others, reporting obligations to the
Central Bank (Banco de la República) and, in certain circumstances, repatriation
requirements. You are responsible for ensuring your compliance with any
applicable requirements and should speak to your personal legal advisor on this
matter.
14

--------------------------------------------------------------------------------



Foreign Asset / Account Tax Reporting Information. You must file an annual
return providing details of assets held abroad to the Colombian Tax Office
(Dirección de Impuestos y Aduanas Nacionales). If the individual value of these
assets exceeds a certain threshold (currently 3,580 UVT or approximately COP
118,698,000), you must identify and characterize each asset, specify the
jurisdiction in which it is located, and provide its value.
You should consult with your personal legal advisor to ensure compliance with
the applicable requirements.
DENMARK
Terms and Conditions
Stock Option Act Notification. You acknowledge you have been provided with an
Employer statement translated into Danish, which is being provided to comply
with the Danish Stock Option Act. The Employer statement is attached hereto as
Exhibit B.
Notifications
Foreign Asset / Account Tax Reporting Information. If you establish an account
holding shares of Common Stock or cash outside Denmark, you must report the
account to the Danish Tax Administration. The form which should be used in this
respect can be obtained from a local bank.
FINLAND
There are no country-specific terms.
FRANCE
Terms and Conditions
Type of RSU Award. The RSU Award is not intended to qualify for specific tax or
social security treatment in France.
Language Consent. By accepting the RSU Award, you confirm having read and
understood the documents relating to this grant (the Plan and the Agreement),
which were provided in English language. You accept the terms of those documents
accordingly.
En acceptant l’attribution, vous confirmez ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan et ce Contrat) qui ont été
communiqués en langue anglaise. Vous acceptez les termes en connaissance de
cause.
Notifications
Foreign Asset/Account Reporting Notification. French residents holding cash or
securities (including shares of Common Stock acquired under the Plan) outside
France must declare such accounts to the French Tax Authorities when filing
their annual tax returns.
GERMANY
Notifications
Exchange Control Notification. Cross-border payments in excess of €12,500
(including transactions made in connection with the sale of securities) must be
reported monthly to the German Federal Bank (Bundesbank). If you make or receive
a payment in excess of this amount in connection with your participation in the
Plan, you must report the payment to Bundesbank electronically using the
“General Statistics Reporting Portal” (“Allgemeines Meldeportal Statistik”)
available via Bundesbank’s website (www.bundesbank.de).
15

--------------------------------------------------------------------------------



Foreign Asset/Account Reporting Notification. If your acquisition of shares of
Common Stock under the Plan leads to a “qualified participation” at any point
during the calendar year, you will need to report the acquisition when you file
your tax return for the relevant year. A qualified participation is attained if
(i) the value of the shares of Common Stock acquired exceeds EUR 150,000 or (ii)
in the unlikely event you hold shares of Common Stock exceeding 1% of the total
Common Stock. However, if the shares of Common Stock are listed on a recognized
U.S. stock exchange and you own less than 1% of the Company, this requirement
will not apply to you.
IRELAND
Notifications
Director Notification Obligation. Directors, shadow directors or secretaries of
an Irish Affiliate must notify the Irish Affiliate in writing within five
business days of receiving or disposing of an interest in the Company (e.g., RSU
Awards granted under the Plan, shares of Common Stock, etc.), or within five
business days of becoming aware of the event giving rise to the notification
requirement or within five business days of becoming a director or secretary if
such an interest exists at the time, but only to the extent such individuals own
1% or more of the total Common Stock. If applicable, this notification
requirement also applies with respect to the interests of the spouse or children
under the age of 18 of the director, shadow director or secretary (whose
interests will be attributed to the director, shadow director or secretary).
JAPAN
Notifications
Foreign Asset / Account Reporting Information. You will be required to report
details of any assets held outside Japan as of December 31st to the extent such
assets have a total net fair market value exceeding ¥50,000,000. Such report
will be due by March 15th each year. You should consult with your personal tax
advisor as to whether the reporting obligation applies to you and whether the
requirement extends to any outstanding RSU Awards, shares of Common Stock and/or
cash acquired under the Plan.
LITHUANIA
Terms and Conditions
Language Consent. By accepting the RSU Award, you unambiguously and irrevocably
confirm having read and understood the documents relating to the RSU Award (the
Plan and the Agreement), which were prepared and provided in English language.
You confirm and declare fully and wholly accept the terms of those documents
accordingly.
Priimdamas RSU Award, Dalyvis nedviprasmiškai ir neatšaukiamai patvirtina, jog,
perskaitė ir suprato dokumentus susijusius su RSU teise (Planą ir Sutartį),
kurie yra parengti ir pateikti anglų kalba. Atitinkamai, Dalyvis patvirtina ir
pareiškia, jog pilvai ir visiškai sutinka su šiuose dokumentuose išdėstytomis
sąlygomis.
Notifications
Foreign Asset / Account Reporting Information. Lithuanian residents holding
shares of Common Stock acquired under the Plan outside Lithuania (in the
securities accounts open with the non-Lithuanian brokers, credit institutions or
similar) have to declare their foreign accounts where such securities are held
to State Tax Inspectorate of the Republic of Lithuania (“STI”).
Tax Reporting Requirements. You must file an annual tax return providing details
of income received from abroad (including income in kind – the shares of Common
Stock once they are obtained under the title of ownership) to the STI.
16

--------------------------------------------------------------------------------



NETHERLANDS
There are no country-specific terms.
SINGAPORE
Terms and Conditions
Restriction on Sale of Shares. The RSU Award is subject to section 257 of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and you will not be
able to make any subsequent offer to sell or sale of the shares of Common Stock
in Singapore, unless such offer or sale is made (1) after six (6) months from
the Date of Grant or (2) pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the SFA.
Notifications
Securities Law Notice. The offer of the Plan, the grant of the RSU Award, and
the value of the underlying shares of Common Stock at vesting are being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
SFA. The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore.
Director Notification. You understand and acknowledge that if you are a
director, associate director or shadow director of a Singapore Affiliate, you
are subject to certain notification requirements under the Singapore Companies
Act, regardless of whether you are a Singapore resident or employed in
Singapore. Among these requirements is an obligation to notify the Singapore
Affiliate in writing when you receive an interest (e.g., an RSU Award or shares
of Common Stock) in the Company. In addition, you must notify the Singapore
Affiliate when you sell shares of Common Stock (including when you sell shares
of Common Stock acquired under the Plan). These notifications must be made
within two days of acquiring or disposing of any interest in the Company. In
addition, a notification must be made of your interests in the Company within
two days of becoming a director, associate director or shadow director.
SOUTH KOREA
Notifications
Foreign Asset / Account Tax Reporting Information. Korean residents must declare
all foreign financial accounts (e.g., non-Korean bank accounts, brokerage
accounts) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 500 million (or an equivalent
amount in foreign currency). You should consult with your personal tax advisor
to ensure compliance with the applicable requirements.
SPAIN
Terms and Conditions
Nature of Grant. The following provision supplements Section 5 of the Terms and
Conditions Applicable to All Non-U.S. Participants set forth above:
In accepting the RSU Award, you acknowledge that you consent to participation in
the Plan and have received a copy of the Plan.
17

--------------------------------------------------------------------------------



You understand that the Company has unilaterally, gratuitously, and in its sole
discretion decided to grant RSU Awards under the Plan to Employees, Consultants,
and Directors throughout the world. The decision is a limited decision that is
entered into upon the express assumption and condition that any grant will not
economically or otherwise bind the Company on an ongoing basis. Consequently,
you understand that the RSU Award is granted on the assumption and condition
that the RSU Award and any shares of Common Stock acquired under the Plan are
not part of any employment or service contract (either with the Company, the
Service Recipient or any other Affiliate) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation),
or any other right whatsoever. In addition, you understand that this grant would
not be made but for the assumptions and conditions referred to above; thus, you
acknowledge and freely accept that, should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
grant of or right to the RSU Award shall be null and void.
You understand and agree that, as a condition of the grant of the RSU Award, the
termination of your Continuous Service for any reason (including the reasons
listed below) will automatically result in the loss of your right to vest in the
RSU Award, unless otherwise provided in the Agreement. In particular, unless
otherwise provided in the Agreement, you understand and agree that any RSU Award
which has not vested as of the date you are no longer actively providing service
will be forfeited without entitlement to the underlying shares of Common Stock
or to any amount of indemnification in the event of a termination of your
Continuous Service by reason of, but not limited to, resignation, retirement,
disciplinary dismissal adjudged to be with cause, disciplinary dismissal
adjudged or recognized to be without good cause (i.e., subject to a “despido
improcedente”), individual or collective dismissal on objective grounds, whether
adjudged or recognized to be with or without cause, material modification of the
terms of employment under Article 41 of the Workers’ Statute, relocation under
Article 40 of the Workers’ Statute, Article 50 of the Workers’ Statute,
unilateral withdrawal by the Service Recipient and under Article 10.3 of the
Royal Decree 1382/1985. You acknowledge that you have read and specifically
accept the conditions referred to in the Global Restricted Stock Unit Award
Agreement as well as Section 5 of the Terms and Conditions Applicable to All
Non-U.S. Participants (as supplemented by this provision).
Notifications
Securities Law Information. No “offer of securities to the public,” within the
meaning of Spanish law, has taken place or will take place in the Spanish
territory in connection with the RSU Award. The Plan, the Agreement and any
other documents evidencing the grant of the RSU Award have not been, nor will
they be, registered with the Comisión Nacional del Mercado de Valores (the
Spanish securities regulator), and none of those documents constitutes a public
offering prospectus.
Exchange Control Information. The acquisition, ownership and disposition of
stock in a foreign company (including shares of Common Stock) must be declared
for statistical purposes to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”), the Bureau for Commerce and Investments, which is a
department of the Ministry of Economy and Competitiveness. Generally, the
declaration must be made in January for shares of Common Stock acquired or
disposed of during the prior year and/or for shares of Common Stock owned as of
December 31 of the prior year; however, if the value of shares of Common Stock
acquired or sold exceeds €1,502,530 (or you hold 10% or more of the share
capital of the Company or such other amount that would entitle you to join the
Board), the declaration must be filed within one month of the acquisition or
disposition, as applicable.
In addition, you may be required to declare electronically to the Bank of Spain
any foreign accounts (including brokerage accounts held abroad), any foreign
instruments (including any shares of Common Stock acquired under the Plan) and
any transactions with non-Spanish residents (including any payments of shares of
Common Stock made to you by the Company) depending on the value of such accounts
and instruments and the amount of the transactions during the relevant year as
of December 31 of the relevant year.
18

--------------------------------------------------------------------------------



Foreign Asset/Account Reporting Information. You are required to report rights
or assets deposited or held outside of Spain (including shares of Common Stock
acquired under the Plan or cash proceeds from the sale of such shares of Common
Stock) as of December 31 of each year, if the value of such rights or assets
exceeds €50,000 per type of right or asset. After such rights and/or assets are
initially reported, the reporting obligation will apply for subsequent years
only if the value of any previously-reported rights or assets increases by more
than €20,000 or if the ownership of the assets is transferred or relinquished
during the year.
The exchange control and foreign asset / account reporting requirements in Spain
are complex. You should consult your personal legal and tax advisors to ensure
compliance with the applicable requirements.
SWEDEN
Terms and Conditions
Authorization to Withhold. The following provision supplements Section 4 of the
Global Restricted Stock Unit Award Agreement:
Without limiting the Company’s or the Service Recipient’s authority to satisfy
their withholding obligations for any Tax Liability as set forth in Section 4 of
the Global Restricted Stock Unit Award Agreement, in accepting the RSU Award,
you authorize the Company and/or the Service Recipient to withhold or sell
shares of Common Stock otherwise deliverable to you upon exercise to satisfy any
Tax Liability, regardless of whether the Company or the Service Recipient has a
withholding obligation on any such Tax Liability.
TAIWAN
Terms and Conditions
Securities Law Information. The offer of participation in the Plan is available
only for Employees and Consultants. The offer of participation in the Plan is
not a public offer of securities by a Taiwanese company.
Data Privacy. The following provision supplements Section 1 of the Terms and
Conditions Applicable to All Non-U.S. Participants set forth above:
You hereby acknowledge having read and understood Section 1 of the Terms and
Conditions Applicable to All Non-U.S. Participants set forth above and, by
participating in the Plan, agree to such terms. In this regard, upon request of
the Company or an Affiliate, you agree to provide any executed data privacy
consent form (or any other agreements or consents that may be required by the
Company or an Affiliate) that the Company and/or an Affiliate may deem necessary
under applicable data privacy laws, either now or in the future. You understand
that you will not be able to participate in the Plan if you fail to execute any
such consent or agreement.
Notifications
Exchange Control Information. Taiwanese residents may acquire and remit foreign
currency (including proceeds from the sale of shares of Common Stock) into
Taiwan up to a certain amount per year. You understand that if you are a
Taiwanese resident, and the transaction amount exceeds US $500,000 in a single
transaction, you may need to submit a foreign exchange transaction form and
provide supporting documentation to the satisfaction of the remitting bank.
19

--------------------------------------------------------------------------------



UNITED KINGDOM
Terms and Conditions
Tax Responsibility and Satisfaction. The following provision supplements Section
4 of the Global Restricted Stock Unit Award Agreement:
Income tax and national insurance contributions may arise on vesting of (or any
other dealing in) the RSU Award, and you agree to meet any such Tax Liability,
including employee’s primary Class 1 and Service Recipient’s secondary Class 1
national insurance contributions (“NICs”) arising on vesting of the RSU Award
for which the Service Recipient is required to account to Her Majesty’s Revenue
and Customs (“HMRC”). It is a condition of accepting the RSU Award that, if
required by the Company or any Affiliate, you enter into such arrangements as
the Company or any Affiliate may require for satisfaction of those Tax
Liabilities. You acknowledge that you may be required, prior to vesting of the
RSU Award, to enter into a joint election whereby the Service Recipient’s
liability for national insurance contributions is transferred to you on terms
set out in the election and approved by HMRC.
Without limitation to Section 4 of the Global Restricted Stock Unit Award
Agreement, you agree that you are responsible for all Tax Liability and hereby
covenant to pay all such Tax Liability, as and when requested by the Company or
an Affiliate or by HMRC (or any other tax authority or any other relevant
authority). You also agree to indemnify and keep indemnified the Company and its
Affiliates against any Tax Liability they are required to pay or withhold or
have paid or will pay to HMRC (or any other tax authority or any other relevant
authority) on your behalf.
Notwithstanding the foregoing, if you are a director or executive officer
(within the meaning of Section 13(k) of the Exchange Act), you understand that
you may not be able to indemnify the Company for the amount of any withholding
obligation for Tax Liability not collected from or paid by you, in case the
indemnification could be considered to be a loan. In this case, the Tax
Liability not collected or paid within 90 days of the end of the U.K. tax year
in which the taxable event occurs may constitute a benefit to you on which
additional income tax and NICs may be payable. You understand that you will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for paying to the
Company and/or an Affiliate (as appropriate) the amount of any employee NICs due
on this additional benefit, which may also be recovered from you by any of the
means referred to in Section 4 of the Global Restricted Stock Unit Award
Agreement.

Participant:Date:

20

--------------------------------------------------------------------------------



EXHIBIT B
Unity Software Inc.
2020 Equity Incentive Plan
Denmark - Employer Statement

AFTALE OM TILDELING AF RESTRICTED STOCK UNITS (RSU’ER), HERUNDER ERKLÆRING I
HENHOLD TIL AKTIEOPTIONSLOVENAGREEMENT CONCERNING GRANTING OF RESTRICTED STOCK
UNITS, INCLUDING STATEMENT PURSUANT TO THE DANISH STOCK OPTION ACTUnity
Technologies ApS
Loevstraede 5,
DK-1152 København K
Danmark
(det “Danske Selskab”)Unity Technologies ApS
Loevstraede 5,
DK-1152 Copenhagen K
Denmark
(the “Danish Company”)Ogandden i Tildelingsmeddelelsen anførte Deltager
(“Medarbejderen”)the Participant named in the Grant Notice (the “Employee”)ogand
Unity Software Inc.
30 3rd Street
San Francisco, Californien 94103
USA
(“Selskabet”)
Unity Software Inc.
30 3rd Street
San Francisco, California 94103
USA
(the “Company”)
har indgået denne aftale (den “Danske Aftale”) vedrørende de betingede
aktieenheder restricted stock units (“RSU’er”), som Selskabet har tildelt
Medarbejderen. Den Danske Aftale udgør endvidere en erklæring til Medarbejderen
i henhold til § 3, stk. 1, i lov om brug af køberet eller tegningsret til aktier
m.v. i ansættelsesforhold (“Aktieoptionsloven”).have entered into this agreement
(the “Danish Agreement”) concerning the restricted stock units (the “RSUs”)
granted by the Company to the Employee. The Danish Agreement also constitutes a
statement to the Employee pursuant to section 3 (1) of the Danish Act on the
exercise of stock acquisition rights or stock subscription rights in employment
relationships, etc. (the “Stock Option Act”).I tilfælde af uoverensstemmelser
mellem den Danske Aftale og Medarbejderens ansættelsesaftale med det Danske
Selskab har den Danske Aftale forrang.In the event of any discrepancies between
the Danish Agreement and the Employee’s contract of employment with the Danish
Company, this Danish Agreement shall prevail.

21

--------------------------------------------------------------------------------




Selskabet har vedtaget et RSU-program, der omfatter medarbejdere i Selskabet og
dettes tilknyttede virksomheder, herunder det Danske Selskabs medarbejdere.
Vilkårene for RSU-programmet, der også omfatter de RSU’er, der tildeles i medfør
af den Danske Aftale, fremgår af “Unity Software Inc. 2020 Equity Incentive
Plan” (“Planen”) og “Unity Software Inc. Global Restricted Stock Unit Award
Agreement and RSU Award Grant Notice (“RSU-Aftalen”) (Planen og RSU-Aftalen
benævnes herefter samlet “RSU-Programmet”). Denne Danske Aftale er betinget af
Medarbejderens samtidige indgåelse af RSU-Aftalen.The Company has adopted an RSU
program covering the employees of the Company and its affiliates, including the
employees of the Danish Company. The terms of the RSU program, which also
include the RSUs granted under the Danish Agreement, appear in the Unity
Software Inc. 2020 Equity Incentive Plan (the “Plan”) and the Unity Software
Inc. Global Restricted Stock Unit Award Agreement and RSU Award Grant Notice
(the “RSU Agreement”), (the Plan and RSU Agreement are hereinafter referred to
as the “RSU Program”). This Danish Agreement is contingent on the Employee’s
concurrent execution of the RSU Agreement.Vilkårene i RSU-Programmet finder
anvendelse på Medarbejderens RSU’er, medmindre denne Danske Aftale fastsætter
vilkår, der fraviger vilkårene i RSU-Programmet. I sådanne tilfælde har
vilkårene i denne Danske Aftale forrang.The terms of the RSU Program apply to
the Employee’s RSUs, unless this Danish Agreement stipulates terms that deviate
from the terms of the RSU Program. In such situations, the terms of this Danish
Agreement shall prevail.Definitioner anvendt i denne Danske Aftale vil have
samme betydning som i RSU-Programmet, medmindre andet følger af denne Danske
Aftale.The definitions in this Danish Agreement shall have the same meaning as
the definitions of the RSU Program, unless otherwise provided by this Danish
Agreement.

1RSU’ER OF VEDERLAG1RSUS AND CONSIDERATION1.1Medarbejderen bliver løbende efter
Selskabets Bestyrelses ("Bestyrelsen") skøn tildelt RSU’er, der giver
Medarbejderen ret til at erhverve ordinære aktier (“Aktier”) i Selskabet.
RSU’erne tildeles vederlagsfrit.1.1The Employee is granted RSUs on a current
basis at the discretion of the Company’s Board of Directors (the “Board”),
entitling the Employee to acquire shares of Common Stock (“Shares”) in the
Company. The RSUs are granted free of charge1.2Udstedelsen af Aktier finder sted
som beskrevet i pkt. 5 i RSU-Aftalen. Der betales ingen udnyttelseskurs i
forbindelse med RSU’ernes modning.1.2The issuance of Shares will take place as
described in section 5 of the RSU Agreement. No exercise price is payable upon
the vesting of the RSUs.2KRITERIER ELLER BETINGELSER FOR TILDELINGEN2CRITERIA OR
CONDITIONS FOR THE GRANT2.1Medarbejdere, konsulenter og bestyrelsesmedlemmer i
Selskabet eller et tilknyttet selskab, der er udpeget af Lønudvalget på datoen
for tildelingens ikrafttræden, er berettigede til at deltage2.1Employees,
consultants and directors of the Company or an affiliate of the Company
designated by the Committee on the effective date of the grant may be eligible
to participate.

22

--------------------------------------------------------------------------------




3ØVRIGE VILKÅR3OTHER TERMS AND CONDITIONS3.1RSU’erne tildeles i overensstemmelse
med RSU-Programmet.3.1The RSUs are granted under the RSU Program.3.2Optionerne
tildeles efter Lønudvalgets skøn i Aktieprogrammets løbetid.3.2The RSUs are
granted at the discretion of the Committee during the term of the RSU
Program.3.3RSU’erne modnes i henhold til den i Tildelingsmeddelelsen anførte
modningsplan.3.3The RSUs vest according to the vesting schedule set forth in the
Grant Notice. 3.4Modningen af RSU’er er betinget af, at Medarbejderen er ansat i
det Danske Selskab eller en anden med Selskabet koncernforbundet enhed, og ingen
RSU’er vil blive tildelt eller modnes efter ansættelsesforholdets ophør, uanset
årsagen hertil, jf. dog pkt. 4 nedenfor. Modningen af RSU’er påvirkes ikke af
lovreguleret orlov.3.4The vesting of RSUs is conditional on the Employee being
employed with the Danish Company or another entity in the Company group and no
RSUs are granted or shall vest after the termination of such employment,
regardless of the reason for such termination, cf. however Section 4 below. The
vesting of RSUs is not influenced by statutory
leave.4FRATRÆDEN4TERMINATION4.1Som anført i Tildelingsmeddelelsen ophører
modning af RSU'erne i tilfælde af ophør af Medarbejderens Fortsatte Ansættelse,
undtagen hvor ophøret af Fortsat Ansættelse skyldes Medarbejderens død.4.1As set
forth in the Grant Notice, except the case of termination due to death, vesting
of the RSUs shall terminate upon the Employee’s termination of Continuous
Service.5
JUSTERING AF RSU’ERNE
5ADJUSTMENT OF THE RSUS5.1Justering i forbindelse med
kapitalændringer5.1Adjustment in connection with capital changes

23

--------------------------------------------------------------------------------




5.2Som yderligere beskrevet i RSU-Programmet gælder det, at hvis antallet af
udestående Aktier ændres i forbindelse med en ændring i Selskabets
kapitalstruktur uden vederlag såsom aktieudbytte, rekapitalisering, aktiesplit,
omvendt aktie-split, opdeling eller omklassificering, kan der foretages
justeringer, der kan påvirke RSU-Programmet, herunder justering af antallet og
klasserne af Aktier, der kan leveres i henhold til Programmet, og af antallet af
Aktier for hver endnu ikke modnet RSU i henhold til RSU-Programmet.5.2As further
set out in the RSU Program, if the number of outstanding Shares is changed by a
modification in the capital structure of the Company without consideration such
as a stock dividend, recapitalization, stock split, reverse stock split,
subdivision or reclassification then adjustments may be made that may impact the
RSU Program including adjusting of the number and class of Shares that may be
delivered under the Program, the number of Shares covered by each RSU under the
RSU Program which has not yet vested.5.3Andre ændringer5.3Other
changes5.4Såfremt der sker et kontrolskifte i Moderselskabet, kan der foretages
justeringer i RSU-Programmet som nærmere beskrevet deri.5.4If there is a change
in control of the Parent Company adjustments may be made to the RSU Program as
further set out therein.5.5Lønudvalgets regulering af Optioner5.5Committee’s
regulation of Options5.6Lønudvalgets bemyndigelse til at regulere RSU’erne i de
i dette pkt. 5 omhandlede situationer er underlagt pkt. 6 i Planen og pkt. 7 i
RSU-Aftalen.5.6The Committee’s authority to regulate of the RSUs in the
situations comprised by this section 5 shall be governed by section 6 of the
Plan and section 7 of the RSU Agreement.6ØKONOMISKE ASPEKTER VED DELTAGELSE I
ORDNINGEN6THE FINANCIAL ASPECTS OF PARTICIPATING IN THE SCHEME6.1RSU’erne er
risikobetonede værdipapirer, der påvirkes af aktiemarkedet og Selskabets
resultater. Som følge heraf er der ingen garanti for, at modningen af RSU’erne
udløser en fortjeneste. RSU’erne indgår ikke i beregningen af feriepenge,
fratrædelsesgodtgørelse, lovpligtig godtgørelse eller kompensation, pension og
lignende6.1The RSUs are risky securities influenced by the capital market and
the Company’s results. Consequently, there is no guarantee that the vesting of
the RSUs will trigger a profit. The RSUs are not to be included in the
calculation of holiday allowance, severance pay, statutory allowance and
compensation, pension and similar payments.7SKATTEMÆSSIGE FORHOLD7TAX MATTERS

24

--------------------------------------------------------------------------------




7.1De skattemæssige konsekvenser for Medarbejderen som følge af tildelingen af
RSU’erne og modningen af disse er det Danske Selskab og Selskabet uvedkommende.
Det Danske Selskab opfordrer Medarbejderen til at indhente individuel rådgivning
om den skattemæssige behandling af tildelingen og modningen af RSU’erne.7.1Any
tax consequences for the Employee arising out of the RSUs and the vesting
thereof are of no concern to the Danish Company or the Company. The Danish
Company encourages the Employee to obtain individual tax advice in relation to
the effect of grant and vesting of the RSUs.8OVERDRAGELSE PANTSÆTNING AF RSU’ER
MV.8TRANSFER AND PLEDGING OF RSUS, ETC.8.1RSU’erne er personlige og kan hverken
sælges, bortgives, pantsættes eller på anden måde overdrages til tredjemand,
hverken frivilligt eller ved udlæg.8.1The RSUs are personal instruments that
cannot be sold, given away, pledged or otherwise transferred to a third party,
whether voluntarily or by execution.8.2Udover at udgøre en erklæring i
overensstemmelse med Aktieoptionsloven § 3, stk. 1, udgør denne Danske Aftale
også en integreret del af Medarbejderens ansættelsesaftale med det Danske
Selskab og er undergivet dansk lovgivning.8.2In addition to constituting a
statement in accordance with section 3 (1) of the Danish Stock Option Act, this
Danish Agreement constitutes an integral part of the Employee’s contract of
employment with the Danish Company and is subject to Danish law.

25